Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 1 of 179 Page ID #:4515
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 2 of 179 Page ID #:4516
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 3 of 179 Page ID #:4517
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 4 of 179 Page ID #:4518




                           EXHIBIT A
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 5 of 179 Page ID #:4519

   1                     UNITED STATES DISTRICT COURT
   2                    CENTRAL DISTRICT OF CALIFORNIA
   3
   4    OMAR ARNOLDO RIVERA MARTINEZ;
        ISAAC ANTONIO LOPEZ CASTILLO;
   5    JOSUE VLADIMIR CORTEZ DIAZ; JOSUE
        MATEO LEMUS CAMPOS; MARVIN JOSUE
                                                                    RIGINAl
   6    GRANDE RODRIGUEZ; ALEXANDER ANTONIO)
        BURGOS MEJIA; LUIS PENA GARCIA;    )
   7    JULIO CESAR BARAHONA CORNEJO, AS
        INDIVIDUALS,
   8
                              PLAINTIFFS,                   CASE NO.:
   9
                     vs.                                    5:18-CV-01125-R-GJS
  10
        THE GEO GROUP, INC., A FLORIDA
  11    CORPORATION; THE CITY OF ADELANTO,
        A MUNICIPAL ENTITY; GEO LIEUTENANT
  12    DURAN, SUED IN HER INDIVIDUAL
        CAPACITY; GEO LIEUTENANT DIAZ,
  13    SUED IN HER INDIVIDUAL CAPACITY;
        GEO SERGEANT CAMPOS, SUED IN HIS
  14    INDIVIDUAL CAPACITY; SARAH JONES,
        SUED IN HER INDIVIDUAL CAPACITY;
  15    THE UNITED STATES OF AMERICA; AND
        DOES 1-10, INDIVIDUALS;
  16
                              DEFENDANTS.
  17
  18
  19
  20               DEPOSITION OF SERGEANT GIOVANNI CAMPOS
  21                       WEDNESDAY, MAY 8, 2019
  22
  23    JOB NO.:  3295952
  24    REPORTED BY CARLA J. AMBRIZ,         CSR NO.        12504
  25    PAGES 1 - 189


                                                                        Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 6 of 179 Page ID #:4520

   1     DEPOSITION OF SERGEANT GIOVANNI CAMPOS,                 TAKEN ON BEHALF OF
   2     THE PLAINTIFFS AT 10:12 A.M.,          WEDNESDAY,          MAY 8,    2019, AT
   3     1520 NORTH MOUNTAIN AVENUE,         BUILDING E,         SUITE 135, ONTARIO,
   4     CALIFORNIA,   BEFORE CARLA J. AMBRIZ,            CSR NO.      12504.
   5
   6     APPEARANCES OF COUNSEL:
   7
   8     FOR THE PLAINTIFFS:
   9                 SCHONBRUN SEPLOW HARRIS & HOFFMAN,                 LLP
                     BY:     CATHERINE SWEETSER,        ESQ.
  10                 11543 WEST OLYMPIC BOULEVARD
                     LOS ANGELES,     CA 90064
  11                 (310)    396-0731
                     CSWEETSER@SSHHLAW.COM
  12
              AND
  13
                     LAW OFFICE OF CAROL SOBEL
  14                 BY:     MONIQUE A. ALARCON,        ESQ.
                     725 ARIZONA AVENUE
  15                 SUITE 300
                     SANTA MONICA,       CA 90401
  16                 (310)    393-3055
                     MONIQUE.ALARCON8@GMAIL.COM
  17
  18
  19     FOR DEFENDANTS,      THE GEO GROUP,      INC.,       GEO LIEUTENANT
         DURAN,   CITY OF ADELANTO,       GEO SERGEANT CAMPOS, AND
  20     GEO LIEUTENANT DIAZ:
  21                 BURKE, WILLIAMS & SORENSEN,              LLP
                     BY:     CARMEN M. AGUADO,       ESQ.
  22                 444 SOUTH FLOWER STREET
                     SUITE 2400
  23                 LOS ANGELES,     CA 90071-2953
                     (213)    236-0600
  24                 CAGUADO@BWSLAW.COM
  25


                                                                                Page 2

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 7 of 179 Page ID #:4521


   1         A      Yes.

   2         Q      Great.     So you've never been deposed before.

   3    Have you ever been a party to a lawsuit before?

   4         A      No.

   5         Q      How long did you work for Adelanto Detention

   6    Facility?

   7         A      A little over five years.

   8         Q      And when did you leave their employ?

   9         A      2017.

  10         Q      Do you remember the month?

  11         A      I   think December.

  12         Q      After you left, did you move to Arizona then,

  13    or did you stay

  14         A      No.

  15         Q      Did you stay in California for a while?

  16         A      Yes.     Another year.

  17         Q      What were you doing during that year?

  18         A      I   went to probation, probation department.

  19         Q      Where was that located?

  20         A      San Bernardino.

  21         Q      Was that during 2018?

  22         A      Yes.

  23         Q      When did you leave there?

  24         A      The end of 2018,       December.

  25         Q      And after that did you get another job?


                                                                  Page 9

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 8 of 179 Page ID #:4522

   1         A       To respect everyone's rights.

   2         Q       Do you remember in what context it came up?

   3    Was there,     like,   a separate day on the Constitution?

   4     Did it come up in a certain context?

   5         A       I don't remember.

   6         Q       Did you have any training on hunger strikes in

   7     the military training?

   8         A       No.

   9         Q       While you were in the military, did you

  10     interact with protestors in any way during your job?

  11         A       No.

  12         Q       And while you were -- I guess you were in the

  13    military for about -- about five years, did you say?

  14         A       Four.

  15         Q       Four.     During those four years, did you have

  16     training after the initial three-month training?            Did

  17     you have a repeat use-of-force training at some point?

  18         A       It's an annual refresher.

  19         Q       How long is the annual refresher?

  20         A       I believe it was a week.

  21         Q       And did it cover basically the same subjects

  22     you learned in the beginning,           or were there new subjects

  23     that you learned during the refresher?

  24         A       It would have updates and cover the same

  25     subjects.


                                                                    Page 15

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 9 of 179 Page ID #:4523


   1           Q       Do you remember if any of the updates were

   2    about OC spray?

   3           A       Yes.   We had a refresher.

   4           Q       So thinking back to your time in the military,

   5    when you were getting these updates on OC spray and you

   6    had training on OC spray, were you trained there was a

   7    safe distance at which to deploy OC spray?

   8           A       Yes.

   9           Q      What was that distance?

  10           A       It depends if you have -- it depends how close

  11    they are to you and what's going on.                 Typically, three

  12    to five feet.

  13           Q       So three to five feet would be the usual rule;

  14    is that right?

  15           A       Yes.

  16           Q      When you say it depends how close they are to

  17    you,       do you mean if the person is approaching you,          you

  18    might end up spraying them at a closer --

  19           A       Yes.

  20           Q       But if they're not approaching you,          you would

  21    try and spray from three to five feet;                is that right?

  22           A       Yes.

  23           Q      Were you taught restraint holds while you were

  24    in the military?

  25           A       Yes.

                                                                   Page 16

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 10 of 179 Page ID #:4524


    1    If you have other information you want to

    2              MS. AGUADO:         But it still didn't happen after

    3    hours.    Or maybe you need to define after hours.                If

    4    you're talking about in the evening,                 it didn't happen in

    5    the evening,      so I don't think we need to go down this

    6    road.

    7              MS.     SWEETSER:    Why don't I rephrase.

    8    BY MS. SWEETSER:

    9         Q     Do you know whether Lieutenant Diaz had a way

  10     to reach the warden when he was not at the facility?

  11         A      Yes.

  12          Q     Do you know whether she reached out to the

  13     warden that morning?

  14         A      Typically,    you have to when something happens.

  15          Q     Did she tell you,       that morning,         that she was

  16     going to reach out to or contact the warden?

  17         A      I don't know.

  18          Q     Did you ask Lieutenant Withers to contact the

  19     warden?

  20         A     No.

  21          Q    And is it your training and understanding that

  22     the facility administrator should be contacted prior to

  23     the use of OC spray?

  24         A     No.

  25         Q     That's not something that you were trained to


                                                                         Page 51

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 11 of 179 Page ID #:4525


    1         Q      Is that something -- is communicating with

   2     people who don't speak your language training -- a type

    3    of training you got in the military?

    4         A     No.

   5          Q     And was it your practice -- I'm sorry.             I may

    6    have asked this already.           Let me just ask it again.

   7                Was it your practice to speak Spanish with

    8    detainees in the facility?

    9         A      Yes,    if they spoke Spanish.

  10          Q     Are you fluent in Spanish?

  11          A     Moderate.

  12          Q      Is it something you speak in your life outside

  13     work as well?

  14          A      Yeah.

  15          Q     Thinking back to the incident on June 12th,

  16     2017,    do you remember what the eight protesting

  17     detainees looked like?

  18          A     No.

  19          Q     Were any of them someone that you had

  20     interacted with previously?

  21          A      I don't know.

  22          Q     Had you ever been              in 2017 were you ever

  23     assigned to the East facility?

  24          A      I don't believe so.

  25          Q     That day,     while you were interacting with the

                                                                 Page 64

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 12 of 179 Page ID #:4526


    1    you see happening there?

    2         A      Count starts at 6:15.          That's when they prep.

    3    It could be 6:10 or 6:15, but it's prior to 6:30.               So,

    4    typically,    every day,    it would be silent during count.

    5    When I walked in,    everyone was standing up.          People were

    6    yelling.     Everyone was swearing at everybody.          All

    7    detainees were yelling at officers in Spanish and

    8    English.     It looked like -- like a rebellion.          What I

    9    saw was that everyone was just going against the

  10     officers.

  11          Q      So when you say it looked like a rebellion,            is

  12     that something that you were trained to recognize?

  13          A      I would just say I       just recognized what it is.

  14          Q      So you were not trained on what a rebellion is;

  15     is that right?

  16          A      No.

  17          Q      Have you seen the word "rebellion" in any

  18     policy documents?

  19         A       Yes.

  20          Q      What policy documents are those?

  21          A      I don't know.

  22          Q      Were they policy documents you reviewed for

  23     today?

  24         A       It could have been.

  25          Q      But you didn't receive on any -- any -- you


                                                                     Page 81

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 13 of 179 Page ID #:4527


    1    side of the table?

    2         A     Yes.

    3         Q     Okay.    And you're standing on the left-hand

    4    side of the table;      is that right?

    5         A     Yes.

    6         Q     What do you remember being the reason that you

    7    sprayed this particular detainee?

    8         A     Well,    the situation here has already escalated.

    9    Since the time that it was called,             now that I'm seeing

   10    the time here,      a lot of time has lapsed.             And I know

   11    that they've already exhausted all the attempts to gain

  12     compliance.       And what I saw was detainees assaulting

   13    staff.   So I told the officers,          "Step away," to prevent

  14     further injuries to both detainees and staff.

  15          Q     So you said the -- the situation escalated from

   16    the time assistance was first called;                 is that right?

  17          A     Yes.    And from what I saw when I got there.

  18          Q     How did you know the situation had escalated

  19     from when assistance was called?

  20          A     Because of how loud it was,               and everyone was

  21     combative.

  22          Q     Did anyone tell you, prior to 6:46:46,               the time

  23     stamp on Exhibit 6, did anyone tell you prior to that

  24     what had happened to get to this point?

  25          A     No.


                                                                         Page 105

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 14 of 179 Page ID #:4528


    1         Q     So you were instructing them to guide the

    2    detainee to the wall at that time?

    3        A      It could be.      I don't know.

    4         Q     And then 20 seconds later -- or 23 seconds

    5    later,   at 6:46:46,   you're deploying your spray; correct?

    6        A      Yes.   It shows here.

    7         Q     So in that time you assessed that the detainees

    8    were not following commands at the table; correct?

    9        A      Yes.

  10          Q     And you gave them a command to stop resisting?

  11         A      Yes.

  12          Q     When     about how long before deploying the

  13     pepper spray did you give that command?

  14         A      Three to five seconds.

  15          Q     Was it before or after asking the officers to

  16     step away?

  17         A      I don't know.

  18          Q     Did you give the command in English or in

  19     Spanish?

  20         A      I don't know.      If they speak Spanish,    I would

  21     have done it in Spanish.

  22          Q     Did you know --

  23         A      When detainees respond in Spanish,        I speak

  24     Spanish to them.

  25          Q     And you didn't --


                                                                 Page 111

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 15 of 179 Page ID #:4529


    1         Q     Do you remember yourself using any come-along

    2    holds that day?

    3         A     No.

    4         Q     You were trained that force can never be used

    5    to impose punishment;     is that right?

    6         A    That's correct.

    7         Q     Force is only used as a last resort;         is that

    8    right?

    9         A     Yes.

  10          Q    And you were trained that only the minimum

  11     amount of force necessary should be used; correct?

  12          A    Yes.

  13          Q    Were you given two different use-of-force

  14     policies or just one use-of-force policy manual?

  15          A    What do you mean?

  16          Q    Were there multiple manuals that you had or

  17     just one policy manual dealing with use of force?

  18         A     One.

  19          Q    Were you trained that you're allowed to use

  20     force to maintain or regain order?

  21         A     Yes.

  22         Q     You used the word "rebellion" previously.           Can

  23     you tell me your understanding of that term?

  24         A     It's -- my understanding,          it's just when you're

  25     going to get no compliance out of the population,           and


                                                                   Page 141

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 16 of 179 Page ID #:4530


    1    they're against you.

    2         Q    When you say "out of the population," do you

    3    mean out of the detainees in the unit as a whole?

    4         A    Yes.

    5              MS. AGUADO:     Can we take a short break?

    6              MS. SWEETSER:      Sure.

    7               (Recess was taken from 2:06p.m. to 2:12p.m.)

    8              MS. SWEETSER:      Back on the record.

    9    BY MS. SWEETSER:

  10          Q     So before we took the break, we were talking

  11     about rebellions.      And you said that a rebellion is

  12     where the entire population of the unit is against you;

  13     is that correct?

  14          A     It can be like a group or -- a small group or

  15     the whole unit.

  16          Q    GEO trained you that you can use deadly force

  17     in a rebellion; correct?

  18          A    No,    not that I recall.

  19          Q    What do you recall being trained is the

  20     appropriate response in a rebellion?

  21         A     It depends what's going on.               You have to

  22     maintain control of the unit.           It was -- it was getting

  23     out of hand there.

  24          Q    Did you think the entire population of the unit

  25     was against you?


                                                                       Page 142

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 17 of 179 Page ID #:4531


    1           A   Yes.

    2           Q   What verbal controls were you trained on by

    3    GEO?

    4           A   What do you mean?

    5           Q   Was there a category called verbal controls

    6    that you received training on?

    7           A   I don't remember.

    8           Q   Were you trained that the first step,           if a

    9    detainee is not complying with commands,             is attempting

   10    to reason with the detainee?

   11           A   Yes.

   12           Q   Were you trained that the officers should

   13    explain the consequences of the detainee's behavior?

   14               MS. AGUADO:     Objection.        It's an incomplete

   15    hypothetical.

   16               But go ahead.

   17               THE WITNESS:     What do you mean?

   18    BY MS. SWEETSER:

  19            Q   Was one of the verbal controls you were trained

  20     on explaining the consequences of a detainee's

  21     behavior

  22            A   I don't remember --

  23            Q      that's noncompliant?

  24            A      being trained on verbal controls.

  25            Q   Do you remember if you were trained that you


                                                                    Page 143

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 18 of 179 Page ID #:4532


    1    depends what's presented to you.

    2         Q     So it doesn't -- there's no -- you weren't

    3    trained that restraining holds are a lower level of

    4    force than pepper spray?

    5         A     I don't remember the continuum.

    6         Q    Were you trained that you could use pepper

    7    spray to quell a disturbance?

    8         A    What's "quell"?

    9         Q     Is "quell" a term that your training documents

  10     used?

  11          A     I don't know what "quell" is.

  12          Q    Okay.    Were you trained that you could use

  13     pepper spray to enforce compliance with your orders?

  14         A     To regain control.

  15          Q    When you say "regain control," what do you

  16     mean?

  17         A     When it's out of control.

  18          Q     So if you

  19         A     There's many different ways.

  20          Q     If you thought a detainee was out of control,

  21     that is when pepper spray should be used; is that right?

  22         A      If there's also a present danger,        like self- --

  23     self-harm or harm of others.

  24          Q    What were all the factors you were given in

  25     evaluating whether to deploy your pepper spray?


                                                                 Page 145

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 19 of 179 Page ID #:4533


    1         Q      Does GEO Group have all of its officers who are

    2    promoted to sergeants get pepper sprayed as part of the

    3    training?

    4         A      Yes.

    5         Q      And are you-- when you're pepper sprayed as

    6    part of the training,       are you pepper sprayed from a

    7    distance of more than five feet?

    8         A      I don't remember.        They're pretty close.

    9         Q      Do you remember that you were trained to keep a

  10     distance of five feet?

  11          A      I don't know

  12                 MS. AGUADO:     Asked and answered.

  13                 THE WITNESS:      -- the exact distance.

  14     BY MS.   SWEETSER:

  15          Q      I'm sorry.     Please repeat your answer.

  16         A       I don't remember the exact distance.               There's

  17     different sprays.

  18          Q      While you were at GEO Group,              do you remember

  19     the type of spray you were issued?

  20         A       I don't.

  21         Q       Did everyone in the facility carry the same

  22     type of spray?

  23         A       Yes.

  24         Q       But you don't remember what exactly it was?

  25         A       I don't know the name.


                                                                        Page 147

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 20 of 179 Page ID #:4534



       1       STATE OF CALIFORNIA

       2       COUNTY OF SAN BERNARDINO                                    ss.

       3

       4

       5

       6               I, the undersigned, hereby certify under penalty of

       7       perjury under the laws of the State of California that the

       8       foregoing testimony is true and correct.

       9               Executed this                              day of

      10                                    ,   20   lq   , at
                          ( ...L-
      11       Sa-liforn:ht.        AV-2--\C-ON A .

      12
      13   I




      14

      15                               SERGEANT GIOVANNI CAMPOS

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                                                                                 Page 188

                                            Yeritext Legal Solutions
                                                 866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 21 of 179 Page ID #:4535




         Page      Line             Change:

                                    Reason:

                                    Change:

                                    Reason:

                                    Change:

                                    Reason:

                                    Change:

                                    Reason:

                                    Change:

                                    Reason:

                                    Change:

                                    Reason:

                                    Change:

                                    Reason:

                                    Change:



                  Subject to the above changes, I certify that the transcript is true and correct.



          6\0     No changes have been made. I certify that the transcript is true and correct.




                                                                   Date
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 22 of 179 Page ID #:4536


    1    STATE OF CALIFORNIA

    2    COUNTY OF SAN BERNARDINO                                 ss.

    3

    4               I, Carla J. Ambriz, CSR No. 12504,            in and for the

    5    State of California, do hereby certify:

    6               That prior to being examined,            the witness named

    7    in the foregoing deposition was by me duly sworn to

    8    testify to the truth,     the whole truth,          and nothing but

    9    the truth;

   10               That said deposition was taken down by me in

   11    shorthand at the time and place therein named and

   12    thereafter reduced to typewriting under my direction,

   13    and the same is a true, correct,           and complete transcript

   14    of said proceedings;

   15               That if the foregoing pertains to the original

  16     transcript of a deposition in a Federal Case, before

   17    completion of the proceedings,          review of the transcript

   18           was {     } was not required.

  19                I further certify that I am not interested in

  20     the event of the action.

  21               Witness my hand this 21st day of May,                2019.

  22

  23

  24

  25                    Carla J. Ambriz, CSR No. 12504


                                                                        Page 189

                                  Veritext Legal Solutions
                                       866 299-5127
              Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 23 of 179 Page ID #:4537
                                                                                                                -
                                                                                                              ---;)
                                                                                                            _,•..   ~.




                    Device name    OVR~670- 16A.OOQ   Date and time   6/121'2017 6:46:46 A.M (GMT -07:00}
                    MAC address    00:00:00:00:00:00 Events           Motion a!arm
                    Camera name    East-2-C-3         Image size      704    X   480


(")
:.-   m
::0   X
r     :::c:
:.-   iii
!'-
:.-
;s:
      =i
OJ
      ~
::0
i'i
(")
<f)
::0
~
"'
0
~
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 24 of 179 Page ID #:4538




                            EXHIBIT B
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 25 of 179 Page ID #:4539


   1                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
   2     OMAR ARNOLDO RIVERA MARTINEZ;
   3     ISAAC ANTONIO LOPEZ CASTILLO;
   4     JOSUE VLADIMIR CORTEZ DIAZ; JOSUE
         MATEO LEMUS CAMPOS; MARVIN JOSUE                             J   I
   5     GRANDE RODRIGUEZ; ALEXANDER ANTONIO)
    6    BURGOS MEJIA; LUIS PENA GARCIA;
         JULIO CESAR BARAHONA CORNEJO, AS
   7     INDIVIDUALS,
   8                            PLAINTIFFS,                   CASE NO.:
   9                  vs.                                     5:18-CV-01125-R-GJS
  10     THE GEO GROUP,      INC., A FLORIDA
  11     CORPORATION; THE CITY OF ADELANTO,
  12     A MUNICIPAL ENTITY; GEO LIEUTENANT
  13     DURAN, SUED IN HER INDIVIDUAL
  14     CAPACITY; GEO LIEUTENANT DIAZ,
         SUED IN HER INDIVIDUAL CAPACITY;
  15     GEO SERGEANT CAMPOS, SUED IN HIS
         INDIVIDUAL CAPACITY; SARAH JONES,
  16     SUED IN HER INDIVIDUAL CAPACITY;
  17     THE UNITED STATES OF AMERICA; AND
  18     DOES 1-10,    INDIVIDUALS;
                                DEFENDANTS.
  19
  20                DEPOSITION OF LIEUTENANT JANE LYNN DIAZ
  21                            THURSDAY, MAY 9, 2019
  22     JOB NO.:     3295953
  23     REPORTED BY:       CARLA J. AMBRIZ, CSR NO. 12504
  24                        TINA MARIE LITCHFIELD, CSR NO. 12409
  25     Pages 1- 357


                                                                              Page 1

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 26 of 179 Page ID #:4540


   1      DEPOSITION OF LIEUTENANT JANE LYNN DIAZ,                   TAKEN ON BEHALF
   2      OF THE PLAINTIFFS AT 11:05 A.M.,            THURSDAY, MAY 9,          2019,
   3      AT 1520 NORTH MOUNTAIN AVENUE, BUILDING E, SUITE 135,
   4      ONTARIO, CALIFORNIA, BEFORE CARLA J. AMBRIZ, CSR NO.
   5      12504, AND TINA MARIE LITCHFIELD, CSR NO.                   12409.
   6
   7      APPEARANCES OF COUNSEL:
   8
   9      FOR THE PLAINTIFFS:
  10                  LAW OFFICE OF RACHEL STEINBACK
                      BY:     RACHEL STEINBACK, ESQ.
  11                  POST OFFICE BOX 291253
                      LOS ANGELES, CA 90029
  12                  (213) 537-5370
                      STEINBACKLAW@GMAIL.COM
  13
                AND
  14
                      LAW OFFICE OF CAROL SOBEL
  15                  BY:     MONIQUE A. ALARCON,        ESQ.
                      725 ARIZONA AVENUE
  16                  SUITE 300
                      SANTA MONICA,       CA 90401
  17                  (310) 393-3055
                      MONIQUE.ALARCON8@GMAIL.COM
  18
  19
  20      FOR DEFENDANTS, THE GEO GROUP,           INC.,      GEO LIEUTENANT
          DURAN, CITY OF ADELANTO,         GEO SERGEANT CAMPOS, AND
  21      GEO LIEUTENANT DIAZ:
  22                  BURKE, WILLIAMS & SORENSEN,              LLP
                      BY:  CARMEN M. AGUADO, ESQ.
  23                  444 SOUTH FLOWER STREET
                      SUITE 2400
  24                  LOS ANGELES,     CA 90071-2953
                      (213)    236-0600
  25                  CAGUADO@BWSLAW.COM


                                                                               Page 2

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 27 of 179 Page ID #:4541


   1                              ONTARIO, CALIFORNIA;

   2                        THURSDAY, MAY 9,        2019,    11:05 A.M.

   3

   4                         (Prior to the deposition commencing,

   5                         all counsel stipulated to waive the

   6                         reporter read-on and read-off pursuant

   7                         to Federal Rule 30.)

   8

   9                              LIEUTENANT JANE DIAZ,

  10         having been first duly sworn by the reporter, was

  11                    examined and testified as follows:

  12

  13                                       EXAMINATION

  14      BY MS. STEINBACK:

  15          Q       Ma'am,    can you please state and spell your name

  16      for the record.

  17          A       Yeah.     It's Jane Lynn Diaz.              And it's J-a-n-e,

  18      Lynn, L-y-n-n,       Diaz,    0-i-a-z.

  19          Q       Thank you.        Have you ever been deposed before,

  20      Ms. Diaz?

  21          A       No.

  22          Q       Have you ever been a party to a lawsuit?

  23          A       No.

  24          Q       So before we start,           I'll just go over some of

  25      the ground rules which your attorney may have already


                                                                             Page 6

                                       Veritext Legal Solutions
                                            866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 28 of 179 Page ID #:4542


   1          A       No, ma'am.

   2          Q       Do you know whether they reviewed the reports?

   3          A       No, ma'am.

   4          Q       During the time that you worked at Adelanto,

   5      did you ever have a captain come back to you to ask you

   6      about a report that you had submitted to him or her?

   7          A       No, ma'am.

   8          Q       And that's true both for the reports you

   9      submitted that you authored and also the reports you

  10      submitted that your officers had authored?

  11          A       Yes, ma'am.

  12          Q       And by officers,       I also mean a sergeant in the

  13      event there was a sergeant.

  14          A       Yes, ma'am.

  15          Q       I am going to make several exhibits.

  16                  I'm sorry.     Can we go off the record?

  17                  (Recess was taken from 12:14 p.m. to

  18      12:24 p.m.)

  19                  MS. STEINBACK:       Back on the record.

  20      BY MS. STEINBACK:

  21           Q      Ms.   Diaz,   I apologize if I -- I can't remember

  22      if I asked this already, but have you ever been

  23      arrested?

  24           A      No.

  25           Q      I assume, then,      you've also never been


                                                                    Page 71

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 29 of 179 Page ID #:4543


   1            A    No, ma'am.

   2            Q    So why is there a watch commander?

   3            A    That's just what they call us, the watch

    4       commanders.     They call all the lieutenants watch

   5        commanders.

    6           Q    Okay.     So it's interchangeable?

   7            A    Yes.

   8            Q    Okay.     So when you said you spoke with a watch

    9       commander on June 12th, was that the lieutenant who

  10        replaced you for --

  11            A    Yes, ma'am.

  12            Q    -- second shift?

  13                 Thank you.     You've got to let her finish.

  14                 MS. AGUADO:     Can we take a short break?

  15                 MS. STEINBACK:       Sure.

  16    !            (Recess was taken from 1:25 p.m. to 2:05p.m.)

  17                 MS. STEINBACK:       Back on the record.

  18        BY MS. STEINBACK:

  19            Q    Ms. Diaz, during the break, did you review any

  20        documents?

  21            A    No.

  22            Q    Did you have any conversations other than those

  23        with your attorney?

  24            A    No.

  25            Q    Before the break, we were talking about the

                                                                 Page 130

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 30 of 179 Page ID #:4544


   1        in there because I didn't see the logbooks afterwards.

   2               Q   Have you ever made entries into the logbook

   3        that was kept in the officer's podium in the day room in

   4        2-C?

   5               A   No.   Just unannounced pre-arounds.

    6                  MS. STEINBACK:       And I'm just going to ask,

   7        Carmen, have we received any copies of the -- none of

   8        this is familiar to me.         So have we received any logbook

    9       entries?

  10                   MS. AGUADO:      If they were requested,      I would

  11        assume so, but

  12                   MS. STEINBACK:       Yeah.      Have we requested

  13        anything related to this?

  14                   MS. AGUADO:      I don't know if you have or not.

  15                   MS. STEINBACK:       Okay.

  16    i              THE REPORTER:       Can we take a restroom break?

  17                   (Recess was taken from 3:03p.m. to 3:12p.m.)

  18                   MS. STEINBACK:       Back on the record.

  19        BY MS. STEINBACK:

  20               Q   All right.     I'm tendering to the deponent

  21        plaintiffs' Exhibit 12, which is Bates-stamped GEO 01986

  22        through GEO 02002.

  23                         (Plaintiffs' Exhibit 12 was marked

  24                   for identification.)

  25        III

                                                                      Page 182

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 31 of 179 Page ID #:4545


   1      already said this, but were they being violent or

   2      threatening in any way?

   3          A       They were not complying with orders.

   4           Q      And by that,     you mean they were still seated at

   5      the table?

   6          A       Yes.     Because it's presence.          Then it's verbal

   7      commands.     They were not complying with verbal commands

   8      to rack up.

   9          Q       And right now it sounds like you're going into

  10      the use-of-force continuum;           is that correct?

  11          A       That is part -- is your presence; then your

  12      verbal commands.

  13          Q       What happens after verbal commands?

  14          A       After verbal commands,          after several verbal

  15      commands,    then we go into -- how would you say?             The

  16      soft approach.        Trying to get them up,         getting them

  17      cuffed up.     Because they linked arms.             So once they

  18      started linking arms,       we knew we were going to have a

  19      problem with them.        So they were told several times to

  20      get up or they were going to get sprayed.

  21          Q       Who told them to get up or they were going to

  22      get sprayed?

  23          A       I did.

  24          Q       Did anyone else tell them to get up or they

  25      were going to get sprayed?


                                                                       Page 210

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 32 of 179 Page ID #:4546


   1          Q       So is it within GEO's use-of-force policy that

   2      you're allowed to OC spray detainees if they are

   3      refusing to go to count?

   4          A       If they refuse to go to count,              if they refuse

   5      verbal commands,       and they're disrupting our dorm,             and

   6      which they were, because they got all the other

   7      detainees riled up.        This is why they got sprayed.

   8          Q       So it is consistent with GEO's policy that you

   9      can OC spray a detainee who's refusing to go to count if

  10      you have given verbal commands and they've refused to

  11      comply with them and you              and there's a disturbance?

  12          A       Yes.     They were        there was a disturbance,

  13      like I said again.        And they were told and told and

  14      told,    and then,    as soon as they started linking arms, we

  15      already knew it was out of control.                  They were getting

  16      out of control.        Because they figured you're not going

  17      to touch us.       You're not going to do anything to us.                 So

  18      that's why they got sprayed, because it got out of

  19      control.

  20           Q      So as soon as they linked arms,              that was

  21      basically your green light to spray them because you

  22      knew that was your only recourse?

  23          A       No.    I sprayed them because they linked arms

  24      and I still continued to give them verbal commands, and

  25      I told them,       "If you do not get up and go to your racks,


                                                                         Page 212

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 33 of 179 Page ID #:4547


    1     you're going to get sprayed."             So they still were in

   2      violation.     So next thing I know,           they put their heads

   3      down.    And I gave them a warning again:              "If you do not

    4     get up and go to your racks,           you're going to get

   5      sprayed."     Because we had to disperse the situation

    6     because they were inciting and they were getting the

   7      other detainees riled up.           So I had to put an end to it

   8      and control it before it got too out of control during

    9     the count time, before we had other detainees coming

  10      down off the tiers.        So they got sprayed right across

  11      the table.

  12           Q      How many times did you spray them?

  13           A      Once.

  14           Q      And you've watched the video with your

  15      attorney; correct?

  16 '         A      Yes, ma'am.     And I watched it after-- after it

  17      all happened too.

  18           Q      And even watching that video,            you still

  19      maintain that you've only -- you only sprayed once?

  20           A      I only sprayed once.

  21           Q      At what point did you radio for other people to

  22      come assist you?

  23           A      Right after I sprayed them, because they did

  24      not comply.     So that's when the other sergeant came from

  25      the other facility.


                                                                       Page 213

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 34 of 179 Page ID #:4548


   1                     THE WITNESS:       Okay.     When I got down there,        the

   2       officers knew that there was something going on.                   The

   3       officers knew that there was something going on.                   So the

   4       officers responded from first watch before they went to

   5       their post.

   6                     And then, when those officers got there,             I

   7       remember telling the officers from third watch -- or

   8   1
           first watch,        "Go post up."        And then I sent third watch

   9       officers -- I let them go home.                 And then I called on

  10       the radio after I sprayed them.                 They didn't leave until

  11       they saw that the situation was under control.

  12                     But once those officers left,             that's when the

  13       detainees started saying,            "No, we're not going to

  14       comply.       We're not going to rack up.              We want to talk to

  15       ICE.       And then it just went from there.              It just got out

  16       of control from there.

  17                     MS. AGUADO:      Do you want to take a break and

  18       get some air?

  19                     THE WITNESS:       For a minute.

  20                     MS. AGUADO:     Let's take a quick break.

  21                     MS. STEINBACK:       Okay.      Quick break.

  22                     (Recess was taken from 3:47p.m. to 4:01p.m.)

  23                     MS.   STEINBACK:     Back on the record.

  24       BY MS.      STEINBACK:

  25              Q      You testified here that you told the detainees


                                                                           Page 216

                                       Veritext Legal Solutions
                                            866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 35 of 179 Page ID #:4549


    1          Q     Did you ask for them to be charged with rules

   2      violations?

    3          A    No, ma'am.       The only one was this one right

    4     here.    I do not know if any reports were written on them

   5      after that.     Just by         just reading what they wrote,

    6     their statements.

   7                MS. AGUADO:       By them, who do you mean?

   8                 THE WITNESS:       The detainees, yeah.

    9               MS.   STEINBACK:       I don't have a copy of this.

  10      Off the record.

  11                 (Recess was taken from 4:22p.m. to 4:23p.m.)

  12                MS.   STEINBACK:       Back on the record.

  13                 I'm handing the deponent what I've marked as

  14      Plaintiffs' Exhibit 14.          It is Bates-stamped GEO 00524.

  15      Sorry.   Off the record.

  16                 (Discussion off the record.)

  17                MS.   STEINBACK:       Back on the record.

  18                All right.       Calling your attention to

  19      Exhibit 12, which is the use-of-force -- I'm sorry.

  20      Exhibit 11, which is the use-of-force policy.

  21                THE WITNESS:        12 or 11?        This one's 12.

  22                MS.   STEINBACK:       Is it 12?           Okay,   12.   Let's

  23      look at that.

  24      BY MS. STEINBACK:

  25           Q    Okay.    So it's your understanding that GEO


                                                                             Page 235

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 36 of 179 Page ID #:4550


    1                 MS. STEINBACK:       Sure.

    2                 (Recess was taken from 4:34p.m.              to 4:43p.m.)

    3                 MS. STEINBACK:       Back on the record.

    4     BY MS. STEINBACK:

    5          Q      At what point did you direct the officers to

    6     use handcuff on the detainees?

    7          A      After they were removed from the table.              After

    8     they got sprayed and we removed them from the table.

    9          Q      After all of the detainees -- strike that.

  10                  According to GEO's policy and practices, at

  11      what point are restraints,          handcuffs,       supposed to be

  12      removed from a detainee?

  13           A      As soon as the imminent danger is over.

  14           Q      Do you know when the handcuffs were removed

  15      from these detainees?

  16           A      No, ma'am.

  17           Q      Did you monitor how long they were handcuffed?

  18           A      No, ma'am.

  19           Q      After the detainees were taken out of the day

  20      room,    do you know where they went?

  21           A      To medical,    to our triage area, and to holding

  22      until medical staff could evaluate them.

  23           Q      Did you direct the officers to take them to

  24      medical?

  25           A      Yes.


                                                                        Page 244

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 37 of 179 Page ID #:4551


   1                   (Recess was taken at 5:06p.m.)
   2
   3                (At this time,      Carla J. Ambriz,         CSR 12504,

   4                   was relieved in these proceedings by
   5                     Tina Marie Litchfield,             CSR 12409.)

   6      Ill
   7      Ill
   8      Ill
   9      Ill
  10      Ill
  11      Ill
  12      Ill
  13      Ill
  14      Ill
  15      Ill
  16      Ill
  17      Ill
  18      Ill
  19      Ill
  20      Ill
  21      Ill
  22      Ill
  23      Ill
  24      Ill
  25      Ill

                                                                  Page 265

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 38 of 179 Page ID #:4552


    1            A    Go forward again.

   2             Q    All right.    I'm stopping 6:47:44 and starting

   3     to go forward again.

    4                   I'm going forward,        so I can stop it when you

   5     want.

    6            A    The spray went this way.           So I sprayed here.

   7             Q    Where?

   8             A    I was standing here, had the can.              I sprayed

    9    it and went across the table.

  10             Q    You told me --

  11             A    The reason I remember this is the officers

  12     were standing right there.          When they were trying to get

  13     the detainee up off of the table, then the other

  14     detainees on the other side, they were starting to link

  15     arms, so I sprayed it.        And it sprayed this way.           I only

  16     sprayed one time.

  17             Q    So you're talking around 6:38:14 when a number

  18     of officers are crowding around a detainee,                that is the

  19     moment that

  20             A    I disbursed my spray here.              I only sprayed

  21     them once.

  22             Q    It's your testimony having watched this video

  23     a number of times backward and forwards,               that is the

  24     only time you did spray the OC spray?

  25             A    One time right here.


                                                                       Page 345

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 39 of 179 Page ID #:4553


   1                   MS. AGUADO:     Can we take a short break?

   2                   MS. STEINBACK:       Sure.

   3                (A short break was taken at this time.)

   4                   MS. STEINBACK:       For the record, we did just

   5     take a break and the deponent had an opportunity to

   6     meet with her attorney, who was the one that called

   7     the break.      And she is now seeking to revise her

   8     testimony.

   9     BY MS. STEINBACK:

  10            Q      What is the revised testimony that you would

  11     like to submit?

  12            A      On the spray.

  13            Q      What would you like to say now?

  14            A      These are not the ones that I sprayed.                I told

  15     you,   I only used my spray once.             I want to go all the

  16     way through the video.

  17            Q      So.     We will go through the video.

  18                     So, your testimony is you did not spray

  19     anyone at the first table, which is being cleared?

  20            A      Yes, ma'am.

  21            Q      And you're testifying that way despite

  22     everything you have seen?

  23            A      Yeah.

  24            Q      Just making sure.

  25                     Good forward.        Right now,        6:38:37.


                                                                           Page 346

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 40 of 179 Page ID #:4554


   1                    Are there any officers in the tiers right

   2     now,   to your knowledge?

   3            A     Not that I can see.

   4            Q     I know there is no audio here.         All we can do

   5     is see what is on the video.

   6                    Would you characterize what you are seeing

   7     in the video as a rebellion or a riot?

   8            A     A rebellion or a riot.         I know from when I was

   9     in here,   these detainees were yelling and screaming on

  10     the top tiers.

  11            Q     Did you, did you direct any officers to go to

  12     the top tiers at this time?

  13            A     No.

  14            Q     Why not?

  15            A     I did not recall why.

  16            Q     If you had a legitimate security concern,

  17     would you have sent officers up to the top tiers?

  18            A     Yes.

  19            Q     That is in accordance with GEO policies and

  20     practices?

  21            A     Yes.

  22            Q     It is approximately 6:39:31.

  23                    You're starting to walk back into the day

  24     room, still waving your OC spray.

  25                    It's your testimony that up until now,        you


                                                                   Page 348

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 41 of 179 Page ID #:4555


   1     BY MS. STEINBACK:

   2           Q      Let me see if we can speed this up.

   3                    I just am looking for you to identify the

   4     instance where you used the OC spray.

   5                    Can you do that for me?

    6          A      Right there.

   7           Q      So 6:42:25?

   8           A      Because the officers moved,            I shot it right

    9    across the table.

  10           Q      So it is your testimony that is the only time :

  11     you used the OC spray during the interaction?

  12           A      Yes, ma'am.

  13           Q      Was that the only time that you felt it

  14     appropriate to use OC spray during this incident?

  15           A      Yes, ma'am.

  16                  MS. AGUADO:      I think we are done.

  17                  MS. STEINBACK:        Okay.       Thank you.    You have

  18     right to read -- do you want to tell her her right,

  19     or if she will waive signature?

  20                  MS. AGUADO:      Are you not doing a

  21     stipulation?

  22                  MS. STEINBACK:        Off the record.

  23               (A short break was taken at this time.)

  24                  MS. AGUADO:      So we're going to be relieving

  25     the court reporter of her duties under the Federal

                                                                     Page 353

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 42 of 179 Page ID #:4556


   1     Code of Civil Procedure.

   2                    We are agreeing the deponent will have 30

   3     days from the time of receipt of the transcript to

   4     review it, make any changes that she feels necessary,

   5     return changes to counsel.

   6                    Counsel will notify plaintiffs'          counsel

   7     if any changes are made.

   8                    To the extent the original is lost,

   9     stolen,   or otherwise misplaced,           a certified copy will

  10     be used in its place.

  11                 MS. STEINBACK:        So stipulated.

  12                 MS.   ISFELD:    So stipulated.

  13                    Copy, please.

  14

  15                       (TIME NOTED:        7:45p.m.)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                                                Page 354

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 43 of 179 Page ID #:4557
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 44 of 179 Page ID #:4558


   1          STATE OF CALIFORNIA

   2      COUNTY OF SAN BERNARDINO                                 ss.

   3

   4                  I, Carla J. Ambriz, CSR No. 12504, in and for

   5      the State of California, do hereby certify:

   6                  That prior to being examined,            the witness named

   7      in the foregoing deposition was by me duly sworn to

   8      testify to the truth,       the whole truth, and nothing but

   9      the truth;

  10                  That said pages 1 through 265 of the deposition

  11      were taken down by me in shorthand at the time and place

  12      therein named and thereafter reduced to typewriting

  13      under my direction, and the same is a true, correct, and

  14      complete transcript of said proceedings;

  15                  That if the foregoing pertains to the original

  16      transcript of a deposition in a Federal Case, before

  17      completion of the proceedings,            review of the transcript

  18      {   X     was     } was not required;

  19                  I further certify that I am not interested in

  20      the event of the action.

  21                  Witness my hand this May 22, 2019

  22

  23

  24

  25                      Carla J. Ambriz, CSR No. 12504


                                                                         Page 356

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 45 of 179 Page ID #:4559


   1     STATE OF CALIFORNIA

   2      COUNTY OF SAN BERNARDINO

   3               I,   Tina Marie Litchfield, CSR No.              that 2409,   in

   4      and for the State of California, do hereby certify:

   5               That prior to being examined,                the witness named in

    6     the foregoing deposition was by me duly sworn to testify

   7      to the truth,      the whole truth,        and nothing but the

   8      truth;

   9               That said pages,      266 through 355 of the deposition

  10      were taken down by me in shorthand at the time and place

  11      therein named and thereafter reduced to typewriting

  12      under my direction,        and the same is a true,            correct,      and

  13      complete transcript of said proceedings;

  14               That if the foregoing pertains to the original

  15      transcript of a deposition in a Federal Case, before

  16      completion of the proceedings,             review of the transcript

  17      { x} was       } was not required;

  18               I further certify that I am not interested in the

  19      event of the action;

  20          IN WITNESS WHEREOF,        I have this date subscribed my

  21      name.

  22      Dated: May 22,      2019

  23

  24

  25                    Tina Marie Litchfield, CSR # 12409


                                                                           Page 357

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 46 of 179 Page ID #:4560
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 47 of 179 Page ID #:4561
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 48 of 179 Page ID #:4562




                            EXHIBIT C
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 49 of 179 Page ID #:4563


  1                 IN THE UNITED STATES DISTRICT COURT
  2                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  3
  4
         OMAR ARNOLDO RIVERA MARTINEZ;      )
  5      ISAAC ANTONIO LOPEZ CASTILLO;      )
         JOSUE VLADIMIR CORTEZ DIAZ; JOSUE  )
  6      MATEO LEMUS CAMPOS; MARVIN JOSUE   )
         GRANDE RODRIGUEZ; ALEXANDER        )
  7      ANTONIO BURGOS MEJIA; LUIS PENA    )
         GARCIA; JULIO CESAR BARAHONA       )
  8      CORNEJO, as individuals,           )
                                            )
  9                   Plaintiffs,           )
                                            )          CASE NO. 5:18-cv-01125-SP
 10                 vs.                     )
                                            )
 11      THE GEO GROUP, INC., a Florida     )
         corporation; THE CITY OF ADELANTO, )
 12      a municipal entity; GEO LIEUTENANT )
         DURAN, sued in her individual      )
 13      capacity; GEO LIEUTENANT DIAZ,     )
         sued in her individual capacity;   )
 14      GEO SERGEANT CAMPOS, sued in his   )
         individual capacity; SARAH JONES, )
 15      sued in her individual capacity;   )
         THE UNITED STATES OF AMERICA; and )
 16      DOES 1-10, individuals,            )
                                            )
 17                   Defendants.           )
         ___________________________________)
 18
 19                     DEPOSITION OF JAMES JANECKA
 20                         ONTARIO, CALIFORNIA
 21                    WEDNESDAY, SEPTEMBER 4, 2019
 22
 23      REPORTED BY:
 24      Carolyn Ann Peterson
         CSR No. 3195
 25      Pages 1- 112

                                                                      Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 50 of 179 Page ID #:4564


  1                DEPOSITION of JAMES JANECKA, taken on behalf
  2      of the Plaintiffs, at 1520 North Mountain Avenue,
  3      Building E, Suite 135, Ontario, California 91762,
  4      commencing at 9:55 a.m., Wednesday, September 4, 2019,
  5      before Carolyn Ann Peterson, a Certified Shorthand
  6      Reporter in the State of California, License No. 3195.
  7                                * * *
  8      APPEARANCES OF COUNSEL:
  9          FOR PLAINTIFFS:
                   LAW OFFICE OF RACHEL STEINBACK
 10                BY: RACHEL STEINBACK, ESQ.
                   P.O. Box 291253
 11                Los Angeles, California 90029
                   (213) 537-5370
 12                steinbacklaw@gmail.com
 13                       and
 14                SCHONBRUN, SEPLOW, HARRIS & HOFFMAN, LLP
                   BY: KRISTINA HAROOTUN, ESQ.
 15                11543 West Olympic Boulevard
                   Los Angeles, California 90064
 16                (310) 396-0731
                   kharootun@sshhlaw.com
 17
 18             FOR DEFENDANTS:
 19                  BURKE, WILLIAMS & SORENSEN, LLP
                     BY: CARMEN M. AGUADO, ESQ.
 20                  444 South Flower Street, Suite 2400
                     Los Angeles, California 90071
 21                  (213) 236-0600
                     caguado@bwslaw.com
 22
 23           ALSO PRESENT:       MICHELLE PUJOL, UCI LAW
 24                               SHEY COUGHLAN, UCI LAW
 25                               YAGI XTE, UCI LAW

                                                                    Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 51 of 179 Page ID #:4565


  1                  THE WITNESS:     When you say, "staff member,"

  2      what staff member are you referring to?

  3      BY MS. STEINBACK:

  4            Q     If you have, for example -- well, for OC

  5      spray, who is authorized to use OC spray -- strike that.

  6                  In June of 2017, who was authorized to use OC

  7      spray at that time?

  8            A     Staff that were trained with OC spray.

  9            Q     Are the staff -- a certain rank or any staff

 10      member who was trained?

 11            A     It's our sergeants and lieutenants.

 12            Q     So if a staff member, who is trained to use OC

 13      spray, in a situation where they have time to make a

 14      notification, in June of 2017 according to GEO's

 15      protocols and practices, that have -- they have

 16      contacted you even if you were not at the facility?

 17            A     Depends if the situation -- a calculated use

 18      of force can turn into an immediate use of force, prior

 19      to a notification, if the situation warrants that.

 20            Q     Can you describe a little bit for me what that

 21      means?

 22            A     Yeah, I can.     Just as an example, if a

 23      detainee is in a cell and/or maybe is threatening

 24      self-harm and he appears to have some sort of instrument

 25      to harm himself or herself, yet he isn't, and you feel

                                                                   Page 61

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 52 of 179 Page ID #:4566


  1            A     No.

  2            Q     To your knowledge, has -- strike that.

  3                  Has ICE ever come into the facility since you

  4      have been the Warden or the Facility Administrator to do

  5      a scheduled inspection of the facility?

  6            A     Yes.

  7            Q     How many times has ICE come to Adelanto to do

  8      a scheduled inspection of the facility since you became

  9      Warden there?

 10            A     Several.

 11            Q     How many is "several"?

 12            A     Scheduled -- I would say approximately 15.

 13            Q     Has ICE conducted any unscheduled inspections

 14      at Adelanto since you have been Warden?

 15            A     Yes.

 16            Q     How many unscheduled inspections has ICE

 17      conducted since you have been Warden?

 18            A     Daily.

 19            Q     By that, are you referring to the fact that

 20      ICE has staff onsite at Adelanto, or are they actually,

 21      literally, intentional inspections at the facility?

 22            A     They have a position for one individual that

 23      does -- that's his or her job, and then we have the

 24      additional ICE personnel that are onsite everyday.

 25            Q     What is the title of the person who is

                                                                   Page 88

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 53 of 179 Page ID #:4567


  1      designated by ICE to be at Adelanto for the purpose of

  2      conducting daily inspections?

  3            A     I will give you the acronym.            I don't know the

  4      exact title.       It can be one of two acronyms.         DS -- D as

  5      in David, SCO or ADSM.

  6            Q     In June of 2017, was a DSCO or ADSM onsite at

  7      Adelanto every day?

  8            A     To my knowledge, yes, five days a week.

  9            Q     Does that individual have unfettered access to

 10      the facility?

 11            A     Yes.

 12            Q     So they don't have to ask anyone else's

 13      permission to go anywhere in the facility?

 14            A     No.

 15            Q     What are they looking for when they conduct

 16      their inspections, if you know?

 17                  MS. AGUADO:      Calls for speculation.

 18                  THE WITNESS:      I don't look at their audit or I

 19      have never seen their audit instruments or --

 20      BY MS. STEINBACK:

 21            Q     Have you ever had a conversation with them

 22      about what it is they are looking for?

 23            A     Yes.

 24            Q     Based on how many conversations you have had

 25      with that individual, about what they are looking for

                                                                    Page 89

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 54 of 179 Page ID #:4568


  1                           REPORTER'S CERTIFICATE

  2

  3                  I, CAROLYN ANN PETERSON, Certified Shorthand

  4      Reporter, do hereby certify:

  5                  That prior to being examined, the witness in

  6      the foregoing proceeding was by me duly sworn to testify

  7      to the truth, the whole truth, and nothing but the

  8      truth.

  9                  That said proceedings were taken before me at

 10      the time and place therein set forth and were taken down

 11      by me stenographically at the time and place therein

 12      named and thereafter reduced to computerized

 13      transcription under my direction and supervision;

 14                  I further certify that I am neither counsel

 15      for nor related to any party in said proceedings, nor in

 16      any way interested in the outcome thereof.

 17                  IN WITNESS WHEREOF, I have hereunto subscribed

 18      my name this date:      September 26, 2019.

 19

 20

 21

 22                              <%17893,Signature%>

                                 CAROLYN ANN PETERSON, CSR 3195

 23

 24

 25

                                                                  Page 112

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 55 of 179 Page ID #:4569
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 56 of 179 Page ID #:4570
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 57 of 179 Page ID #:4571




                            EXHIBIT D
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 58 of 179 Page ID #:4572


  1                 IN THE UNITED STATES DISTRICT COURT
  2                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  3
  4      OMAR ARNOLDO RIVERA MARTINEZ;      )
         ISAAC ANTONIO LOPEZ CASTILLO;      )
  5      JOSUE VLADIMIR CORTEZ DIAZ; JOSUE  )
         MATEO LEMUS CAMPOS; MARVIN JOSUE   )
  6      GRANDE RODRIGUEZ; ALEXANDER        )
         ANTONIO BURGOS MEJIA; LUIS PENA    )
  7      GARCIA; JULIO CESAR BARAHONA       )
         CORNEJO, as individuals,           )
  8                                         )
                      Plaintiffs,           )
  9                                         )          CASE NO. 5:18-cv-01125-SP
                    vs.                     )
 10                                         )
         THE GEO GROUP, INC., a Florida     )
 11      corporation; THE CITY OF ADELANTO, )
         a municipal entity; GEO LIEUTENANT )
 12      DURAN, sued in her individual      )
         capacity; GEO LIEUTENANT DIAZ,     )
 13      sued in her individual capacity;   )
         GEO SERGEANT CAMPOS, sued in his   )
 14      individual capacity; SARAH JONES, )
         sued in her individual capacity;   )
 15      THE UNITED STATES OF AMERICA; and )
         DOES 1-10, individuals,            )
 16                                         )
                      Defendants.           )
 17      ___________________________________)
 18
 19                  DEPOSITION OF LEO MARVIN MC CUSKER
 20                         ONTARIO, CALIFORNIA
 21                    WEDNESDAY, SEPTEMBER 4, 2019
 22
 23      REPORTED BY:
 24      Carolyn Ann Peterson
         CSR No. 3195
 25      Pages 1- 86

                                                                      Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 59 of 179 Page ID #:4573


  1                DEPOSITION of LEO MARVIN MC CUSKER, taken on
  2      behalf of the Plaintiffs, at 1520 North Mountain Avenue,
  3      Building E, Suite 135, Ontario, California 91762,
  4      commencing at 1:40 p.m., Wednesday, September 4, 2019,
  5      before Carolyn Ann Peterson, a Certified Shorthand
  6      Reporter in the State of California, License No. 3195.
  7                               * * *
  8      APPEARANCES OF COUNSEL:
  9
 10           FOR PLAINTIFFS:
 11                 LAW OFFICE OF RACHEL STEINBACK
                    BY: RACHEL STEINBACK, ESQ.
 12                 P.O. Box 291253
                    Los Angeles, California 90029
 13                 (213) 537-5370
                    steinbacklaw@gmail.com
 14
                              and
 15
                     SCHONBRUN, SEPLOW, HARRIS & HOFFMAN, LLP
 16                  BY: KRISTINA HAROOTUN, ESQ.
                     11543 West Olympic Boulevard
 17                  Los Angeles, California 90064
                     (310) 396-0731
 18                  kharootun@sshhlaw.com
 19
 20           FOR DEFENDANTS:
                    BURKE, WILLIAMS & SORENSEN, LLP
 21                 BY: CARMEN M. AGUADO, ESQ.
                    444 South Flower Street, Suite 2400
 22                 Los Angeles, California 90071
                    (213) 236-0600
 23               caguado@bwslaw.com
 24
 25

                                                                    Page 2

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 60 of 179 Page ID #:4574


  1      offenses were housed there?

  2            A     Yes.    They may have had prior convictions for

  3      unrelated to the DUI, but those that were there were

  4      serving time for a current DUI.

  5            Q     That's so interesting.           I didn't know that

  6      that existed.

  7            A     500 beds.

  8            Q     Wow.    When you arrived at Adelanto, did you

  9      receive any training specific to the Adelanto facility?

 10            A     Yes.

 11            Q     What training did you receive when you arrived

 12      at Adelanto?

 13            A     The pre-service course offered by Adelanto for

 14      new hires with ICE -- with regard to ICE facilities.

 15            Q     So it was a training that specifically

 16      addressed the needs of detainees in ICE custody?

 17            A     It catered to that.         Although the majority of

 18      the training was detention, correctional topics;

 19      subcategories, the PBNDS, ICE -- direction on how we

 20      operate would be the added ICE type topics.

 21            Q     Okay.    So was the training pretty much in line

 22      with the training that you had received previously when

 23      you were working for a different correctional facility?

 24            A     Yes, it is.

 25            Q     Other than the pre-service course for new

                                                                   Page 13

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 61 of 179 Page ID #:4575


  1      are certified to teach by having attended the T for T

  2      Training for Trainers course by GEO.

  3            Q     So GEO sponsors a Training for Trainers'

  4      course that allows participants to go on and be trainers

  5      themselves?

  6            A     That's correct.

  7            Q     How much training is required before someone

  8      can become a trainer themselves?

  9            A     A minimum of one year's employment with GEO.

 10            Q     Other than the pre-service training, you

 11      mentioned that there is continual annual in-services, is

 12      that correct?

 13            A     Yes.

 14            Q     And those are the 40-hour training courses

 15      that you previously testified about?

 16            A     Yes.

 17            Q     Other than the 40-hour annual in-service in

 18      June of 2017, what other training was required of GEO

 19      employees, if any?

 20            A     I don't believe there were any others.

 21            Q     In the pre-service training, were the new

 22      hires trained on The GEO use-of-force policy?

 23            A     Yes.

 24            Q     Out of the 136 hours of new hire training, how

 25      many were dedicated to use of force?

                                                                   Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 62 of 179 Page ID #:4576


  1      optional?

  2            A     It was required.

  3            Q     Who monitored to make sure that the

  4      supervisors at Adelanto were taking and passing these

  5      monthly courses?

  6            A     The Training Administrator.

  7            Q     So the Training Administrator, would one of

  8      the responsibilities of the Training Administrator be to

  9      make sure that everybody was keeping up with the

 10      learning that they were supposed to be doing?

 11            A     Correct.

 12            Q     Is the supervisor -- if a supervisor didn't

 13      complete the supervisor-specific monthly training, what

 14      would the Training Administrator do in June of 2017?

 15            A     They would notify the individual of the

 16      deficiency and request that it be done as soon as

 17      possible.

 18            Q     In June of 2017, were there any issues of

 19      staff failing to complete the training that they were

 20      required to do?

 21            A     I wouldn't know.

 22                  MS. STEINBACK:      Okay.      I'm handing the

 23      deponent a document that I have marked as Exhibit 3.

 24      For the record, it's Bates-stamped GEO 02272 and 022273.

 25                  (Whereupon Exhibit 3 was marked for

                                                                   Page 42

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 63 of 179 Page ID #:4577


  1                   identification by the Court Reporter

  2                   And is attached hereto.)

  3      BY MS. STEINBACK:

  4             Q     Do you recognize this document?

  5             A     I recognize it only as a general information

  6      report.     I don't recall having read it, but I very well

  7      may have.

  8             Q     So is this one of the documents that you

  9      referenced as being a part of the investigation of the

 10      use of force?

 11             A     It would be.

 12             Q     And I'll represent to you that this is one of

 13      the GIRs that pertains to the incident giving rise to

 14      this lawsuit.

 15                   Is this document a template that is created by

 16      GEO?

 17             A     Yes.

 18             Q     And in the first box at the top it says,

 19      "Subject:     Please check one of the appropriate boxes."

 20                   Do you see that -- what I'm talking about?

 21             A     Yes.

 22             Q     And it appears that -- well, if there are

 23      multiple boxes that apply to a use-of-force incident, is

 24      it GEO's policy and practice to mark all of the boxes

 25      that could apply or the one that most applies?

                                                                   Page 43

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 64 of 179 Page ID #:4578


  1             A    It would be situational.                There's nobody

  2      saying you can only mark one, no, you can mark multiple,

  3      yes.

  4             Q    Part of the reason I ask that, there are two

  5      boxes on this document that are crossed off the "major

  6      disturbance" and the "minor disturbance" boxes.

  7                  Do you see that?

  8             A    Yes, I do.

  9             Q    Are those your initials next to the lines

 10      crossing out those boxes?

 11             A    Yes, they are.

 12             Q    Why did you cross off these two boxes?

 13             A    The term "disturbance" is the operative word,

 14      if you will.     This incident is certainly considered a

 15      use of force and was ultimately reported as such.                    The

 16      term "disturbance" could have a connotation of a riot,

 17      for instance, as a worst case, and it wasn't felt that

 18      that term "disturbance" accurately described the

 19      incident.

 20             Q    Where is the term disturbance defined, or if

 21      you are an officer, how do you know what that means?

 22             A    Typically, it's discussed amongst the

 23      supervisors, the individuals and possibly administrators

 24      as to the terminology to describe an incident.

 25             Q    So is it fair to say that definition of the

                                                                        Page 44

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 65 of 179 Page ID #:4579


  1      term sort of varies on a case by case basis?            Or what do

  2      you mean?

  3            A     I don't want to say it would vary.          The

  4      incident in it's totality can be just a use-of-force

  5      incident, such as this, with the detainees being pepper

  6      sprayed.    If the term disturbance was going to be used,

  7      it very likely would be coined as a disturbance by the

  8      Facility Administrator before it was reported as a

  9      facility disturbance.

 10            Q     So I guess what I'm trying to understand, is

 11      there a single definition of disturbance, or is it up to

 12      interpretation and ultimately the decision of the

 13      Facility Administrator?

 14            A     Well, let me -- I don't have an answer.           I

 15      can't cite the document that tells us what is or isn't a

 16      disturbance, but there are documents that would identify

 17      certain actions or incidents within the facility that

 18      could be classified as a disturbance.

 19            Q     Do you know where that document is?

 20            A     It could be an attachment to the policy on

 21      serious incident reports.         I don't know for a fact that

 22      it is.

 23            Q     Okay.    But there is a definition of major

 24      disturbance and minor disturbance?

 25                  MS. AGUADO:     That misstates his testimony. I

                                                                   Page 45

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 66 of 179 Page ID #:4580


  1      think he explained something different, but go ahead.

  2                  THE WITNESS:     Well, I said, I can't cite the

  3      actual document, but there is something that says what a

  4      disturbance -- where you cross that threshold.

  5      BY MS. STEINBACK:

  6            Q     Does GEO train its officers on where that

  7      threshold is crossed and what constitutes a disturbance?

  8            A     No.

  9            Q     Here did you make the decision ultimately that

 10      it shouldn't be categorized as a major or minor

 11      disturbance?

 12            A     I don't recall whether I involved any other

 13      persons in that decision, reading it today, I would not

 14      change -- I would leave it as it is.               I wouldn't have

 15      changed the disturbance.        I would have made the same

 16      decision.

 17            Q     Sitting here today, you still agree that it

 18      was not a major or minor disturbance?

 19            A     That is correct.

 20            Q     What is the purpose of the "Subject" Box?

 21                  Maybe just to be more clear, so does it matter

 22      whether you mark it as a major disturbance, a minor

 23      disturbance or as here, under "Other use of force"?

 24            A     It was a matter more in the area of our

 25      categorizing it as an incident for documentation, number

                                                                     Page 46

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 67 of 179 Page ID #:4581


  1      of uses of force, here they are; number of major

  2      disturbances, here.       Here they are; this paper goes here

  3      and this paper goes here.

  4            Q     All right.     So you want to make sure that it's

  5      accurate so when the data is documented for use in the

  6      facility and beyond, it's appropriately categorized and

  7      it reflects exactly what happened.

  8                  Is that fair to say?

  9            A     Yes, it is.

 10                  MS. AGUADO:      Can we take a short break?

 11                  MS. STEINBACK:       Sure.

 12                  (Short recess was taken.)

 13                  MS. STEINBACK:       Back on.

 14            Q     Does GEO provide training for its staff on how

 15      to fill out reports like the General Incident Report

 16      that we have marked as Exhibit 3?

 17            A     There is a course for report writing in

 18      pre-service.

 19            Q     What does that course cover?

 20            A     It covers the subject matter that needs to be

 21      included in a report -- who, what, when, why, how --

 22      topics or answers.

 23            Q     Does it use any of GEO's template reports as

 24      examples and take the officers through how to fill them

 25      out or more general report writing training?

                                                                   Page 47

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 68 of 179 Page ID #:4582


  1            A      It utilizes this specific General Incident

  2      Report.     It utilizes a count sheet, out-count sheet,

  3      general topic sheets that would be available to staff to

  4      fill out.     The primary ones are General Incident Report,

  5      a count sheets and logbooks is what I'm trying to

  6      remember.

  7                   MS. STEINBACK:     I'm going to hand you a

  8      document that I have marked as Exhibit 4, which, for the

  9      record, is Bates-stamped GEO 02236 and 02237.

 10                   (Whereupon Exhibit 4 was marked for

 11                   identification by the Court Reporter

 12                   And is attached hereto.)

 13      BY MS. STEINBACK:

 14            Q      Just an initial question.             Is this report

 15      template that is created by GEO similar to the GIR?

 16            A      Yes.   There is a specific template utilized

 17      for use of force, so yes.

 18            Q      And in the report writing training that you

 19      just described that happens in the pre-service, is this

 20      use-of-force document used for training purposes?

 21            A      No.

 22            Q      So the general training that GEO employees

 23      receive in the reporting module --

 24            A      I will qualify that.         Sorry.

 25            Q      -- would be put to use in filling out this

                                                                      Page 48

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 69 of 179 Page ID #:4583


  1      exception.     We might have had a specific individual go

  2      to a class on firearms, for instance, as the armorer,

  3      and that person would have been trained by someone other

  4      than GEO.     But that would be that type of exception.

  5            Q      Okay.   So one of the situations that are case

  6      by case rather than having --

  7            A      Yes.

  8            Q      Okay.

  9                   MS. STEINBACK:       Okay.      I'm going to mark and

 10      give you a packet that has been marked as Exhibit 6.

 11                   (Whereupon Exhibit 6 was marked for

 12                   identification by the Court Reporter

 13                   And is attached hereto.)

 14                   MS. STEINBACK:       For the record, it's

 15      Bates-stamped GEO 02036 through 02046.

 16            Q      Do you recognize this document?

 17            A      Yes, I do.

 18            Q      What is this document?

 19            A      It's as its title states, "Situations that

 20      would require Emergency Procedures."

 21            Q      And I notice on the document that there is a

 22      date stamp of September 13, 2018 on the bottom left

 23      corner.

 24                   Did this presentation exist in June of 2017?

 25            A      I don't know.

                                                                    Page 59

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 70 of 179 Page ID #:4584


  1             Q    Is there any way from looking at it to tell?

  2             A    The subject matter is something that would

  3      have been trained in 2017, but that date may be just an

  4      updated version.      I don't know how far back in history

  5      that this went, but it's a topic that is trained on in

  6      pre-service and in-service even then.

  7             Q    Great.    In reviewing this document, are there

  8      any differences between what would have been trained on

  9      in June 2017 and what is substantively in this document

 10      now?

 11             A    That I don't know.

 12             Q    Would reviewing it help you to answer that

 13      question?

 14             A    If I saw the previous document, perhaps.

 15             Q    Okay.

 16                  MS. STEINBACK:      Could we go off the record a

 17      second?

 18                  (Discussion was held off the record.)

 19                  MS. STEINBACK:      Back on the record.

 20             Q    Recognizing that we don't have the previous

 21      document, you said that the subject is something that is

 22      regularly trained on both in the pre-service and the

 23      annual in-service; is that correct?

 24             A    That's correct.

 25             Q    So turning just to the second page, which is

                                                                   Page 60

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 71 of 179 Page ID #:4585


  1      the GEO 02037, this appears to be listing emergency

  2      situations that involve inmates and detainees and

  3      including bomb threat, disturbance/riot, escape, hostage

  4      situation, and hunger strike, et cetera.

  5                  When this training is given -- and I guess I

  6      will ask first, from June of 2017 -- if you can answer,

  7      and if you can't answer, then I will ask it in a

  8      different timeframe -- but as of June 2017, when staff

  9      would have been trained on how to handle emergency

 10      situations, would they have training on what each of

 11      these inmate detainee situations is, with specific

 12      definition -- for example, what a bomb threat is?

 13                   I know it feels obvious, but a disturbance or

 14      riot, a hostage situation -- would those have been

 15      defined in the training?

 16            A     They would have been discussed.         To define

 17      specifically disturbance or riot, unlikely.            An escape

 18      as a topic is just that.        So the topics listed here

 19      would be discussed.

 20                  Bomb threat, for instance, there is a section,

 21      don't use the radio, there's a suspected bomb, that you

 22      might trigger an explosion.          If it's an over-the-phone

 23      bomb, try to get information, dah, dah, dah -- all those

 24      things specific to bombs, so it's a discussion more than

 25      a definition during the class.

                                                                   Page 61

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 72 of 179 Page ID #:4586


  1            Q     So, for example, what would the discussion --

  2      just looking at the next one, disturbance/riot, what

  3      would the discussion around that have been?

  4            A     It's going to be dependent on the instructor,

  5      how the instructor relays personal experiences, for

  6      instance, on disturbance/riot, they are not really

  7      synonomous, although it seems to me they used it in that

  8      context, but there would be, again, an explanation, not

  9      Screen 3, a definition, an explanation of what would be

 10      considered a disturbance or a riot.

 11            Q     I know we already discussed disturbance.            Is

 12      there a definition of a riot, or what a riot is?

 13            A     I don't know that it's written by definition.

 14            Q     Is there training on what a riot is or what

 15      staff is supposed to classify what is a riot?

 16            A     This training would be that.

 17            Q     So the discussion, which can vary depending on

 18      who the instructor is?

 19            A     That's possible, yes.

 20            Q     Would the same be true for hostage situation?

 21            A     We have a class module that is hostage

 22      situations, so it's further defined on its own merit.

 23            Q     So of the list here, can you identify for me

 24      which have a further module that helps define what the

 25      situation is, just starting at the top.            Is there a

                                                                   Page 62

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 73 of 179 Page ID #:4587


  1      further module or training on bomb threat?

  2            A     No.

  3            Q     Is there a further module or training on

  4      disturbance/riot?

  5            A     No.

  6            Q     Escape?

  7            A     Yes.

  8            Q     Hostage situation?

  9            A     (No audible response.)

 10            Q     "Yes"?

 11            A     Yes.

 12            Q     Hunger strike?

 13            A     No.

 14            Q     Work stoppage or other job action?

 15            A     No.

 16            Q     Manmade disasters?

 17            A     No.

 18            Q     Immediate release of inmates from locked areas

 19      including use of manual backup systems?

 20            A     No.

 21            Q     Evacuation of inmates, staff or visitors?

 22            A     Not a specific module, but it's covered in

 23      other topics, to include emergency situations.            We would

 24      discuss that in the disturbance or riot, for instance,

 25      what we are going to do as an after action or during the

                                                                   Page 63

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 74 of 179 Page ID #:4588


  1      action try to evacuate.

  2             Q       Okay.   Death?

  3             A       No.

  4             Q       Medical emergency?

  5             A       Medical has modules that discuss Code Blue,

  6      yes.

  7             Q       All right.     Back to -- turning to the next

  8      page is medical emergency.              It's my understanding you

  9      are also here to testify on detainee complaints

 10      regarding the showers and water at Adelanto.

 11                     During your time at Adelanto, have you heard

 12      detainee complaints about the temperature of the water

 13      in the showers?

 14             A       Yes, I have.

 15             Q       How recently have you heard those complaints?

 16             A       Not within the past year.               It's difficult to

 17      say.       Several months back, I might have heard something

 18      about temperature.

 19             Q       I know it's very specific to ask -- do you

 20      remember hearing any complaints about the temperature of

 21      the water in the shower in June of 2014?

 22             A       No, I don't remember that.

 23             Q       When -- for the incident that you recall, did

 24      you recall hearing any complaints about -- what were the

 25      complaints?

                                                                          Page 64

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 75 of 179 Page ID #:4589


  1                   MS. STEINBACK:      Back on.

  2            Q      You previously testified to some retraining

  3      that you do of individual staff following grievances.

  4      And I don't know if I asked this, but in case I didn't,

  5      have there been any changes to the general trainings as

  6      a result of grievances or other detainee complaints?

  7            A      No.

  8            Q      Okay.    I know we have also discussed some

  9      terms, including disturbance and riot.                Another term

 10      that we have seen used is rebellion.                Is there a single

 11      definition of what a rebellion is for inmate or detainee

 12      situation?

 13            A      That term, "rebellion," I have never used it

 14      in my work history.

 15            Q      In your entire work history?

 16            A      Right.

 17            Q      Why is that?

 18            A      I think the term rebellion is synonymous with

 19      either riot or disturbance and just is not used.

 20                   To me it's an archaic word.

 21            Q      Have you ever been in a situation that you

 22      would categorize as a rebellion in your professional

 23      setting?

 24            A      I likely could have used the word rebellion --

 25      that's the group that were rebelling against the

                                                                      Page 80

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 76 of 179 Page ID #:4590


  1      particular meal that they received -- something in that

  2      context, but I have never used the word.

  3              Q   Okay.    I would use the connotation of

  4      rebellion as something slightly more than rebelling

  5      against or expressing distaste for a meal.

  6                  Would that be fair to say?

  7              A   It could be.     I just don't use it.       In

  8      thinking about it, having been asked, I would see a

  9      country rebellion occurring, but not in the context of a

 10      facility detainee or inmate facility, I haven't heard

 11      that.

 12              Q   Is it fair to say in all the training that you

 13      have both done and sat through, you have not been

 14      trained on rebellions?

 15              A   When I do that specific course, I use -- I say

 16      the word rebellion.      I say disturbance, riot or

 17      rebellion, because it's written on there.           I don't

 18      elaborate on it.

 19              Q   Have you ever seen any officers use the term

 20      rebellion to describe --

 21              A   Not that I recall.

 22              Q   You described the grievance process and your

 23      work with the grievance coordinator when you were the

 24      Chief of Security.

 25                  I just have a few more questions.

                                                                   Page 81

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 77 of 179 Page ID #:4591



                                                                                        --I
      1                                      *    *     *                                 I

      2

      3

      4

      5

      6

      7                 I,   LEO MARVIN MC CUSKER, declare under penalty

       8     of perjury that the foregoing is an accurate

       9     transcription of my testimony under the laws of the

     10      State of California, executed on the                  ~!L~   day of

     11       t!Jc.rRJ:J_FL _ _ , 2 o1 9 .

     12



                                         ----~ ~,_______
     13

     14

     15                                      LEO MARVIN MC CUSKER

     16

      17

      18

      19

      20

      21

      22

      23

      24

      25

                                                                              Page 85

                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 78 of 179 Page ID #:4592


  1                           REPORTER'S CERTIFICATE

  2

  3                  I, CAROLYN ANN PETERSON, Certified Shorthand

  4      Reporter, do hereby certify:

  5                  That prior to being examined, the witness in

  6      the foregoing proceeding was by me duly sworn to testify

  7      to the truth, the whole truth, and nothing but the

  8      truth.

  9                  That said proceedings were taken before me at

 10      the time and place therein set forth and were taken down

 11      by me stenographically at the time and place therein

 12      named and thereafter reduced to computerized

 13      transcription under my direction and supervision;

 14                  I further certify that I am neither counsel

 15      for nor related to any party in said proceedings, nor in

 16      any way interested in the outcome thereof.

 17                  IN WITNESS WHEREOF, I have hereunto subscribed

 18      my name this date:      SEPTEMBER 25, 2019.

 19

 20

 21

 22                             <%17893,Signature%>

                                CAROLYN ANN PETERSON, CSR 3195

 23

 24

 25

                                                                   Page 86

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 79 of 179 Page ID #:4593
                                                                      L\§; kxHIBIT2 _
                                                                           1


                                                                      DeponeJ.   Yt1r,C'v.s (~e
                                                                      Datrfli¥/1 f   Rptr.Cfte
                                                                         WWW.DEPOBOOK.COM
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 80 of 179 Page ID #:4594




                               Use of Force Attachment

                                     06/12/2017
      Involved Detainees

      RIVERA-MARTINEZ, OMAR             A#213081649

      BARAHONA-CORNEJO, JULIO           A#213081651

      CORTEZ-D!AZ, JOSE                 A#213078963

      VALAOARES-JIMENEZ1 JULIO          A#209864589

      PENA-GARCIA, LUIS                 A#213078969

      BURGOS-MEJiA, ALEXANDER           A#213081704

      GRANDE RODRIGUEZ, MARVIN          A#213077477

      LEMUS-CAMPOS, JOSUE               A#213078965

      LOPEZ-CASTILLO:. ISAAC            A#213081603
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 81 of 179 Page ID #:4595




                                     USE OF FORCE/RESTRAINTS
         REPORT DATE: tf: -/dl-'iio/7_ · .      SUBMITT~Q BY:~Z:l -::fd6Ls ~·--·
                                                         .I
         DATEmME OF INCIDENT: tp~L.:J..~ e2-0t7   /J!;,oL ..r
       1 WARDEN NOTIFIED: 00. YES 0 NO.
       'AOD NOTIFIED:           Q9 YES() NO
       I CAPTAIN NOTIFIED: {~YES() NO
         DETAlNEE{SJ INVOLVED:
                                                                         ----··-
                          NAME                                ID~ NO.
         1.    See  fJn-;-1>-<!J.I JIAbrr'"
          2.
          3.
          4,
          5.
          STAFF INJURIES: ()9 YES, {)NO            ····-~-~~- DETAfNEI;:INJURIE$: ~YES Jl.l!Q_
          If MEDICAL TREATMENT REQUIRED BYEITHERSTAFF OR DETAINEES, LIST -~
        NAMES, ,JNJWR:IES~ TREATMENT AND NAME OF MEDICAL STAFF PRESENT
      ' PRIOR TO OR DURfNG INCIDENT:
      tFPI t.&e. 4NTNPNY IIJ6 yes -necr+1C:ll t'fr lJFFSIt'~ U,tlt.~~ ~.e ()c. G)C/l'),fu .u
      I 'l!-rl4wlf£ €l_y~·MM;:nN£z   ~ ai!L ~h             &¥ ccs:    :p_fl, fJ1GA.2Am!2 &.~..::I~!YI" -·
          USE OF FORCE CLASSIFJCATIO.N:                                             ·                      '
      1
               SELECT ONE:
               MEMERGENCY, UNPLANNED USE OF FORCE
               ().CALCULATED~ PLANNED US.EOF FORCE

                   SELECT ONE:
                   PO MINOR USE OF FORCE                                                                       i
      L_._jj;MAJOR~U:::::S:-:::::E:::=:Q~F,~F,..:::O~R:::-::C:-::::E:..__ _---====-:-~ -:-:=~~=-
      / RESTRA.'!NT EQ. UJPMENT U                      .. SED: .           . RESTRAINT METHOD USED:
                   ( ) NONE                          ( ) AMBlJLATORY IIAtvc Ul¥11
                   ~HARD                             0 2-POlNT
             __CL SOFT                               f }4-POINT                                             -~
        DATE!TIME PLACED IN RESTRAINTS:                   I                USE'OF RESTRAif':iTS AUTHORIZED BY:
                                                                          Jhtu-
                                                                     OTHER STAFF SUBMITtiNG
                                                              REPORTS. EXCLUDING PRiNCIPLE
                                                              STAFF:    Ji[A

       REASON FOR U$E OF FORCE.:
         MCONFRONTATION AVOIDANCE PROVED INEFFECTIVE
         ()BECAME VIOLENT AND/OR ASSAULTIVE
         ( .) DISPLAYEO SIGNS OF IMMINENT VIOLENCE
         ( ) DESTROYING PROPERTY
         () ATI~MPT!:D SUICIDE ..         . ..
         {) INFLICTED WOUNDS ON SELF/OTHERS
         { ) ENFORCEM~NT OF INSTIT\JTION REGULATIONS
         ( ) OTHER {SPECrFY)
                                                                                                        ~XHIBIT i:L_
                                                                                                         Depone~-Vnc~~k~
                                                                                                        DateO)IJ/;q RptrC&.e_
                                                                                                           ~OK.COM

                                        CONFIDENTIAL                                                 GEO 02236
                                 SUBJECT TO PROTECTIVE ORDER
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 82 of 179 Page ID #:4596




       LIST FULL NAME OF ALL PRINCIPLE STAFF INVOLVED IN INCIDENT:

       CONFRONTATION AVOIDANCE (LIST NAME AND TITLE): p}o
       1.V/O II- ~EYE>                  4. A· -pu,tz..JJS,                                I0
                                                               s.v-· Mlt'VM.ili~:.JO- 0
                                                                                 y


       2. Djo 1'1- Pl!ffl.. ea.
       3.1J/o fl-.    &>1//Jt!Vl                              6. tr<J · J>lov
                                                              7· bf>T- tPM pos.


                                                             I:
       FORCE CELL TEAM MEMBERS, IF USED (LIST NAME AND TITLE)

       ~: fljll
       3.                                                     6.
       WAS THE INCIDENTVIDEOTAPED SEQUENTIALLY AS OUTLINED IN THE USE OF
       FORCE POLICY? IF NO, ExPLAIN WHY NOT, AND INDICATE AT WHAT POINT
       TAPING DID BEGIN.

            ( ) YES     r/AMb HELC.   G.......,.~ ~o'i' fJ!UrJ'~ r..:u..aiJ" 171 Bn>~<>t """'~ rf'- f?tJrUJ ~
            M   ·            ,..~,, ..
                 o NO 'll&to \....MNV,ev-tt QQWJ,.h~"1...f.t:v'v\A..~ C4v- ~ ~ ~
                                              tt!M'evt\.... I f'flt:-lt:'.iy...r...n:."fi,.'''A>J" ~~ tr'i~
                                           A    •

            w   N
       -    INDICATE TAPE EVIDENCE                  ONTROL N~MBER




                                                       -2-




                                             CONFIDENTIAL                                               GEO 02237
                                      SUBJECT TO PROTECTIVE ORDER
                Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 83 of 179 Page ID #:4597




                                                                I




                                              Objective 1
                           State the types of situations that
                              would require Emergency
                                      Procedures
 S'   ~   I>
~w:~~ i ~
g '11'-~~ 1 GEO Group Training                                                                  4
"'8::o ~
       :s 5:;
          -
~9. ~ ~                                        CONFIDENTIAL                                GEO 02036
~ ~ :, ,, '                             SUBJECT TO PROTECTIVE ORDER
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 84 of 179 Page ID #:4598




                                         !ia..

                                                    ..J>
                                                 1-U
                                             -a::
                                             cO
                                                 zw
                                                 <C-
                                                 wl-
                                      oo


                                                 _1-
                                      ul-




                                                               c
                                                           0::
                                                       w
                        ::;:)




                                                           0


                                                                 0::
                                        t;




                                                               w
                        (/)


                                "")
                            m
                            w
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 85 of 179 Page ID #:4599




                                                                                     ~
                                                                           (!)
                                                                                 0
                                                                                     0
                                                                                     c-..
                                                                                     0
                                                                             w
                                                  1-U
                                                      <(-
                                                        ..J>
                                            oo
                                              -a::
                                              cO
                                                  zw
                                                  wl-
                                              LI.D.




                                                      _1-
                                            z
                                            ul-




                                                                 w
                                                                 c
                                        1-




                                                            0
                                                               0::

                                                                     0::
                                                           w
                                        u
                         :::::l
                       (/J


                                  "")
                             m
                             w
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 86 of 179 Page ID #:4600




                      Medical Emergency
• 4 minute response time -Medical has 4
     minutes to respond once a Code Blue is initiated




                                     )

9/13/2018                            Emergency Procedures                                7


                                    CONFIDENTIAL                                GEO 02039
                             SUBJECT TO PROTECTIVE ORDER
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 87 of 179 Page ID #:4601




• Staff responsibilities during medical and non-
  medical emergencies:
      1.    Officers must make face to face contact with the
            detainee if the detainee is reported to be sick. The
            detention officer should make a determination on face to  "         "




            face contact whether or not a potential health
            emergency exists.
      2.    Staff must ensure that detainees with physical or mental
            disabilities are provided reasonable accommodations in
            accordance with security and safety concerns.
      3.    In the event that there is a detainee who has a medical
            problem and medical staff has not arrived and detention
            officers are relieved for a lunch break, etc., appropriate
            hand off communication both verbally and in writing in
            the logbook needs to be completed.
9/13/2018                           Emergency Procedures                                 8


                                   CONFIDENTIAL                                GEO 02040
                            SUBJECT TO PROTECTIVE ORDER
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 88 of 179 Page ID #:4602




• Procedure for during a medical emergency:
  1. Secure the scene. Ask yourself is it safe to help.
     Ensure there is no threat within the environment
     or by the victim.
  2. Use universal precautions (gloves, etc.)
  3. Call medical staff over radio/activate code blue
         D       convey needed information with medical (with regard to HIPAA
                 policy)
             -    Will a wheelchair or gurney be needed?
             -    Actions/Reactions of the detainee (in visible pain, sweating, shaking, nausea,
                  etc.)

  4. Ensure the Watch Commander is aware of the
     situation.
  5. Document, document, document in the log book
 9/13/2018                                Emergency Procedures                                 9


                                        CONFIDENTIAL                                    GEO 02041
                                 SUBJECT TO PROTECTIVE ORDER
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 89 of 179 Page ID #:4603




\j\Jnat\S a
            str\Ke'?



9/13/2018                            Emergency Procedures                                5A


                                    CONFIDENTIAL                                GEO 02042
                             SUBJECT TO PROTECTIVE ORDER
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 90 of 179 Page ID #:4604




• After identifying a Detainee(s) on hunger
  strike notify the on duty            i r.
• Health Services and Security Staff will
  determine a I
• Security and Medical personal will attempt
  to negotiate with the individual or key
  leader in a group to discontinue the
  proposed Hunger Strike.

9113/2018                            Emergency Procedures                                5B


                                    CONFIDENTIAL                                GE002043
                             SUBJECT TO PROTECTIVE ORDER
    Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 91 of 179 Page ID #:4605




• If negotiations fail, the Detainee(s) are
  isolated from the General Population and
  placed in MedicaL                i
    I               i
              .                                     .
              I                                     I
• Ensure that all meals are offered at
  regularly scheduled times.
• Assign an Officer to maintain a record of
  acceptation an refusal of meals or food
  eaten.
9/13/2018                           Emergency Procedures                                5C


                                   CONFIDENTIAL                                GE002044
                            SUBJECT TO PROTECTIVE ORDER
    Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 92 of 179 Page ID #:4606




• Health Services shall on a daily bases
  assess nutritional status and obtain a
  weight and/or urine sample of the Detainee.
• After a Detainee(s) missed (9) consecutive
  meals the Security Staff shall follow
  Medical Departments directives.
•                             ( )            I
     t                    t              r
                          iIi
9/13/2018                            Emergency Procedures                               50


                                  .  CONFIDENTIAL                              GEO 02045
                              SUBJECT TO PROTECTIVE ORDER
    Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 93 of 179 Page ID #:4607




9/13/2018                           Emergency Procedures                                14


                                   CONFIDENTIAL                                GEO 02046
                            SUBJECT TO PROTECTIVE ORDER
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 94 of 179 Page ID #:4608




                            EXHIBIT E
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 95 of 179 Page ID #:4609


  1                        UNITED STATES DISTRICT COURT
  2                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  3
  4     OMAR ARNOLD RIVERA MARTINEZ; ISAAC  )
        ANTONIO LOPEZ CASTILLO; JOSUE       )
  5     VLADIMIR CORTEZ DIAZ; JOSUE MATEO   )
        LEMUS CAMPOS; MARVIN JOSUE GRANDE   )
  6     RODRIGUEZ; ALEXANDER ANTONIO BURGOS ) CASE NO.
        MEJIA; LUIS PENA GARCIA; JULIO      ) 5:18-CV-01125-R-
  7     CESAR BARAHONA CORNEJO, AS          ) GJS
        INDIVIDUALS,                        )
  8                                         )
                       PLAINTIFFS,          )
  9                                         )
              VS.                           )
 10                                         )
        THE GEO GROUP, INC., A FLORIDA      )
 11     CORPORATION; THE CITY OF ADELANTO, )
        A MUNICIPAL ENTITY; GEO LIEUTENANT )
 12     DURAN, SUED IN HER INDIVIDUAL       )
        CAPACITY; GEO LIEUTENANT DIAZ, SUED )
 13     IN HER INDIVIDUAL CAPACITY; GEO     )
        SERGEANT CAMPOS, SUED IN HIS        )
 14     INDIVIDUAL CAPACITY; SARA JONES,    )
        SUED IN HER INDIVIDUAL CAPACITY;    )
 15     THE UNITED STATES OF AMERICA; AND   )
        DOES 1-10, INDIVIDUALS,             )
 16                                         )
                       DEFENDANTS.          )
 17     ___________________________________ )
 18
 19
 20                    DEPOSITION OF OFFICER FRANKIE JUAREZ
 21                           MONDAY, AUGUST 26, 2019
 22
 23
 24       JOB NO. 3499174
 25       REPORTED BY KATIE HRON, C.S.R. NO. 13483

                                                                    Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 96 of 179 Page ID #:4610


  1     DEPOSITION OF OFFICER FRANKIE JUAREZ, TAKEN ON BEHALF OF
  2     PLAINTIFF, AT 12:04 P.M., MONDAY, AUGUST 26, 2019, AT
  3     1770 IOWA AVENUE, SUITE 240, RIVERSIDE, CALIFORNIA,
  4     BEFORE KATIE HRON, C.S.R. NO. 13483.
  5
  6     APPEARANCES OF COUNSEL:
  7
  8     FOR THE PLAINTIFFS:
  9                 SCHONBRUN SEPLOW HARRISON & HOFFMAN, LLP
                    BY: CATHERINE E. SWEETSER
 10                 11543 WEST OLYMPIC BOULEVARD
                    LOS ANGELES, CALIFORNIA 90064
 11                 310-396-0731
                    CSWEETSER@SSHHLAW.COM
 12
        -AND-
 13
                      LAW OFFICE OF CAROL A. SOBEL
 14                   BY: MONIQUE A. ALARCON
                      725 ARIZONA AVENUE
 15                   SUITE 300
                      SANTA MONICA, CALIFORNIA 90401
 16                   424-744-8703
                      MONIQUE.ALARCON8@GMAIL.COM
 17
        FOR THE DEFENDANTS:
 18
                      BURKE, WILLIAMS & SORENSEN, LLP
 19                   BY: CARMEN M. AGUADO
                      444 SOUTH FLOWER STREET
 20                   SUITE 2400
                      LOS ANGELES, CALIFORNIA 90071
 21                   213-236-0600
                      CAGUADO@BWSLAW.COM
 22
 23
 24
 25

                                                                    Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 97 of 179 Page ID #:4611


  1          A.     No.

  2          Q.     So going back to the training about

  3     decontamination that you received when you were in the

  4     RHU, what do you remember about that training?            What did

  5     they tell you about decontamination?

  6          A.     Use cold water.

  7          Q.     Anything else?

  8          A.     No, that's it.

  9          Q.     Did you ever have that training --

 10          A.     No.

 11          Q.     -- again?

 12          A.     No.

 13          Q.     Did you ever have any other kind of training --

 14          A.     No.

 15          Q.     -- on pepper spray while you worked there?

 16          A.     No.

 17          Q.     And just to remind you, make sure you wait

 18     until I answer --

 19                 I know --

 20          A.     Oh.

 21          Q.     -- you know what I'm gonna ask, but it's

 22     easier --

 23          A.     Sorry.

 24          Q.     -- for the court reporter if you wait.

 25          A.     Oh, sorry.

                                                                   Page 18

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 98 of 179 Page ID #:4612


  1          A.    I don't know.

  2          Q.    Okay.     So is it around six feet?

  3          A.    About six, yeah.

  4          Q.    Is it --

  5                How is it operated?

  6          A.    I don't know.      I don't remember at this time.

  7          Q.    Do you remember if there was like a handle that

  8     you pull to one side or the other or a knob of some

  9     kind?

 10          A.    I don't remember, but I know we turned it -- or

 11     we put it on cold.

 12          Q.    So you don't remember if there's one handle or

 13     two, for example?

 14          A.    I know there's two showers.

 15          Q.    Uh-huh.

 16          A.    So -- and I don't know if they're handles or

 17     knobs.

 18          Q.    Do you know if they have --

 19                You know, some older faucets have two handles

 20     on either side --

 21          A.    Uh-huh.

 22          Q.    -- for hot or cold?

 23                Do you know if these showers were like that?

 24          A.    I don't remember at this time.

 25          Q.    And you say you know that the water was cold.

                                                                   Page 45

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 99 of 179 Page ID #:4613


  1     STATE OF CALIFORNIA       )
                                  )
  2     COUNTY OF RIVERSIDE       )
  3
  4                I, KATIE HRON, C.S.R. No. 13483, in and for the
  5     State of California, do hereby certify:
  6                That prior to being examined, the witness named
  7     in the foregoing deposition was by me duly sworn to
  8     testify to the truth, the whole truth, and nothing but
  9     the truth.
 10                That said deposition was taken down by me in
 11     shorthand at the time and place therein named and
 12     thereafter reduced to typewriting under my direction,
 13     and the same is a true, correct, and complete transcript
 14     of my shorthand notes so taken.
 15                That if the foregoing pertains to the original
 16     transcript of a deposition in a Federal Case, before
 17     completion of the proceedings, review of the transcript
 18     { } was { } was not requested.
 19                I further certify that I am not interested in
 20     the event of this action.
 21                In witness whereof, I have hereunto subscribed
 22     my name on September 10, 2019.
 23
 24
                               <%18547,Signature%>
 25                             Katie Hron, C.S.R. No. 13483

                                                                   Page 90

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 100 of 179 Page ID #:4614




                             EXHIBIT F
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 101 of 179 Page ID #:4615


   1                   UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
   2    OMAR ARNOLDO RIVERA          )
        MARTINEZ; ISAAC ANTONIO      )
   3    LOPEZ CASTILLO; JOSUE        )
        VLADIMIR CORTEZ DIAZ; JOSUE )
   4    MATEO LEMUS CAMPOS; MARVIN )
        JOSUE GRANDE RODRIGUEZ;      )
   5    ALEXANDER ANTONIO BURGOS     )
        MEJIA; LUIS PEÑA GARCIA;     )
   6    JULIO CESAR BARAHONA         )
        CORNEJO, as individuals,     )
   7                     Plaintiffs, )
            VS.                      ) Case No.
   8                                 ) 5:18-cv-011250-R-GJS
        THE GEO GROUP, INC., a       )
  9     Florida corporation; THE     )
 10     CITY OF ADELANTO, a          )
        municipal entity; GEO        )
 11     LIEUTENANT DURAN, sued in    )
 12     her individual capacity;     )
 13     GEO LIEUTENANT DIAZ, sued in)
        her individual capacity;     )
 14     GEO SERGEANT CAMPOS, sued in)
 15     his individual capacity;     )
 16     SARAH JONES, sued in her     )
        individual capacity; THE     )
 17     UNITED STATES OF AMERICA;    )
 18     and DOES 1-10, individuals, )
 19                      Defendants. )
 20     ____________________________)
                     DEPOSITION OF SARAH ANN JONES, LVN
 21                       THURSDAY, JUNE 27, 2019
 22     JOB NO. 3402468
 23     REPORTED BY CHRISTINE RYBICKI, C.S.R. 13481
 24     Pages 1- 220
 25     Pages 160-218 Confidential and Bound Separately

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 102 of 179 Page ID #:4616


  1     DEPOSITION OF SARAH ANN JONES, LVN, TAKEN ON BEHALF OF
  2     THE PLAINTIFFS, AT 9:51 A.M., THURSDAY, JUNE 27, 2019,
  3     AT PERSONAL COURT REPORTERS, A VERITEXT COMPANY, 1520
  4     NORTH MOUNTAIN AVENUE, BUILDING E, SUITE 135, ONTARIO,
  5     CALIFORNIA, BEFORE CHRISTINE RYBICKI, CSR NO. 13481,
  6     PURSUANT TO NOTICE.
  7
  8     APPEARANCES OF COUNSEL:
  9     FOR PLAINTIFFS:
 10               SCHONBRUN, SEPLOW, HARRIS & HOFFMAN
                  BY: CATHERINE E. SWEETSER, ESQ.
 11                   -AND-
                      KRISTINA HAROOTUN, ESQ.
 12               11543 WEST OLYMPIC BOULEVARD
                  LOS ANGELES, CALIFORNIA 90064
 13               310.396.0731
                  CSWEETSER@SSHHLAW.COM
 14               KHAROOTUN@SSHHLAW.COM
 15     FOR DEFENDANTS THE GEO GROUP, INC.; GEO LIEUTENANT
        DURAN, CITY OF ADELANTO, GEO SERGEANT CAMPOS; AND GEO
 16     LIEUTENANT DIAZ:
 17               BURKE, WILLIAMS & SORENSEN
                  BY: KRISTINA DOAN STROTTMAN, ESQ.
 18               1851 EAST FIRST STREET
                  SUITE 1550
 19               SANTA ANA, CALIFORNIA 92705
                  213.236.2805
 20               KSTROTTMAN@BWSLAW.COM
 21     FOR DEFENDANT SARAH JONES, LVN:
 22               LEWIS, BRISBOIS, BISGAARD & SMITH
                  BY: JUDITH M. TISHKOFF, ESQ.
 23               633 WEST 5TH STREET
                  SUITE 4000
 24               LOS ANGELES, CALIFORNIA 90071
                  213.680.5088
 25               JUDITH.TISHKOFF@LEWISBRISBOIS.COM

                                                                    Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 103 of 179 Page ID #:4617


   1         Q     So you asked Diaz to count them just at the

   2     tables?

   3         A     Yeah, 'cause I was just trying to figure out a

   4     way to not have them sprayed 'cause with her having the

   5     can out, it would imply that she would anticipate to use

   6     it, so.

   7         Q     Did it seem to you that they could just -- they

   8     were sitting still, they could just count them at the

   9     tables?

  10         A     Yes.

  11         Q     And you said also you thought maybe she could

  12     bring them to medical?

  13         A     Yeah.

  14         Q     Had anyone told you that these detainees were on

  15     hunger strike --

  16         A     No.

  17         Q     -- at this point?

  18               Would the protocol have been if they were on

  19     hunger strike to bring them to medical?

  20         A     Yes.

  21         Q     And count can be completed if some detainees are

  22     in medical, correct?

  23         A     Yeah --

  24               MS. TISHKOFF:     May lack foundation.

  25               THE WITNESS:     -- but I don't know security's

                                                                   Page 99

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 104 of 179 Page ID #:4618


   1     specific policies and how that carries out.

   2              MS. TISHKOFF:     Interpose the objection; it lacks

   3     foundation, calls for speculation.

   4              Answer can stand.

   5     BY MS. SWEETSER:

   6         Q    You're aware that some detainees have been at

   7     medical during count times; is that right?

   8         A    Yeah.

   9         Q    And that doesn't lead to -- as far as you're

  10     aware, that doesn't lead to any problem at the facility,

  11     does it?

  12              MS. TISHKOFF:     Lacks foundation, calls for

  13     speculation, overbroad, vague.

  14              MS. STROTTMAN:      Join.

  15              MS. TISHKOFF:     If you know.

  16              THE WITNESS:     Are you speaking specifically if

  17     they're already in medical before count starts?

  18     BY MS. SWEETSER:

  19         Q    Yes.

  20              If they're in medical when count starts, do you

  21     know of that posing a problem for the facility?

  22              MS. TISHKOFF:     Same objections; lacks foundation,

  23     calls for speculation, overbroad and vague.

  24              THE WITNESS:     That would be me making an

  25     assumption 'cause I don't do count or deal with that at

                                                                  Page 100

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 105 of 179 Page ID #:4619


   1      STATE OF CALIFORNIA               )
   2      COUNTY OF LOS ANGELES             )       ss.
   3
   4
   5
   6               I, the undersigned, hereby certify under
   7      penalty of perjury under the laws of the State of
   8      California that the foregoing testimony is true and
   9      correct.
 10                Executed this ______________________ day of
 11       ______________, 20_____ at ______________________,
 12       California.
 13
 14
                                         _____________________________
 15
                                         SARAH ANN JONES, LVN
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                 Page 219

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 106 of 179 Page ID #:4620


   1     STATE OF CALIFORNIA             )

   2     COUNTY OF LOS ANGELES           )     ss.

   3              I, CHRISTINE RYBICKI, C.S.R. No. 13481, in and

   4     for the State of California, do hereby certify:

   5              That prior to being examined, the witness named

   6     In the foregoing deposition was by me duly sworn to

   7     Testify to the truth, the whole truth, and nothing but

   8     the truth;

   9              That said deposition was taken down by me in

  10     shorthand at the time and place therein named and

  11     thereafter reduced to typewriting under my direction,

  12     and the same is a true, correct, and complete transcript

  13     of said proceedings;

  14              That if the foregoing pertains to the original

  15     transcript of a deposition in a Federal Case, before

  16     completion of the proceedings, review of the transcript

  17     { } was { } was not required.

  18              I further certify that I am not interested in the

  19     event of the action.

  20              Witness my hand this July 23, 2019

  21

  22

  23                        <%13538,Signature%>

  24                        Certified Shorthand Reporter

  25                        for the State of California

                                                                  Page 220

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 107 of 179 Page ID #:4621




                            EXHIBIT G
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 108 of 179 Page ID #:4622




                 Emergency Plans
                                     Welcome




GEO Group Training                                                                        1

                                    CONFIDENTIAL                                   GEO 02033
                             SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 109 of 179 Page ID #:4623



Introduction
Emergency Plans are created to:
1. Insure General Public Safety
2. Preserve Control of the Institution
3. Maintain Necessary Operations and
   Services
4. Provide Safety and Welfare of Inmates,
   Staff and the Community
5. Insure Protection of Property

9/13/2018                              Emergency Procedures                                2


                                     CONFIDENTIAL                                   GEO 02034
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 110 of 179 Page ID #:4624



Objectives
1. State the types of situations that would require
   Emergency Procedures.
2. Identify the five phases of an Emergency Plan.
3. Describe the Emergency Command Structure
4. Describe Emergency Response Teams
5. Identify local Emergency Partners
6. Describe procedures to follow in case of a fire.
7. Describe the "Emergency Plan Bomb Threat
   Information Sheet".
8. Identify the Evacuation Route

9/13/2018                              Emergency Procedures                                3


                                     CONFIDENTIAL                                   GEO 02035
                              SUBJECT TO PROTECTIVE ORDER
     Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 111 of 179 Page ID #:4625




                                  Objectives


                           Objective 1
               State the types of situations that
                  would require Emergency
                          Procedures

GEO Group Training                                                                        4

                                    CONFIDENTIAL                                   GEO 02036
                             SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 112 of 179 Page ID #:4626



Emergency Situations
                 Inmate/Detainee Situations
•   Bomb Threat
•   Disturbance/Riot
•   Escape
•   Hostage Situation
•   Hunger Strike
•   Work Stoppage or Other Job Action
•   Man made disasters
•   Immediate release of inmates from locked areas
    (includes the use of manual backup systems)
•   Evacuation of inmates, staff, and visitors.
•   Death
•   Medical Emergency (Code Blue)
•   Additional plans required by the Client




9/13/2018                              Emergency Procedures                                5


                                     CONFIDENTIAL                                   GEO 02037
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 113 of 179 Page ID #:4627



Emergency Situations
                     Medical Emergency




9/13/2018                              Emergency Procedures                                6


                                     CONFIDENTIAL                                   GEO 02038
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 114 of 179 Page ID #:4628



Emergency Situations
                      Medical Emergency
• 4 minute response time - Medical has 4
     minutes to respond once a Code Blue is initiated




9/13/2018                              Emergency Procedures                                7


                                     CONFIDENTIAL                                   GEO 02039
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 115 of 179 Page ID #:4629




• Staff responsibilities during medical and non-
  medical emergencies:
      1. Officers must make face to face contact with the
         detainee if the detainee is reported to be sick. The
         detention officer should make a determination on face to
         face contact whether or not a potential health
         emergency exists.
      2. Staff must ensure that detainees with physical or mental
         disabilities are provided reasonable accommodations in
         accordance with security and safety concerns.
      3. In the event that there is a detainee who has a medical
         problem and medical staff has not arrived and detention
         officers are relieved for a lunch break, etc., appropriate
         hand off communication both verbally and in writing in
         the logbook needs to be completed.
9/13/2018                              Emergency Procedures                                8


                                     CONFIDENTIAL                                   GEO 02040
                              SUBJECT TO PROTECTIVE ORDER
       Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 116 of 179 Page ID #:4630



 Emergency Situations
• Procedure for during a medical emergency:
  1. Secure the scene. Ask yourself is it safe to help.
     Ensure there is no threat within the environment
     or by the victim.
  2. Use universal precautions (gloves, etc.)
  3. Call medical staff over radio/activate code blue
            convey needed information with medical (with regard to HIPAA
             policy)
             – Will a wheelchair or gurney be needed?
             – Actions/Reactions of the detainee (in visible pain, sweating, shaking, nausea,
               etc.)

  4. Ensure the Watch Commander is aware of the
     situation.
  5. Document, document, document in the log book
 9/13/2018                              Emergency Procedures                                9


                                      CONFIDENTIAL                                   GEO 02041
                               SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 117 of 179 Page ID #:4631



Emergency Situations
                     Hunger Strikes




9/13/2018                              Emergency Procedures                                5A


                                     CONFIDENTIAL                                   GEO 02042
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 118 of 179 Page ID #:4632



Emergency Situations
                     Hunger Strikes
• After identifying a Detainee(s) on hunger
  strike notify the on duty Shift-Supervisor.
• Health Services and Security Staff will
  determine a Plan of Action.
• Security and Medical personal will attempt
  to negotiate with the individual or key
  leader in a group to discontinue the
  proposed Hunger Strike.

9/13/2018                              Emergency Procedures                                5B


                                     CONFIDENTIAL                                   GEO 02043
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 119 of 179 Page ID #:4633



Emergency Situations
                     Hunger Strikes
• If negotiations fail, the Detainee(s) are
  isolated from the General Population and
  placed in Medical. If the group is to large an
  alternative housing unit or an area where
  food intake can be monitored.
• Ensure that all meals are offered at
  regularly scheduled times.
• Assign an Officer to maintain a record of
  acceptation an refusal of meals or food
  eaten.
9/13/2018                              Emergency Procedures                                5C


                                     CONFIDENTIAL                                   GEO 02044
                              SUBJECT TO PROTECTIVE ORDER
      Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 120 of 179 Page ID #:4634



Emergency Situations
                     Hunger Strikes
• Health Services shall on a daily bases
  assess nutritional status and obtain a
  weight and/or urine sample of the Detainee.
• After a Detainee(s) missed (9) consecutive
  meals the Security Staff shall follow
  Medical Departments directives.
• If a Detainee(s) health deteriorates serious,
  they will be transfer to an appropriate
  medical facility.
9/13/2018                              Emergency Procedures                                5D


                                     CONFIDENTIAL                                   GEO 02045
                              SUBJECT TO PROTECTIVE ORDER
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 121 of 179 Page ID #:4635




                            EXHIBIT H
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 122 of 179 Page ID #:4636



                           UNITED STATES DISTRICT COURT

                          CENTRAL DISTRICT OF CLAIFORNIA



           OMAR ARNOLDO RIVERA MARTINEZ;    )
           ISAAC ANTONIO LOPEZ CASTILLO;    )
           JOSUE VLADIMIR CORTEZ DIAZ; JOSUE)
           MATEO LEMUS CAMPOS; MARVIN JOSUE )
           GRANDE RODRIGUEZ; ALEXANDER      )
           ANTONIO BURGOS MEJIA; LUIS PENA )
           GARCIA; JULIO CESAR BARAHONA     )
           CORNEJO, as individuals,         )
                                            )
                         Plaintiffs,        )
                                            )
                  vs.                       ) CASE NO.
                                            )5:18-cv-01125-R-GJS
                                            )
           THE GEO GROUP, Inc., a Florida   )
           corporation; the CITY OF         )
           ADELANTO, a municipal entity;    )
           GEO LIEUTENANT DURAN, sued in her)
           individual capacity; GEO         )
           LIEUTENANT DIAZ, sued in her     )
           individual capacity; GEO SERGEANT)
           CAMPOS, sued in his individual   )
           capacity; SARAH JONES, sued in   )
           her individual capacity; THE     )
           UNITED STATES OF AMERICA; and    )
           DOES 1-10, individuals,          )
                                            )
                         Defendants.        )
                                            )

                                     CONFIDENTIAL



                DEPOSITION OF ALEXANDER ANTONIO BURGOS MEJIA

                                      taken on

                                FRIDAY, MAY 17, 2019




       EVELYN V. HERNANDEZ, CSR NO. 12615
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 123 of 179 Page ID #:4637



 1                         UNITED STATES DISTRICT COURT

 2                        CENTRAL DISTRICT OF CLAIFORNIA

 3

 4         OMAR ARNOLDO RIVERA MARTINEZ;    )
           Isaac ANTONIO LOPEZ CASTILLO;    )
 5         JOSUE VLADIMIR CORTEZ DIAZ; JOSUE)
           MATEO LEMUS CAMPOS; MARVIN JOSUE )
 6         GRANDE RODRIGUEZ; ALEXANDER      )
           ANTONIO BURGOS MEJIA; LUIS PENA )
 7         GARCIA; JULIO CESAR BARAHONA     )
           CORNEJO, as individuals,         )
 8                                          )
                         Plaintiffs,        )
 9                                          )
                  vs.                       ) CASE NO.
10                                          )5:18-cv-01125-R-GJS
                                            )
11         THE GEO GROUP, Inc., a Florida   )
           corporation; the CITY OF         )
12         Adelanto, a municipal entity;    )
           GEO LIEUTENANT DURAN, sued in her)
13         individual capacity; GEO         )
           LIEUTENANT DIAZ, sued in her     )
14         individual capacity; GEO SERGEANT)
           CAMPOS, sued in his individual   )
15         capacity; SARAH JONES, sued in   )
           her individual capacity; THE     )
16         UNITED STATES OF AMERICA; and    )
           DOES 1-10, individuals,          )
17                                          )
                         Defendants.        )
18                                          )

19

20

21     DEPOSITION OF ALEXANDER ANTONIO BURGOS MEJIA, taken on

22     behalf of Defendant, THE GEO GROUP, at 444 South Flower

23     Street, Suite 2400, Los Angeles, California, commencing at

24     10:33 a.m., on Friday, May 17, 2019, before EVELYN V.

25     HERNANDEZ, Certified Shorthand Reporter, License No. 12615.

                                                                                2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 124 of 179 Page ID #:4638



   1        A     No.

   2        Q     Are you taking any medication for any pains in

   3   your neck?

   4        A     No.    Just for the headaches.        I try not to take

   5   that much medication.

   6        Q     As you sit here today, do you have any other

   7   injuries related to this incident?

   8              MS. ALARCON:      Objection.     Vague as to other.

   9              THE WITNESS:      Specifically?

 10    BY MS. AGUADO:

 11         Q     Yes.    Do you have any other injuries related to

 12    this incident, as you sit here today?

 13         MS. ALARCON:      Objection.     Vague as to other injuries.

 14    BY MS. AGUADO:

 15         Q     You can answer.

 16         A     Emotionally, physically?

 17         Q     You tell me.

 18         A     Physically, like stomachaches, hemorrhoids; I

 19    don't know if it's a hemorrhoids or some kind of anal

 20    lesion.    I cannot ride any bus or car because I get

 21    nauseated; before, I didn't have those conditions.

 22               The headaches, pain in my shoulder, my wrist.

 23         Q     Is that all the pain you currently have as a

 24    result of the incident?

 25               MS. ALARCON:      Objection.     Asked and answered.

                                                                             119
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 125 of 179 Page ID #:4639



   1        A     No.

   2        Q     Have you talked to a doctor about your

   3   stomachaches?

   4        A     Yes, but the doctor only gave me some medication

   5   for gastritis or for an ulcer.

   6        Q     You also mentioned you got hemorrhoids as a result

   7   the incident, when did that happen?

   8        A     I don't remember.

   9        Q     When did you first learn that you first had

 10    hemorrhoids as a result of the incident?

 11         A     I didn't know what it was.         I noticed it during

 12    detention when I saw that the toilet was red in color.

 13         Q     Has a doctor ever told you that you could develope

 14    hemorrhoids as a result having your arm twisted?

 15               MS. ALARCON:      Objection.     That's argumentative.

 16               THE WITNESS:      What was the question?

 17    BY MS. AGUADO:

 18         Q     Has a doctor ever told you that you could develope

 19    hemorrhoids as a result of having your arm twisted?

 20         A     No.

 21         Q     Has a doctor told you that you could develope

 22    hemorrhoids as a result of being hit in the face?

 23         A     No.

 24         Q     Has a doctor told you that you can develope

 25    hemorrhoids as a result of a twisted neck?

                                                                             122
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 126 of 179 Page ID #:4640



 1                          REPORTER'S CERTIFICATE

 2       STATE OF CALIFORNIA

 3       COUNTY OF ORANGE

 4

 5              I, EVELYN V. HERNANDEZ,      Certified Shorthand

 6    Reporter No.   12615, in and for the State of California, do

 7    hereby certify;
 8              That the deponent, ALEXANDER ANTONIO BURGOS MEJIA,

 9    named in the foregoing deposition, prior to being examined,

10    was by me first duly sworn to testify to the truth,           the

11    whole truth and nothing but the truth;

12              That said deposition was taken before me at the

13    time and place therein stated and was thereafter

14    transcribed into print under my direction and supervision,

15    and I hereby certify the foregoing deposition is a full,

16    true and correct transcript of my shorthand notes so taken.

17               I further certify that I am not of counsel nor

 18   attorney for either of the parties hereto or in any way

 19   interested in the events of this case and that I am not

 20   related to either of the parties hereto.

 21

 22              Witness my hand this 19th day of July,         2019.

 23

 24
                                               EVELYN V. HERNANDEZ
 25                                            C.S.R. NO. 12615

                                                                          232
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 127 of 179 Page ID #:4641
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 128 of 179 Page ID #:4642




                             EXHIBIT I
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 129 of 179 Page ID #:4643


   1                        UNITED STATES DISTRICT COURT
   2                       CENTRAL DISTRICT OF CALIFORNIA
   3
   4    _____________________________
                                                     )
   5    OMAR ARNOLDO RIVERA MARTINEZ,)
        et al.,                                      )
   6                                                 )
                       Plaintiffs,                   )
   7                                                 )
               vs.                                   )No.
   8                                                 )5:18-cv-01125-R-GJS
        THE GEO GROUP, INC., et al., )
   9                                                 )
                       Defendants.                   )
 10     _____________________________)
 11
 12
 13                    DEPOSITION OF RICHARD MEDRANO, M.D.
 14                               Ontario, California
 15                            Wednesday, July 10, 2019
 16
 17
 18
 19
 20
 21
 22     Reported by:
        RENEE A. PACHECO, RPR, CLR
 23     CSR No. 11564
 24     Job No. 3433031
 25     PAGES 1 - 123

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 130 of 179 Page ID #:4644


   1                     UNITED STATES DISTRICT COURT
   2                    CENTRAL DISTRICT OF CALIFORNIA
   3
   4    _____________________________
                                               )
   5    OMAR ARNOLDO RIVERA MARTINEZ,)
        et al.,                                )
   6                                           )
                     Plaintiffs,               )
   7                                           )
              vs.                              )No.
   8                                           )5:18-cv-01125-R-GJS
        THE GEO GROUP, INC., et al., )
   9                                           )
                     Defendants.               )
  10    _____________________________)
  11
  12
  13                Deposition of RICHARD MEDRANO, M.D. taken on
  14    behalf of Plaintiffs, at 1520 N. Mountain Avenue,
  15    Building E, Suite 135, Ontario, California, beginning at
  16    10:03 a.m. and ending at 1:03 p.m. on Wednesday,
  17    July 10, 2019, before RENEE A. PACHECO, Certified
  18    Shorthand Reporter No. 11564, RPR, CLR.
  19
  20
  21
  22
  23
  24
  25

                                                                      Page 2

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 131 of 179 Page ID #:4645


   1    foundation.

   2               You can go ahead if you know.

   3               THE DEPONENT:      The answer is yes, I depend on

   4    everyone in the facility if they witness an emergency or

   5    if they think something is emergent to bring it to the

   6    attention.

   7    BY MS. SWEETSER:

   8          Q    If it's not an emergency, does a referral from

   9    the LVN need to go through an RN before it comes to you?

  10               MS. TISHKOFF:      Same objections.

  11               THE DEPONENT:      Not necessarily.       The LVNs are

  12    good eyes and ears in the facility and they can tell me

  13    about certain detainees and if they have a need and they

  14    can bring it to my attention.

  15    BY MS. SWEETSER:

  16          Q    Do you remember speaking with Mr. Rivera

  17    Martinez on the 12th about his nose at all?

  18          A    What page is the note -- what page is my

  19    documentation on?

  20          Q    Looking at 28 and 29.

  21          A    If I didn't mention his nose, then he did not

  22    complain about his nose.

  23          Q    And did you make this note on the 13th?

  24          A    I transcribed it into the medical record.           I

  25    don't know if that's the right word, transcribed, but I

                                                                   Page 86

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 132 of 179 Page ID #:4646


   1    put it into the medical record on the 13th.

   2           Q   Were you taking notes on paper that day?

   3           A   Yes.

   4           Q   Do you have any -- would those notes have been

   5    saved, the notes you took on paper?

   6           A   I shred them when I'm done with them.

   7           Q   Did you fill out any kind of chart with a

   8    body -- picture of a body on it for him that day?

   9           A   No, I don't do that.

  10           Q   Only the nurses do that?

  11           A   Correct.

  12           Q   Did you refer him to any other services that

  13    day?

  14           A   That day being June 12th?

  15           Q   Uh-huh.

  16           A   No.    He was refusing medical services, so I did

  17    advise him to let us know if he changed his mind

  18    regarding further workup.

  19           Q   And I see there's some notes about education

  20    provided on process and plan and functional limitations;

  21    is that right?

  22           A   Uh-huh.

  23           Q   That's a "yes"?

  24           A   Oh, I'm sorry.      Yes.

  25           Q   Did you -- do you remember what you were

                                                                   Page 87

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 133 of 179 Page ID #:4647


   1    educating him about that day?

   2            A   I don't recall specifically.             I can -- yeah, I

   3    don't recall specifically.

   4            Q   Would it have been related to the shoulder

   5    pain?

   6            A   Correct.   In general I give people education,

   7    the apropos to their environment and to their disease

   8    process.

   9            Q   Do you remember any functional limitations you

  10    told him about that day?

  11            A   In -- I don't recall specifically, but my

  12    general practice in this case would be if it hurts don't

  13    do it for a shoulder injury.           And also if you change

  14    your mind about the X-ray please come back and we'll do

  15    an X-ray for you.

  16            Q   Did you order the X-ray just for his shoulder

  17    or for his face as well?

  18            A   That day I did not order X-ray because he

  19    refused the X-ray.

  20            Q   Did you recommend to him that he get an X-ray

  21    just for his shoulder or for his face as well?

  22            A   I don't see any complaints regarding his face

  23    other than his tooth, so I recommended an X-ray of his

  24    shoulder that day.

  25            Q   And do you know if you referred him to a

                                                                      Page 88

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 134 of 179 Page ID #:4648


   1            A     Not based on what I'm reading.         Ms. Griffith is

   2    an RN.

   3            Q     Do you know if you spoke with this detainee

   4    again on the 16th?

   5            A     Not based on what you've shown me.

   6            Q     Would Ms. Griffith have to generate an action

   7    in order for you to see the detainee again?

   8            A     Not necessarily.    Medical is all together on

   9    west.       If she wanted me to see the detainee at that

  10    moment she could ask me.         If it's something that could

  11    wait a day or two, she could ask the scheduler to put it

  12    on my schedule.

  13            Q     I see she wrote down "nares appear patent with

  14    no abrasions."       Do you know what that means?

  15            A     I understand it to mean she looked inside the

  16    nose, the nares, N-A-R-E-S, patent meaning open, not

  17    clogged, and no abrasions meaning she didn't see any

  18    break in the mucosa or the skin.

  19            Q     And when it says "appointment scheduled with

  20    provider," would that be -- since he's requesting an

  21    X-ray, would that be an outside provider?

  22            A     Let me read the note.

  23            Q     Yes.

  24            A     So I see that this detainee -- she notes that

  25    he is saying that he was hit by another detainee in the

                                                                    Page 91

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 135 of 179 Page ID #:4649


   1               THE DEPONENT:      Geo 92, yes.           That's

   2    documentation that he refused an X-ray.

   3    BY MS. SWEETSER:

   4          Q    So besides Geo 50 that you just mentioned of

   5    the 5th and then Geo 92, do you see any other records

   6    regarding X-rays?

   7               MS. TISHKOFF:      X-rays of the nose you're

   8    talking about?      He already said he saw the chest X-ray.

   9               THE DEPONENT:      So I'm looking at CCS49 and I

  10    see that he has a nasal fracture.              The only way we would

  11    know that is if there was X-ray done.

  12               MS. COLEMAN:     What page?

  13               THE DEPONENT:      49.

  14               MS. TISHKOFF:      49.     CCS49.

  15               THE DEPONENT:      The reason for the appointment

  16    is with me and it's a nasal fracture follow-up.               So he

  17    did have an X-ray because we wouldn't have known that he

  18    had a fracture of the nose unless we had an X-ray, so...

  19    BY MS. SWEETSER:

  20          Q    Based on these records, did the X-ray take

  21    place on July 5th, 2017?

  22          A    I don't know.

  23               MS. TISHKOFF:      Lacks foundation.

  24               THE DEPONENT:      I don't know when the X-ray took

  25    place.

                                                                      Page 93

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 136 of 179 Page ID #:4650


   1
   2
   3
   4
   5
   6
   7
   8               I, RICHARD MEDRANO, M.D., do hereby declare
   9    under penalty of perjury that I have read the foregoing
  10    transcript; that I have made any corrections as appear
  11    noted, in ink, initialed by me, or attached hereto; that
  12    my testimony as contained herein, as corrected, is true
  13    and correct.
  14               EXECUTED this _____ day of _________________,
  15    ______, at _______________________, _________________.
                             (City)                          (State)
  16
  17
  18
  19                         _________________________________
                             RICHARD MEDRANO, M.D.
  20
  21
  22
  23
  24
  25

                                                                   Page 122

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 137 of 179 Page ID #:4651


   1               I, the undersigned, a Certified Shorthand
   2    Reporter of the State of California, Registered
   3    Professional Reporter, Certified Live Note Reporter, do
   4    hereby certify:
                   That the foregoing proceedings were taken
   5    before me at the time and place herein set forth; that
   6    any witnesses in the foregoing proceedings, prior to
   7    testifying, were duly sworn; that a record of the
   8    proceedings was made by me using machine shorthand which
   9    was thereafter transcribed under my direction; that the
  10    foregoing transcript is a true record of the testimony
  11    given.
  12               Further, that if the foregoing pertains to the
  13    original transcript of a deposition in a Federal Case,
  14    before completion of the proceedings, review of the
  15    transcript [     ] was [     ] was not requested.
  16    I further certify I am neither financially interested in
  17    the action nor a relative or employee of any attorney or
  18    party to this action.
  19               IN WITNESS WHEREOF, I have this date subscribed
  20    my name.
  21    Dated: July 26, 2019
  22
  23
  24               <%7317,Signature%>
                   RENEE A. PACHECO
  25               CSR No. 11564 RPR, CLR

                                                                  Page 123

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 138 of 179 Page ID #:4652




                             EXHIBIT J
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 139 of 179 Page ID #:4653
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 140 of 179 Page ID #:4654
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 141 of 179 Page ID #:4655
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 142 of 179 Page ID #:4656
             Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 143 of 179 Page ID #:4657




Report: Call Notes - Burgos-mejia, Alexander
Starting: 05/31/2017 00:00 Ending: 08/01/2017 09:06
No records in this report.




                                                                                                  1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 144 of 179 Page ID #:4658



    Audio File List
     #            Inmate    PIN       Call Time   Duration      Destination      Station
         Burgos-mejia,              07/28/17
    01                     034565                 03:42      225-             Housing 5 C-8
         Alexander                  18:14
         Burgos-mejia,              07/16/17
    02                     034565                 01:00      760-             Housing 5 C-8
         Alexander                  21:20
         Burgos-mejia,              07/07/17
    03                     034565                 18:23      760-             Housing 5 C-1
         Alexander                  17:44
         Burgos-mejia,              07/06/17
    04                     034565                 07:25      760-             Housing 5 C-1
         Alexander                  17:42
         Burgos-mejia,              07/06/17
    05                     034565                 03:46      818-             Housing 5 C-2
         Alexander                  12:31
         Burgos-mejia,              07/04/17
    06                     034565                 19:02      760-             Housing 5 C-1
         Alexander                  16:21
         Burgos-mejia,              07/02/17
    07                     034565                 00:28      760-             Housing 5 C-8
         Alexander                  13:40
         Burgos-mejia,              07/01/17
    08                     034565                 00:07      760-             Housing 5 C-7
         Alexander                  19:12
         Burgos-mejia,              06/28/17
    09                     034565                 20:15      760-             Housing 5 C-5
         Alexander                  19:47
         Burgos-mejia,              06/28/17
    10                     034565                 03:51      760-             Housing 5 C-5
         Alexander                  09:18
         Burgos-mejia,              06/09/17
    11                     034565                 02:03      011-50-          Building 2 C-3
         Alexander                  09:42
         Burgos-mejia,              06/08/17                                  Building 2
    12                     034565                 08:03      571-
         Alexander                  20:20                                     C-10
         Burgos-mejia,              06/08/17                                  Building 2
    13                     034565                 00:28      571-
         Alexander                  20:17                                     C-10
         Burgos-mejia,              06/08/17
    14                     034565                 00:37      571-             Building 2 C-7
         Alexander                  19:29
         Burgos-mejia,              06/07/17                                  Building 2
    15                     034565                 04:50      011-50-
         Alexander                  21:46                                     C-12
         Burgos-mejia,              06/07/17                                  Building 2
    16                     034565                 03:39      571-
         Alexander                  19:51                                     C-12
         Burgos-mejia,              06/07/17
    17                     034565                 05:54      213-             Building 2 C-9
         Alexander                  14:16
         Total:                                   103:33




    Audio File List                                                                            1
              Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 145 of 179 Page ID #:4659




Report: Call Notes - Lopez-castillo, Isaac
Id             Inmate                Destination   Phone       Date         Termination Minutes Price Notes
               Lopez-castillo,                     Housing 4   08/18/2017                              verified no 3way call lt
23546275013                        760-                                                06:43   $0.00
               Isaac                               C-3         20:37                                   8/1817
               Lopez-castillo,                     Housing 4   07/05/2017                              3 Way Cleared UV
23356244493                        760-                                                27:51   $0.00
               Isaac                               C-7         21:21                                   07/05/17




                                                                                                                                  1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 146 of 179 Page ID #:4660



    Audio File List
     #          Inmate         PIN     Call Time    Duration          Destination      Station
    01   Lopez-castillo, Isaac 689810 07/31/17 14:39 03:09     011-52-              Housing 4 C-2
    02   Lopez-castillo, Isaac 689810 07/30/17 18:46 02:36     011-52-              Housing 4 C-2
    03   Lopez-castillo, Isaac 689810 07/30/17 18:43 00:54     011-50-              Housing 4 C-2
    04   Lopez-castillo, Isaac 689810 07/29/17 19:16 03:39     760-                 Housing 4 C-4
    05   Lopez-castillo, Isaac 689810 07/28/17 19:15 07:01     760-                 Housing 4 C-3
    06   Lopez-castillo, Isaac 689810 07/26/17 23:50 03:08     760-                 Housing 4 C-3
    07   Lopez-castillo, Isaac 689810 07/26/17 22:28 14:49     760-                 Housing 4 C-3
    08   Lopez-castillo, Isaac 689810 07/26/17 13:20 08:32     011-52-              Housing 4 C-7
    09   Lopez-castillo, Isaac 689810 07/26/17 13:18 00:37     011-50-              Housing 4 C-7
    10   Lopez-castillo, Isaac 689810 07/26/17 13:14 02:34     011-50-              Housing 4 C-7
    11   Lopez-castillo, Isaac 689810 07/26/17 13:11 01:28     011-50-              Housing 4 C-7
    12   Lopez-castillo, Isaac 689810 07/26/17 13:00 08:34     011-52-              Housing 4 C-7
    13   Lopez-castillo, Isaac 689810 07/25/17 21:26 34:13     760-                 Housing 4 C-3
    14   Lopez-castillo, Isaac 689810 07/25/17 19:47 00:04     760-                 Housing 4 C-7
    15   Lopez-castillo, Isaac 689810 07/25/17 18:02 06:39     760-                 Housing 4 C-7
    16   Lopez-castillo, Isaac 689810 07/24/17 20:30 00:39     760-                 Housing 4 C-3
    17   Lopez-castillo, Isaac 689810 07/24/17 19:59 07:10     760-                 Housing 4 C-3
    18   Lopez-castillo, Isaac 689810 07/24/17 11:38 07:11     011-52-              Housing 4 C-3
    19   Lopez-castillo, Isaac 689810 07/23/17 17:52 00:54     011-52-              Housing 4 C-3
    20   Lopez-castillo, Isaac 689810 07/23/17 16:32 04:23     011-52-              Housing 4 C-3
    21   Lopez-castillo, Isaac 689810 07/23/17 14:25 14:22     011-52-              Housing 4 C-3
    22   Lopez-castillo, Isaac 689810 07/22/17 15:11 17:44     011-52-              Housing 4 C-6
    23   Lopez-castillo, Isaac 689810 07/22/17 13:46 02:15     011-50-              Housing 4 C-4
    24   Lopez-castillo, Isaac 689810 07/22/17 13:38 02:37     011-50-              Housing 4 C-4
    25   Lopez-castillo, Isaac 689810 07/22/17 13:33 02:45     011-50-              Housing 4 C-4
    26   Lopez-castillo, Isaac 689810 07/22/17 12:56 11:09     760-                 Housing 4 C-2
    27   Lopez-castillo, Isaac 689810 07/20/17 22:21 13:31     760-                 Housing 4 C-3
    28   Lopez-castillo, Isaac 689810 07/20/17 17:31 13:46     760-                 Housing 4 C-2
    29   Lopez-castillo, Isaac 689810 07/20/17 09:45 16:20     011-52-              Housing 4 C-3
    30   Lopez-castillo, Isaac 689810 07/19/17 21:39 01:41     760-                 Housing 4 C-2
    31   Lopez-castillo, Isaac 689810 07/19/17 16:38 02:33     011-50-              Housing 4 C-3
    32   Lopez-castillo, Isaac 689810 07/19/17 16:34 02:38     011-50-              Housing 4 C-3
    33   Lopez-castillo, Isaac 689810 07/18/17 21:55 13:18     760-                 Housing 4 C-2
    34   Lopez-castillo, Isaac 689810 07/17/17 21:13 41:04     760-                 Housing 4 C-2
    35   Lopez-castillo, Isaac 689810 07/17/17 19:29 13:00     011-52-              Housing 4 C-3


    Audio File List                                                                              1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 147 of 179 Page ID #:4661


    36   Lopez-castillo, Isaac 689810 07/16/17 20:31 02:35   011-50-   Housing 4 C-3
    37   Lopez-castillo, Isaac 689810 07/16/17 20:27 02:36   011-50-   Housing 4 C-3
    38   Lopez-castillo, Isaac 689810 07/16/17 13:45 02:00   011-50-   Housing 4 C-2
    39   Lopez-castillo, Isaac 689810 07/16/17 13:35 07:33   011-52-   Housing 4 C-2
    40   Lopez-castillo, Isaac 689810 07/15/17 22:32 16:33   760-      Housing 4 C-3
    41   Lopez-castillo, Isaac 689810 07/15/17 21:21 00:54   760-      Housing 4 C-3
    42   Lopez-castillo, Isaac 689810 07/15/17 14:36 12:51   760-      Housing 4 C-2
    43   Lopez-castillo, Isaac 689810 07/15/17 14:18 15:14   011-52-   Housing 4 C-2
    44   Lopez-castillo, Isaac 689810 07/15/17 14:16 00:12   011-52-   Housing 4 C-2
    45   Lopez-castillo, Isaac 689810 07/14/17 17:24 00:37   011-50-   Housing 4 C-3
    46   Lopez-castillo, Isaac 689810 07/14/17 16:11 02:48   011-50-   Housing 4 C-3
    47   Lopez-castillo, Isaac 689810 07/14/17 16:06 02:27   011-50-   Housing 4 C-3
    48   Lopez-castillo, Isaac 689810 07/14/17 14:04 24:10   011-52-   Housing 4 C-2
    49   Lopez-castillo, Isaac 689810 07/13/17 17:39 07:50   011-52-   Housing 4 C-3
    50   Lopez-castillo, Isaac 689810 07/13/17 16:57 15:59   011-52-   Housing 4 C-3
    51   Lopez-castillo, Isaac 689810 07/13/17 16:37 02:37   011-50-   Housing 4 C-2
    52   Lopez-castillo, Isaac 689810 07/13/17 16:33 02:30   011-50-   Housing 4 C-2
    53   Lopez-castillo, Isaac 689810 07/13/17 16:20 10:49   760-      Housing 4 C-2
    54   Lopez-castillo, Isaac 689810 07/13/17 00:10 09:56   760-      Housing 4 C-3
    55   Lopez-castillo, Isaac 689810 07/12/17 19:41 15:30   760-      Housing 4 C-2
    56   Lopez-castillo, Isaac 689810 07/12/17 17:06 02:38   011-50-   Housing 4 C-2
    57   Lopez-castillo, Isaac 689810 07/12/17 12:51 08:43   011-52-   Housing 4 C-2
    58   Lopez-castillo, Isaac 689810 07/11/17 21:33 02:00   011-50-   Housing 4 C-2
    59   Lopez-castillo, Isaac 689810 07/11/17 21:29 02:44   011-50-   Housing 4 C-2
    60   Lopez-castillo, Isaac 689810 07/11/17 20:40 44:14   760-      Housing 4 C-2
    61   Lopez-castillo, Isaac 689810 07/10/17 17:55 02:54   011-52-   Housing 4 C-2
    62   Lopez-castillo, Isaac 689810 07/10/17 16:36 09:39   760-      Housing 4 C-2
    63   Lopez-castillo, Isaac 689810 07/10/17 15:50 21:35   011-52-   Housing 4 C-3
    64   Lopez-castillo, Isaac 689810 07/10/17 14:44 18:50   949-      Housing 4 C-6
    65   Lopez-castillo, Isaac 689810 07/09/17 16:08 02:44   011-50-   Housing 4 C-2
    66   Lopez-castillo, Isaac 689810 07/09/17 16:03 02:38   011-50-   Housing 4 C-2
    67   Lopez-castillo, Isaac 689810 07/09/17 12:44 12:47   011-52-   Housing 4 C-3
    68   Lopez-castillo, Isaac 689810 07/08/17 17:16 13:35   858-      Housing 4 C-7
    69   Lopez-castillo, Isaac 689810 07/08/17 16:10 12:02   011-52-   Housing 4 C-4
    70   Lopez-castillo, Isaac 689810 07/08/17 16:05 02:55   011-50-   Housing 4 C-4
    71   Lopez-castillo, Isaac 689810 07/08/17 15:59 03:22   011-50-   Housing 4 C-4
    72   Lopez-castillo, Isaac 689810 07/08/17 13:17 01:08   011-52-   Housing 4 C-6
    73   Lopez-castillo, Isaac 689810 07/08/17 13:14 00:16   011-52-   Housing 4 C-6


    Audio File List                                                                  2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 148 of 179 Page ID #:4662


    74   Lopez-castillo, Isaac 689810 07/08/17 12:39 01:56   011-50-   Housing 4 C-6
    75   Lopez-castillo, Isaac 689810 07/08/17 12:34 02:52   011-50-   Housing 4 C-6
    76   Lopez-castillo, Isaac 689810 07/08/17 12:28 02:46   011-50-   Housing 4 C-7
    77   Lopez-castillo, Isaac 689810 07/06/17 17:49 27:33   760-      Housing 4 C-7
    78   Lopez-castillo, Isaac 689810 07/06/17 14:21 06:02   011-52-   Housing 4 C-8
    79   Lopez-castillo, Isaac 689810 07/05/17 21:21 27:51   760-      Housing 4 C-7
         notes: 3 Way Cleared UV 07/05/17
    80   Lopez-castillo, Isaac 689810 07/05/17 19:31 06:39   760-      Housing 4 C-3
    81   Lopez-castillo, Isaac 689810 07/05/17 12:40 02:14   011-50-   Housing 4 C-2
    82   Lopez-castillo, Isaac 689810 07/02/17 20:05 13:11   760-      Housing 4 C-3
    83   Lopez-castillo, Isaac 689810 07/02/17 19:58 05:08   760-      Housing 4 C-5
    84   Lopez-castillo, Isaac 689810 07/02/17 15:09 04:38   011-52-   Housing 4 C-5
    85   Lopez-castillo, Isaac 689810 07/02/17 13:47 02:55   760-      Housing 4 C-3
    86   Lopez-castillo, Isaac 689810 07/02/17 12:57 02:50   011-50-   Housing 4 C-5
    87   Lopez-castillo, Isaac 689810 07/01/17 19:04 13:13   760-      Housing 4 C-4
    88   Lopez-castillo, Isaac 689810 07/01/17 17:34 07:16   011-52-   Housing 4 C-4
    89   Lopez-castillo, Isaac 689810 07/01/17 16:53 02:16   011-50-   Housing 4 C-5
    90   Lopez-castillo, Isaac 689810 07/01/17 16:48 02:33   011-50-   Housing 4 C-5
    91   Lopez-castillo, Isaac 689810 07/01/17 11:30 15:47   949-      Housing 4 C-6
    92   Lopez-castillo, Isaac 689810 06/30/17 12:52 02:42   011-50-   Housing 4 C-6
    93   Lopez-castillo, Isaac 689810 06/30/17 12:49 01:00   011-50-   Housing 4 C-1
    94   Lopez-castillo, Isaac 689810 06/30/17 12:45 01:54   011-50-   Housing 4 C-1
    95   Lopez-castillo, Isaac 689810 06/30/17 11:18 00:29   011-50-   Housing 4 C-3
    96   Lopez-castillo, Isaac 689810 06/29/17 17:55 00:11   011-52-   Housing 4 C-5
    97   Lopez-castillo, Isaac 689810 06/29/17 13:20 02:35   011-50-   Housing 4 C-8
    98   Lopez-castillo, Isaac 689810 06/29/17 13:15 02:35   011-50-   Housing 4 C-8
    99   Lopez-castillo, Isaac 689810 06/28/17 18:04 13:45   760-      Housing 4 C-2
    100 Lopez-castillo, Isaac 689810 06/28/17 17:59 02:08    760-      Housing 4 C-2
    101 Lopez-castillo, Isaac 689810 06/28/17 17:40 17:05    760-      Housing 4 C-2
    102 Lopez-castillo, Isaac 689810 06/28/17 12:58 02:10    011-50-   Housing 4 C-7
    103 Lopez-castillo, Isaac 689810 06/28/17 12:54 02:48    011-50-   Housing 4 C-7
    104 Lopez-castillo, Isaac 689810 06/28/17 12:49 02:36    011-50-   Housing 4 C-7
    105 Lopez-castillo, Isaac 689810 06/28/17 11:38 05:55    760-      Housing 4 C-4
    106 Lopez-castillo, Isaac 689810 06/27/17 17:49 05:16    760-      Housing 4 C-2
    107 Lopez-castillo, Isaac 689810 06/27/17 14:04 01:01    011-50-   Housing 4 C-3
    108 Lopez-castillo, Isaac 689810 06/27/17 14:00 02:02    011-50-   Housing 4 C-3
    109 Lopez-castillo, Isaac 689810 06/27/17 13:56 00:45    011-52-   Housing 4 C-3
    110 Lopez-castillo, Isaac 689810 06/27/17 13:53 01:13    011-50-   Housing 4 C-3


    Audio File List                                                                  3
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 149 of 179 Page ID #:4663


    111 Lopez-castillo, Isaac 689810 06/26/17 17:46 20:04   760-       Housing 4 C-6
    112 Lopez-castillo, Isaac 689810 06/26/17 15:00 02:02   760-       Housing 4 C-2
    113 Lopez-castillo, Isaac 689810 06/26/17 14:28 02:18   011-50-    Housing 4 C-4
    114 Lopez-castillo, Isaac 689810 06/26/17 14:23 02:35   011-50-    Housing 4 C-3
    115 Lopez-castillo, Isaac 689810 06/25/17 14:31 00:26   011-52-    Housing 4 C-4
    116 Lopez-castillo, Isaac 689810 06/25/17 14:26 02:05   011-50-    Housing 4 C-2
    117 Lopez-castillo, Isaac 689810 06/25/17 14:23 00:23   011-52-    Housing 4 C-2
    118 Lopez-castillo, Isaac 689810 06/24/17 20:26 29:49   760-       Housing 4 C-8
    119 Lopez-castillo, Isaac 689810 06/24/17 20:02 22:09   760-       Housing 4 C-8
    120 Lopez-castillo, Isaac 689810 06/24/17 14:20 02:41   011-50-    Housing 4 C-4
    121 Lopez-castillo, Isaac 689810 06/24/17 14:17 01:22   011-50-    Housing 4 C-4
    122 Lopez-castillo, Isaac 689810 06/23/17 17:18 02:30   011-50-    Housing 4 C-3
    123 Lopez-castillo, Isaac 689810 06/23/17 17:00 01:07   011-50-    Housing 4 C-3
    124 Lopez-castillo, Isaac 689810 06/22/17 21:38 02:25   011-50-    Housing 4 C-2
    125 Lopez-castillo, Isaac 689810 06/22/17 21:34 01:28   011-50-    Housing 4 C-1
    126 Lopez-castillo, Isaac 689810 06/22/17 21:01 20:47   949-       Housing 4 C-6
    127 Lopez-castillo, Isaac 689810 06/22/17 14:59 01:12   011-50-    Housing 4 C-4
    128 Lopez-castillo, Isaac 689810 06/22/17 14:28 00:33   011-50-    Housing 4 C-5
    129 Lopez-castillo, Isaac 689810 06/22/17 14:00 01:40   011-50-    Housing 4 C-5
    130 Lopez-castillo, Isaac 689810 06/22/17 12:25 28:03   949-       Housing 4 C-2
    131 Lopez-castillo, Isaac 689810 06/22/17 12:21 01:25   011-50-    Housing 4 C-2
    132 Lopez-castillo, Isaac 689810 06/22/17 12:17 02:43   011-50-    Housing 4 C-2
    133 Lopez-castillo, Isaac 689810 06/22/17 12:12 02:43   011-50-    Housing 4 C-2
    134 Lopez-castillo, Isaac 689810 06/21/17 16:54 06:54   305-       Housing 4 C-6
    135 Lopez-castillo, Isaac 689810 06/21/17 16:50 01:44   305-       Housing 4 C-6
         Total:                                    984:20




    Audio File List                                                                  4
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 150 of 179 Page ID #:4664



    Audio File List
     #         Inmate        PIN      Call Time   Duration      Destination      Station
    01 Lopez-castillo, Isaac 689810 06/21/17 13:53 01:21     615-             Housing 4 C-2
    02 Lopez-castillo, Isaac 689810 06/21/17 13:37 11:23     615-             Housing 4 C-2
    03 Lopez-castillo, Isaac 689810 06/21/17 13:28 06:47     615-             Housing 4 C-2
    04 Lopez-castillo, Isaac 689810 06/21/17 11:54 05:38     615-             Housing 4 C-7
    05 Lopez-castillo, Isaac 689810 06/21/17 11:10 02:43     011-50-          Housing 4 C-2
    06 Lopez-castillo, Isaac 689810 06/21/17 10:17 01:28     011-50-          Housing 4 C-2
    07 Lopez-castillo, Isaac 689810 06/21/17 09:22 00:28     011-50-          Housing 4 C-2
    08 Lopez-castillo, Isaac 689810 06/21/17 08:40 08:03     775-             Housing 4 C-8
    09 Lopez-castillo, Isaac 689810 06/20/17 16:05 02:45     011-50-          Housing 1 B-4
    10 Lopez-castillo, Isaac 689810 06/20/17 16:00 02:05     011-50-          Housing 1 B-4
    11 Lopez-castillo, Isaac 689810 06/20/17 15:55 03:11     011-50-          Housing 1 B-4
    12 Lopez-castillo, Isaac 689810 06/20/17 15:50 03:00     011-50-          Housing 1 B-4
    13 Lopez-castillo, Isaac 689810 06/20/17 14:02 00:04     011-50-          Housing 1 B-4
    14 Lopez-castillo, Isaac 689810 06/20/17 13:53 02:52     011-50-          Housing 1 B-4
    15 Lopez-castillo, Isaac 689810 06/20/17 13:34 17:29     775-             Housing 1 B-4
    16 Lopez-castillo, Isaac 689810 06/19/17 18:07 08:40     775-             Housing 1 B-4
    17 Lopez-castillo, Isaac 689810 06/19/17 17:59 02:57     714-             Housing 1 B-4
    18 Lopez-castillo, Isaac 689810 06/19/17 17:46 02:35     011-50-          Housing 1 B-4
    19 Lopez-castillo, Isaac 689810 06/19/17 17:41 03:23     011-50-          Housing 1 B-4
    20 Lopez-castillo, Isaac 689810 06/19/17 17:36 02:59     011-50-          Housing 1 B-4
    21 Lopez-castillo, Isaac 689810 06/19/17 17:03 30:57     775-             Housing 1 B-4
    22 Lopez-castillo, Isaac 689810 06/18/17 21:24 02:55     011-50-          Housing 1 B-4
    23 Lopez-castillo, Isaac 689810 06/18/17 21:18 03:40     011-50-          Housing 1 B-4
    24 Lopez-castillo, Isaac 689810 06/18/17 20:51 25:27     775-             Housing 1 B-4
    25 Lopez-castillo, Isaac 689810 06/18/17 15:18 02:54     011-50-          Housing 1 B-4
    26 Lopez-castillo, Isaac 689810 06/18/17 15:14 02:09     011-50-          Housing 1 B-4
    27 Lopez-castillo, Isaac 689810 06/18/17 14:49 10:43     775-             Housing 1 B-4
    28 Lopez-castillo, Isaac 689810 06/17/17 19:49 23:33     775-             Housing 1 B-4
    29 Lopez-castillo, Isaac 689810 06/17/17 17:35 17:00     775-             Housing 1 B-4
    30 Lopez-castillo, Isaac 689810 06/17/17 17:27 05:13     775-             Housing 1 B-4
    31 Lopez-castillo, Isaac 689810 06/17/17 16:54 04:09     775-             Housing 1 B-4
    32 Lopez-castillo, Isaac 689810 06/16/17 17:48 22:11     775-             Housing 1 B-4
    33 Lopez-castillo, Isaac 689810 06/15/17 20:25 32:55     775-             Housing 1 B-4
    34 Lopez-castillo, Isaac 689810 06/15/17 14:36 22:28     775-             Housing 1 B-4
    35 Lopez-castillo, Isaac 689810 06/14/17 19:14 14:51     775-             Housing 1 B-4


    Audio File List                                                                           1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 151 of 179 Page ID #:4665


    36 Lopez-castillo, Isaac 689810 06/14/17 19:10 01:41   775-      Housing 1 B-4
    37 Lopez-castillo, Isaac 689810 06/14/17 12:48 18:04   775-      Housing 1 B-3
    38 Lopez-castillo, Isaac 689810 06/14/17 12:23 21:21   775-      Housing 1 B-3
    39 Lopez-castillo, Isaac 689810 06/13/17 20:35 38:38   775-      Housing 1 B-3
    40 Lopez-castillo, Isaac 689810 06/13/17 11:40 45:00   775-      Housing 1 B-3
    41 Lopez-castillo, Isaac 689810 06/12/17 16:18 19:41   775-      Housing 1 B-4
    42 Lopez-castillo, Isaac 689810 06/12/17 13:14 02:00   615-      Housing 1 B-4
    43 Lopez-castillo, Isaac 689810 06/10/17 20:17 09:52   615-      Building 2 C-8
    44 Lopez-castillo, Isaac 689810 06/10/17 20:12 02:00   615-      Building 2 C-8
    45 Lopez-castillo, Isaac 689810 06/10/17 18:16 01:25   775-      Building 2 C-1
    46 Lopez-castillo, Isaac 689810 06/09/17 17:08 01:05   011-50-   Building 2 C-12
    47 Lopez-castillo, Isaac 689810 06/08/17 20:33 00:37   011-50-   Building 2 C-1
    48 Lopez-castillo, Isaac 689810 06/08/17 20:23 01:01   011-50-   Building 2 C-11
    49 Lopez-castillo, Isaac 689810 06/08/17 20:20 01:11   011-50-   Building 2 C-11
    50 Lopez-castillo, Isaac 689810 06/07/17 20:02 06:53   520-      Building 2 C-8
    51 Lopez-castillo, Isaac 689810 06/07/17 19:21 03:19   714-      Building 2 C-1
    52 Lopez-castillo, Isaac 689810 06/07/17 16:31 02:17   949-      -
    53 Lopez-castillo, Isaac 689810 06/07/17 13:56 02:20   011-50-   Building 2 C-8
    54 Lopez-castillo, Isaac 689810 06/06/17 15:24 01:34   775-      Building 2 C-9
    55 Lopez-castillo, Isaac 689810 06/06/17 14:29 02:01   949-      -
    56 Lopez-castillo, Isaac 689810 06/06/17 13:49 15:09   949-      Building 2 C-10
    57 Lopez-castillo, Isaac 689810 06/06/17 09:40 01:43   949-      -
    58 Lopez-castillo, Isaac 689810 06/05/17 20:16 04:58   775-      Building 2 C-12
    59 Lopez-castillo, Isaac 689810 06/05/17 13:40 01:28   011-50-   Building 2 C-7
    60 Lopez-castillo, Isaac 689810 06/05/17 13:34 02:03   011-50-   Building 2 C-7
    61 Lopez-castillo, Isaac 689810 06/05/17 13:28 02:53   011-50-   Building 2 C-12
    62 Lopez-castillo, Isaac 689810 06/05/17 13:23 02:50   011-50-   Building 2 C-12
    63 Lopez-castillo, Isaac 689810 06/05/17 13:20 01:28   011-50-   Building 2 C-12
    64 Lopez-castillo, Isaac 689810 06/04/17 16:18 36:44   775-      Building 2 C-9
    65 Lopez-castillo, Isaac 689810 06/04/17 13:12 01:59   011-50-   Building 2 C-10
    66 Lopez-castillo, Isaac 689810 06/03/17 22:11 02:32   011-50-   Building 2 C-9
    67 Lopez-castillo, Isaac 689810 06/03/17 14:35 02:33   011-50-   Building 2 C-11
    68 Lopez-castillo, Isaac 689810 06/03/17 14:28 04:19   011-50-   Building 2 C-11
    69 Lopez-castillo, Isaac 689810 06/03/17 14:22 03:54   011-50-   Building 2 C-11
    70 Lopez-castillo, Isaac 689810 06/03/17 14:17 03:28   011-50-   Building 2 C-11
    71 Lopez-castillo, Isaac 689810 06/02/17 20:36 06:12   714-      Building 2 C-2
    72 Lopez-castillo, Isaac 689810 06/02/17 17:19 03:36   760-      Building 2 C-1
    73 Lopez-castillo, Isaac 689810 06/02/17 14:54 11:54   520-      Building 2 C-8


    Audio File List                                                                    2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 152 of 179 Page ID #:4666


    74 Lopez-castillo, Isaac 689810 06/02/17 12:52 02:52   011-50-   Building 2 C-7
    75 Lopez-castillo, Isaac 689810 06/02/17 12:41 01:07   011-50-   Building 2 C-7
    76 Lopez-castillo, Isaac 689810 06/02/17 11:13 16:17   949-      Building 2 C-9
    77 Lopez-castillo, Isaac 689810 06/01/17 18:15 00:57   503-      Building 2 C-10
    78 Lopez-castillo, Isaac 689810 06/01/17 17:09 05:22   775-      Building 2 C-8
    79 Lopez-castillo, Isaac 689810 06/01/17 13:46 04:31   011-50-   Building 2 C-12
    80 Lopez-castillo, Isaac 689810 06/01/17 13:01 02:36   011-50-   Building 2 C-8
    81 Lopez-castillo, Isaac 689810 05/31/17 21:19 03:20   011-50-   Building 2 C-7
    82 Lopez-castillo, Isaac 689810 05/31/17 21:15 01:55   011-50-   Building 2 C-7
    83 Lopez-castillo, Isaac 689810 05/31/17 20:44 29:12   775-      Building 2 C-8
        Total:                                    670:48




    Audio File List                                                                    3
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 153 of 179 Page ID #:4667



    Audio File List
     #          Inmate       PIN     Call Time   Duration Destination      Station
    01 Lemus-campos, Josue 049431 07/29/17 20:15 02:34   323-           Housing 5 C-6
    02 Lemus-campos, Josue 049431 07/28/17 15:59 11:30   213-           Housing 5 C-6
    03 Lemus-campos, Josue 049431 07/26/17 21:34 21:43   760-           Housing 5 C-8
    04 Lemus-campos, Josue 049431 07/26/17 21:27 00:31   760-           Housing 5 C-1
    05 Lemus-campos, Josue 049431 07/25/17 21:19 45:00   760-           Housing 5 C-6
    06 Lemus-campos, Josue 049431 07/25/17 14:16 05:59   213-           Housing 5 C-8
    07 Lemus-campos, Josue 049431 07/24/17 20:24 09:02   760-           Housing 5 C-5
    08 Lemus-campos, Josue 049431 07/24/17 20:06 04:26   760-           Housing 5 C-1
    09 Lemus-campos, Josue 049431 07/23/17 15:11 04:18   818-           Housing 2 C-4
    10 Lemus-campos, Josue 049431 07/23/17 13:59 14:34   760-           Housing 2 C-1
    11 Lemus-campos, Josue 049431 07/22/17 15:54 01:27   760-           Housing 5 C-5
    12 Lemus-campos, Josue 049431 07/22/17 15:22 11:01   760-           Housing 5 C-1
    13 Lemus-campos, Josue 049431 07/22/17 15:18 00:49   760-           Housing 5 C-1
    14 Lemus-campos, Josue 049431 07/21/17 22:19 12:56   760-           Housing 5 C-5
    15 Lemus-campos, Josue 049431 07/21/17 14:06 06:05   213-           Housing 5 C-5
    16 Lemus-campos, Josue 049431 07/20/17 19:58 13:52   760-           Housing 5 C-1
    17 Lemus-campos, Josue 049431 07/18/17 19:55 01:38   760-           Housing 5 C-8
    18 Lemus-campos, Josue 049431 07/18/17 16:00 05:25   646-           Housing 5 C-3
    19 Lemus-campos, Josue 049431 07/16/17 20:14 12:13   760-           Housing 5 C-1
    20 Lemus-campos, Josue 049431 07/16/17 19:34 02:50   760-           Housing 5 C-5
    21 Lemus-campos, Josue 049431 07/15/17 22:11 07:06   760-           Housing 5 C-1
    22 Lemus-campos, Josue 049431 07/15/17 19:30 36:49   760-           Housing 5 C-3
    23 Lemus-campos, Josue 049431 07/15/17 14:57 04:23   818-           Housing 5 C-8
    24 Lemus-campos, Josue 049431 07/14/17 12:46 04:27   713-           Housing 5 C-1
    25 Lemus-campos, Josue 049431 07/13/17 21:14 21:50   213-           Housing 5 C-8
    26 Lemus-campos, Josue 049431 07/13/17 20:09 02:06   713-           Housing 5 C-5
    27 Lemus-campos, Josue 049431 07/13/17 19:27 30:18   760-           Housing 5 C-8
    28 Lemus-campos, Josue 049431 07/13/17 16:44 17:10   713-           Housing 5 C-5
    29 Lemus-campos, Josue 049431 07/12/17 21:48 26:04   760-           Housing 5 C-1
    30 Lemus-campos, Josue 049431 07/11/17 21:50 05:10   760-           Housing 5 C-1
    31 Lemus-campos, Josue 049431 07/11/17 20:44 24:56   760-           Housing 5 C-1
    32 Lemus-campos, Josue 049431 07/10/17 21:17 04:00   760-           Housing 5 C-8
    33 Lemus-campos, Josue 049431 07/10/17 16:55 02:24   760-           Housing 5 C-4
    34 Lemus-campos, Josue 049431 07/10/17 16:47 02:38   818-           Housing 5 C-8
    35 Lemus-campos, Josue 049431 07/08/17 14:55 04:51   858-           Housing 5 C-8


    Audio File List                                                                     1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 154 of 179 Page ID #:4668


    36 Lemus-campos, Josue 049431 07/06/17 19:38 06:47    818-    Housing 5 C-7
    37 Lemus-campos, Josue 049431 07/05/17 21:12 08:38    760-    Housing 5 C-5
    38 Lemus-campos, Josue 049431 06/30/17 19:19 10:47    818-    Housing 5 C-7
    39 Lemus-campos, Josue 049431 06/28/17 17:09 17:53    760-    Housing 5 C-7
    40 Lemus-campos, Josue 049431 06/22/17 20:32 11:10    818-    Housing 5 C-7
    41 Lemus-campos, Josue 049431 06/22/17 13:52 01:22    510-    Housing 5 C-5
    42 Lemus-campos, Josue 049431 06/22/17 13:47 01:21    510-    Housing 5 C-1
    43 Lemus-campos, Josue 049431 06/22/17 13:44 00:09    510-    Housing 5 C-1
    44 Lemus-campos, Josue 049431 06/22/17 13:31 08:35    347-    Housing 5 C-1
    45 Lemus-campos, Josue 049431 06/21/17 09:17 02:57    775-    Housing 5 C-1
    46 Lemus-campos, Josue 049431 06/20/17 21:07 26:04    775-    Housing 1 B-4
    47 Lemus-campos, Josue 049431 06/20/17 21:06 00:03    775-    Housing 1 B-4
    48 Lemus-campos, Josue 049431 06/14/17 19:55 11:13    714-    Housing 1 B-4
    49 Lemus-campos, Josue 049431 06/14/17 19:37 05:48    818-    Housing 1 B-4
    50 Lemus-campos, Josue 049431 06/14/17 19:31 00:50    818-    Housing 1 B-4
    51 Lemus-campos, Josue 049431 06/12/17 13:19 12:28    615-    Housing 1 B-4
    52 Lemus-campos, Josue 049431 06/11/17 13:58 04:29    616-    Building 2 C-5
    53 Lemus-campos, Josue 049431 06/08/17 19:56 06:08    818-    Building 2 C-8
    54 Lemus-campos, Josue 049431 06/08/17 19:51 02:31    818-    Building 2 C-11
    55 Lemus-campos, Josue 049431 06/08/17 14:30 07:07    616-    Building 2 C-2
    56 Lemus-campos, Josue 049431 06/06/17 20:29 07:47    818-    Building 2 C-11
    57 Lemus-campos, Josue 049431 06/06/17 20:21 01:40    818-    Building 2 C-11
    58 Lemus-campos, Josue 049431 06/05/17 13:07 07:04    616-    Building 2 C-11
    59 Lemus-campos, Josue 049431 06/04/17 17:05 00:21    239-    Building 2 C-6
    60 Lemus-campos, Josue 049431 06/03/17 14:00 03:13    616-    Building 2 C-11
        Total:                                   548:30




    Audio File List                                                                  2
              Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 155 of 179 Page ID #:4669




Report: Call Notes - Cortez-diaz, Jose
Starting: 05/31/2017 16:24 Ending: 08/01/2017 16:25
Id              Inmate         Destination      Phone   Date         Termination Minutes Price Notes
              Cortez-diaz,                    Housing 5 07/27/2017                              cleared for 3way call---- --roger
23448579173                  011-50-                                            06:39   $0.00
              Jose                            C-3       15:18                                   IR----07/27/2017




                                                                                                                                1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 156 of 179 Page ID #:4670



    Audio File List
     #         Inmate        PIN     Call Time     Duration      Destination   Station
                                                                               Housing
    01 Cortez-diaz, Jose   624914 07/27/17 15:18   06:39      011-50-
                                                                               5 C-3
         Total:                                    06:39




    Audio File List                                                                      1
              Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 157 of 179 Page ID #:4671




Report: Call Notes - Barahona-cornejo, Julio
Starting: 05/31/2017 16:24 Ending: 08/01/2017 16:25
Id              Inmate              Destination Phone     Date         Termination Minutes Price Notes
              Barahona-cornejo,               Housing 5   07/04/2017                              No 3way call was made by
23349683263                       213-                                            22:33   $0.00
              Julio                           D-5         14:20                                   richardir 07/04/17




                                                                                                                             1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 158 of 179 Page ID #:4672



    Audio File List
      #               Inmate    PIN       Call Time   Duration          Destination   Station
          Barahona-cornejo,             07/31/17                                      Housing
    01                         341839                 15:37      916-
          Julio                         23:40                                         5 D-7
          Barahona-cornejo,             07/31/17                                      Housing
    02                         341839                 04:48      347-
          Julio                         21:40                                         5 D-5
          Barahona-cornejo,             07/31/17                                      Housing
    03                         341839                 06:46      916-
          Julio                         21:30                                         5 D-5
          Barahona-cornejo,             07/31/17                                      Housing
    04                         341839                 05:23      916-
          Julio                         13:03                                         5 D-2
          Barahona-cornejo,             07/31/17                                      Housing
    05                         341839                 06:11      561-
          Julio                         11:46                                         5 D-8
          Barahona-cornejo,             07/31/17                                      Housing
    06                         341839                 27:01      916-
          Julio                         00:03                                         5 D-1
          Barahona-cornejo,             07/30/17                                      Housing
    07                         341839                 01:36      916-
          Julio                         19:37                                         5 D-1
          Barahona-cornejo,             07/30/17                                      Housing
    08                         341839                 04:35      916-
          Julio                         13:07                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    09                         341839                 25:35      916-
          Julio                         22:03                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    10                         341839                 00:55      916-
          Julio                         21:58                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    11                         341839                 03:57      916-
          Julio                         21:49                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    12                         341839                 02:59      916-
          Julio                         20:55                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    13                         341839                 28:10      469-
          Julio                         20:24                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    14                         341839                 00:54      916-
          Julio                         20:20                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    15                         341839                 11:48      916-
          Julio                         14:14                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    16                         341839                 01:25      916-
          Julio                         08:48                                         5 D-1
          Barahona-cornejo,             07/29/17                                      Housing
    17                         341839                 04:49      916-
          Julio                         00:39                                         5 D-1
          Barahona-cornejo,             07/28/17                                      Housing
    18                         341839                 05:14      760-
          Julio                         21:06                                         5 D-1
          Barahona-cornejo,             07/28/17                                      Housing
    19                         341839                 03:57      760-
          Julio                         20:59                                         5 D-5
          Barahona-cornejo,             07/28/17                                      Housing
    20                         341839                 08:30      951-
          Julio                         20:02                                         5 D-5


    Audio File List                                                                         1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 159 of 179 Page ID #:4673


          Barahona-cornejo,            07/28/17                             Housing
    21                        341839              03:37   916-
          Julio                        16:49                                5 D-2
          Barahona-cornejo,            07/28/17                             Housing
    22                        341839              04:26   916-
          Julio                        00:02                                5 D-5
          Barahona-cornejo,            07/27/17                             Housing
    23                        341839              17:37   760-
          Julio                        23:38                                5 D-5
          Barahona-cornejo,            07/27/17                             Housing
    24                        341839              09:40   760-
          Julio                        22:41                                5 D-5
          Barahona-cornejo,            07/27/17                             Housing
    25                        341839              01:12   916-
          Julio                        22:38                                5 D-5
          Barahona-cornejo,            07/27/17                             Housing
    26                        341839              07:51   916-
          Julio                        21:15                                5 D-5
          Barahona-cornejo,            07/27/17                             Housing
    27                        341839              00:30   916-
          Julio                        21:13                                5 D-2
          Barahona-cornejo,            07/27/17                             Housing
    28                        341839              10:52   973-
          Julio                        12:38                                5 D-5
          Barahona-cornejo,            07/26/17                             Housing
    29                        341839              14:58   916-
          Julio                        21:13                                5 D-5
          Barahona-cornejo,            07/26/17                             Housing
    30                        341839              05:17   916-
          Julio                        16:27                                5 D-2
          Barahona-cornejo,            07/26/17                             Housing
    31                        341839              04:51   916-
          Julio                        14:14                                5 D-2
          Barahona-cornejo,            07/25/17                             Housing
    32                        341839              20:11   760-
          Julio                        20:41                                5 D-2
          Barahona-cornejo,            07/25/17                             Housing
    33                        341839              19:25   916-
          Julio                        20:19                                5 D-2
          Barahona-cornejo,            07/25/17                             Housing
    34                        341839              06:16   951-
          Julio                        20:07                                5 D-5
          Barahona-cornejo,            07/25/17                             Housing
    35                        341839              02:15   862-
          Julio                        16:48                                5 D-1
          Barahona-cornejo,            07/25/17                             Housing
    36                        341839              21:07   916-
          Julio                        12:29                                5 D-5
          Barahona-cornejo,            07/25/17                             Housing
    37                        341839              05:49   760-
          Julio                        11:10                                5 D-5
          Barahona-cornejo,            07/24/17
    38                        341839              01:13   760-              -
          Julio                        22:39
          Barahona-cornejo,            07/24/17                             Housing
    39                        341839              08:38   916-
          Julio                        20:29                                5 D-5
          Barahona-cornejo,            07/24/17                             Housing
    40                        341839              02:43   469-
          Julio                        19:34                                5 D-1
          Barahona-cornejo,            07/24/17                             Housing
    41                        341839              01:08   469-
          Julio                        19:30                                5 D-1
          Barahona-cornejo,            07/24/17                             Housing
    42                        341839              00:58   760-
          Julio                        14:18                                5 D-1

    Audio File List                                                                  2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 160 of 179 Page ID #:4674


          Barahona-cornejo,            07/24/17                             Housing
    43                        341839              04:28   916-
          Julio                        13:02                                5 D-1
          Barahona-cornejo,            07/23/17                             Housing
    44                        341839              20:15   916-
          Julio                        20:46                                5 D-2
          Barahona-cornejo,            07/23/17                             Housing
    45                        341839              31:41   469-
          Julio                        20:04                                5 D-2
          Barahona-cornejo,            07/23/17                             Housing
    46                        341839              04:53   862-
          Julio                        18:00                                5 D-5
          Barahona-cornejo,            07/22/17                             Housing
    47                        341839              30:53   916-
          Julio                        21:05                                5 D-5
          Barahona-cornejo,            07/22/17                             Housing
    48                        341839              22:21   916-
          Julio                        17:55                                5 D-5
          Barahona-cornejo,            07/22/17                             Housing
    49                        341839              02:07   862-
          Julio                        17:51                                5 D-5
          Barahona-cornejo,            07/22/17                             Housing
    50                        341839              07:47   540-
          Julio                        14:58                                5 D-5
          Barahona-cornejo,            07/22/17                             Housing
    51                        341839              06:18   760-
          Julio                        12:37                                5 D-2
          Barahona-cornejo,            07/22/17                             Housing
    52                        341839              03:30   011-55-
          Julio                        12:28                                5 D-5
          Barahona-cornejo,            07/21/17                             Housing
    53                        341839              45:00   916-
          Julio                        21:13                                5 D-1
          Barahona-cornejo,            07/21/17                             Housing
    54                        341839              03:34   760-
          Julio                        21:01                                5 D-1
          Barahona-cornejo,            07/21/17                             Housing
    55                        341839              11:40   760-
          Julio                        20:44                                5 D-5
          Barahona-cornejo,            07/21/17                             Housing
    56                        341839              04:52   916-
          Julio                        17:06                                5 D-2
          Barahona-cornejo,            07/21/17                             Housing
    57                        341839              23:38   213-
          Julio                        14:44                                5 D-1
          Barahona-cornejo,            07/21/17                             Housing
    58                        341839              21:22   760-
          Julio                        13:55                                5 D-1
          Barahona-cornejo,            07/21/17                             Housing
    59                        341839              15:20   760-
          Julio                        11:25                                5 D-1
          Barahona-cornejo,            07/20/17                             Housing
    60                        341839              10:43   760-
          Julio                        22:40                                5 D-1
          Barahona-cornejo,            07/20/17                             Housing
    61                        341839              00:26   916-
          Julio                        21:44                                5 D-1
          Barahona-cornejo,            07/20/17                             Housing
    62                        341839              00:26   760-
          Julio                        21:05                                5 D-1
          Barahona-cornejo,            07/20/17                             Housing
    63                        341839              09:03   916-
          Julio                        20:53                                5 D-1
          Barahona-cornejo,            07/19/17                             Housing
    64                        341839              06:50   916-
          Julio                        22:22                                5 D-2

    Audio File List                                                                  3
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 161 of 179 Page ID #:4675


          Barahona-cornejo,            07/19/17                             Housing
    65                        341839              11:50   760-
          Julio                        21:15                                5 D-5
          Barahona-cornejo,            07/19/17                             Housing
    66                        341839              08:12   916-
          Julio                        20:16                                5 D-1
          Barahona-cornejo,            07/19/17                             Housing
    67                        341839              05:14   862-
          Julio                        16:07                                5 D-5
          Barahona-cornejo,            07/19/17                             Housing
    68                        341839              10:29   916-
          Julio                        14:56                                5 D-5
          Barahona-cornejo,            07/19/17                             Housing
    69                        341839              09:49   916-
          Julio                        00:11                                5 D-1
          Barahona-cornejo,            07/18/17                             Housing
    70                        341839              44:27   916-
          Julio                        20:41                                5 D-5
          Barahona-cornejo,            07/18/17                             Housing
    71                        341839              02:18   916-
          Julio                        20:24                                5 D-5
          Barahona-cornejo,            07/18/17                             Housing
    72                        341839              16:26   213-
          Julio                        17:44                                5 D-1
          Barahona-cornejo,            07/18/17                             Housing
    73                        341839              03:10   916-
          Julio                        17:39                                5 D-1
          Barahona-cornejo,            07/18/17                             Housing
    74                        341839              02:35   760-
          Julio                        17:33                                5 D-1
          Barahona-cornejo,            07/18/17                             Housing
    75                        341839              13:17   760-
          Julio                        16:05                                5 D-1
          Barahona-cornejo,            07/18/17                             Housing
    76                        341839              05:39   916-
          Julio                        11:19                                5 D-1
          Barahona-cornejo,            07/18/17                             Housing
    77                        341839              01:53   916-
          Julio                        00:04                                5 D-5
          Barahona-cornejo,            07/17/17                             Housing
    78                        341839              02:25   951-
          Julio                        20:31                                5 D-2
          Barahona-cornejo,            07/17/17                             Housing
    79                        341839              14:47   916-
          Julio                        20:14                                5 D-2
          Barahona-cornejo,            07/17/17                             Housing
    80                        341839              18:47   951-
          Julio                        19:51                                5 D-2
          Barahona-cornejo,            07/17/17                             Housing
    81                        341839              19:29   760-
          Julio                        19:29                                5 D-2
          Barahona-cornejo,            07/17/17                             Housing
    82                        341839              03:40   760-
          Julio                        19:22                                5 D-2
          Barahona-cornejo,            07/17/17                             Housing
    83                        341839              03:15   760-
          Julio                        18:18                                5 D-2
          Barahona-cornejo,            07/17/17                             Housing
    84                        341839              06:53   213-
          Julio                        16:21                                5 D-1
          Barahona-cornejo,            07/17/17                             Housing
    85                        341839              00:24   760-
          Julio                        15:01                                5 D-5
          Barahona-cornejo,            07/17/17                             Housing
    86                        341839              17:55   916-
          Julio                        14:02                                5 D-2

    Audio File List                                                                  4
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 162 of 179 Page ID #:4676


          Barahona-cornejo,            07/17/17                             Housing
    87                        341839              01:28    916-
          Julio                        13:12                                5 D-5
          Barahona-cornejo,            07/17/17                             Housing
    88                        341839              05:33    916-
          Julio                        00:45                                5 D-5
          Barahona-cornejo,            07/16/17                             Housing
    89                        341839              04:59    213-
          Julio                        22:44                                5 D-2
          Barahona-cornejo,            07/16/17                             Housing
    90                        341839              02:58    916-
          Julio                        22:38                                5 D-2
          Barahona-cornejo,            07/16/17                             Housing
    91                        341839              01:47    916-
          Julio                        17:08                                5 D-2
          Barahona-cornejo,            07/16/17                             Housing
    92                        341839              12:52    760-
          Julio                        13:55                                5 D-2
          Barahona-cornejo,            07/16/17                             Housing
    93                        341839              02:50    916-
          Julio                        13:41                                5 D-5
          Barahona-cornejo,            07/16/17                             Housing
    94                        341839              02:44    213-
          Julio                        13:36                                5 D-5
          Barahona-cornejo,            07/16/17                             Housing
    95                        341839              02:00    916-
          Julio                        13:31                                5 D-5
          Barahona-cornejo,            07/15/17                             Housing
    96                        341839              43:06    916-
          Julio                        23:49                                5 D-1
          Barahona-cornejo,            07/15/17                             Housing
    97                        341839              18:19    916-
          Julio                        22:30                                5 D-5
          Barahona-cornejo,            07/15/17                             Housing
    98                        341839              09:09    754-
          Julio                        17:50                                5 D-3
          Barahona-cornejo,            07/15/17                             Housing
    99                        341839              06:14    916-
          Julio                        16:57                                5 D-2
          Barahona-cornejo,            07/15/17                             Housing
    100                       341839              03:37    213-
          Julio                        15:00                                5 D-1
          Barahona-cornejo,            07/15/17                             Housing
    101                       341839              08:37    760-
          Julio                        14:48                                5 D-1
          Total:                                  976:58




    Audio File List                                                                  5
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 163 of 179 Page ID #:4677



    Audio File List
     #           Inmate        PIN      Call Time   Duration      Destination      Station
    01 Barahona-cornejo, Julio 341839 07/15/17 12:31 42:42     760-             Housing 5 D-2
    02 Barahona-cornejo, Julio 341839 07/14/17 21:58 04:23     951-             Housing 5 D-2
    03 Barahona-cornejo, Julio 341839 07/14/17 21:35 18:41     916-             Housing 5 D-2
    04 Barahona-cornejo, Julio 341839 07/14/17 14:50 10:59     916-             Housing 5 D-2
    05 Barahona-cornejo, Julio 341839 07/13/17 22:06 06:41     213-             Housing 5 D-1
    06 Barahona-cornejo, Julio 341839 07/13/17 21:30 29:28     916-             Housing 5 D-2
    07 Barahona-cornejo, Julio 341839 07/12/17 22:15 20:18     916-             Housing 5 D-2
    08 Barahona-cornejo, Julio 341839 07/12/17 20:15 00:44     760-             Housing 5 D-1
    09 Barahona-cornejo, Julio 341839 07/12/17 17:51 16:19     760-             Housing 5 D-2
    10 Barahona-cornejo, Julio 341839 07/12/17 16:27 01:35     213-             Housing 5 D-1
    11 Barahona-cornejo, Julio 341839 07/12/17 14:53 05:21     862-             Housing 5 D-5
    12 Barahona-cornejo, Julio 341839 07/12/17 14:31 15:05     760-             Housing 5 D-5
    13 Barahona-cornejo, Julio 341839 07/11/17 21:03 06:01     916-             Housing 5 D-5
    14 Barahona-cornejo, Julio 341839 07/11/17 16:31 00:21     862-             Housing 5 D-6
    15 Barahona-cornejo, Julio 341839 07/10/17 20:03 15:00     916-             Housing 5 D-2
    16 Barahona-cornejo, Julio 341839 07/10/17 17:11 09:46     754-             Housing 5 D-8
    17 Barahona-cornejo, Julio 341839 07/10/17 00:04 21:12     916-             Housing 5 D-5
    18 Barahona-cornejo, Julio 341839 07/09/17 22:17 02:01     916-             Housing 5 D-5
    19 Barahona-cornejo, Julio 341839 07/09/17 21:46 23:13     951-             Housing 5 D-2
    20 Barahona-cornejo, Julio 341839 07/09/17 21:36 02:14     916-             Housing 5 D-1
    21 Barahona-cornejo, Julio 341839 07/09/17 21:30 03:06     213-             Housing 5 D-4
    22 Barahona-cornejo, Julio 341839 07/09/17 16:32 08:12     347-             Housing 5 D-6
    23 Barahona-cornejo, Julio 341839 07/09/17 14:49 02:42     916-             Housing 5 D-5
    24 Barahona-cornejo, Julio 341839 07/09/17 14:43 03:14     213-             Housing 5 D-5
    25 Barahona-cornejo, Julio 341839 07/08/17 23:45 15:19     916-             Housing 5 D-5
    26 Barahona-cornejo, Julio 341839 07/08/17 20:18 32:30     916-             Housing 5 D-5
    27 Barahona-cornejo, Julio 341839 07/08/17 19:13 06:43     347-             Housing 5 D-2
    28 Barahona-cornejo, Julio 341839 07/08/17 18:18 02:38     347-             Housing 5 D-1
    29 Barahona-cornejo, Julio 341839 07/08/17 14:42 14:25     011-50-          Housing 5 D-1
    30 Barahona-cornejo, Julio 341839 07/08/17 14:37 02:32     916-             Housing 5 D-1
    31 Barahona-cornejo, Julio 341839 07/08/17 14:08 24:19     347-             Housing 5 D-1
    32 Barahona-cornejo, Julio 341839 07/08/17 13:40 25:25     213-             Housing 5 D-1
    33 Barahona-cornejo, Julio 341839 07/08/17 13:34 02:58     347-             Housing 5 D-1
    34 Barahona-cornejo, Julio 341839 07/07/17 21:20 28:24     916-             Housing 5 D-5
    35 Barahona-cornejo, Julio 341839 07/07/17 20:15 18:35     347-             Housing 5 D-1


    Audio File List                                                                          1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 164 of 179 Page ID #:4678


    36 Barahona-cornejo, Julio 341839 07/07/17 19:32 06:27   213-      Housing 5 D-2
    37 Barahona-cornejo, Julio 341839 07/07/17 18:03 01:42   916-      Housing 5 D-5
    38 Barahona-cornejo, Julio 341839 07/07/17 14:52 15:04   347-      Housing 5 D-6
    39 Barahona-cornejo, Julio 341839 07/07/17 12:02 02:09   760-      Housing 5 D-1
    40 Barahona-cornejo, Julio 341839 07/07/17 11:46 01:10   760-      Housing 5 D-2
    41 Barahona-cornejo, Julio 341839 07/07/17 11:20 15:08   760-      Housing 5 D-2
    42 Barahona-cornejo, Julio 341839 07/07/17 10:01 14:29   760-      Housing 5 D-5
    43 Barahona-cornejo, Julio 341839 07/06/17 23:56 18:44   916-      Housing 5 D-5
    44 Barahona-cornejo, Julio 341839 07/06/17 23:39 14:31   760-      Housing 5 D-5
    45 Barahona-cornejo, Julio 341839 07/06/17 22:36 11:38   916-      Housing 5 D-5
    46 Barahona-cornejo, Julio 341839 07/06/17 17:20 15:14   213-      Housing 5 D-5
    47 Barahona-cornejo, Julio 341839 07/06/17 17:04 07:03   347-      Housing 5 D-5
    48 Barahona-cornejo, Julio 341839 07/06/17 16:47 11:04   760-      Housing 5 D-1
    49 Barahona-cornejo, Julio 341839 07/06/17 10:11 07:09   760-      Housing 5 D-5
    50 Barahona-cornejo, Julio 341839 07/05/17 22:14 24:42   760-      Housing 5 D-5
    51 Barahona-cornejo, Julio 341839 07/05/17 21:09 09:45   301-      Housing 5 D-5
    52 Barahona-cornejo, Julio 341839 07/05/17 20:44 19:09   916-      Housing 5 D-5
    53 Barahona-cornejo, Julio 341839 07/05/17 20:24 14:59   760-      Housing 5 D-5
    54 Barahona-cornejo, Julio 341839 07/05/17 17:57 11:56   011-50-   Housing 5 D-4
    55 Barahona-cornejo, Julio 341839 07/05/17 16:23 00:48   011-50-   Housing 5 D-5
    56 Barahona-cornejo, Julio 341839 07/05/17 16:18 02:07   916-      Housing 5 D-5
    57 Barahona-cornejo, Julio 341839 07/05/17 13:55 01:42   916-      Housing 5 D-5
    58 Barahona-cornejo, Julio 341839 07/05/17 11:55 19:37   760-      Housing 5 D-5
    59 Barahona-cornejo, Julio 341839 07/04/17 21:05 27:15   916-      Housing 5 D-2
    60 Barahona-cornejo, Julio 341839 07/04/17 19:09 30:50   760-      Housing 5 D-1
    61 Barahona-cornejo, Julio 341839 07/04/17 18:03 00:28   760-      Housing 5 D-5
    62 Barahona-cornejo, Julio 341839 07/04/17 14:20 22:33   213-      Housing 5 D-5
    63 Barahona-cornejo, Julio 341839 07/04/17 14:15 01:36   760-      Housing 5 D-5
    64 Barahona-cornejo, Julio 341839 07/03/17 23:54 44:26   916-      Housing 5 D-5
    65 Barahona-cornejo, Julio 341839 07/03/17 22:36 13:39   916-      Housing 5 D-1
    66 Barahona-cornejo, Julio 341839 07/03/17 21:30 06:52   760-      Housing 5 D-7
    67 Barahona-cornejo, Julio 341839 07/03/17 16:57 01:09   760-      Housing 5 D-3
    68 Barahona-cornejo, Julio 341839 07/03/17 16:49 02:33   760-      Housing 5 D-3
    69 Barahona-cornejo, Julio 341839 07/03/17 12:56 03:23   760-      Housing 5 D-1
    70 Barahona-cornejo, Julio 341839 07/02/17 23:47 10:17   760-      Housing 5 D-5
    71 Barahona-cornejo, Julio 341839 07/02/17 18:02 06:48   760-      Housing 5 D-5
    72 Barahona-cornejo, Julio 341839 07/02/17 15:16 03:16   242-      Housing 5 D-5
    73 Barahona-cornejo, Julio 341839 07/02/17 15:10 04:30   760-      Housing 5 D-5


    Audio File List                                                                  2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 165 of 179 Page ID #:4679


    74 Barahona-cornejo, Julio 341839 07/02/17 10:14 05:34   760-      Housing 5 D-5
    75 Barahona-cornejo, Julio 341839 07/02/17 09:56 03:37   916-      Housing 5 D-5
    76 Barahona-cornejo, Julio 341839 07/01/17 22:16 26:35   916-      Housing 5 D-3
    77 Barahona-cornejo, Julio 341839 06/30/17 22:28 20:48   916-      Housing 5 D-2
    78 Barahona-cornejo, Julio 341839 06/30/17 21:06 00:46   916-      Housing 5 D-5
    79 Barahona-cornejo, Julio 341839 06/30/17 20:05 08:50   916-      Housing 5 D-2
    80 Barahona-cornejo, Julio 341839 06/29/17 13:25 10:26   858-      Housing 5 D-5
    81 Barahona-cornejo, Julio 341839 06/28/17 20:38 19:42   213-      Housing 5 D-5
    82 Barahona-cornejo, Julio 341839 06/28/17 20:21 15:20   916-      Housing 5 D-5
    83 Barahona-cornejo, Julio 341839 06/28/17 18:01 16:05   760-      Housing 5 D-5
        Total:                                      996:41




    Audio File List                                                                  3
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 166 of 179 Page ID #:4680



    Audio File List
     #            Inmate       PIN      Call Time   Duration Destination       Station
    01 Barahona-cornejo, Julio 341839 06/28/17 17:46 10:04   760-          Housing 5 D-5
    02 Barahona-cornejo, Julio 341839 06/27/17 17:57 10:12   760-          Housing 5 D-5
    03 Barahona-cornejo, Julio 341839 06/27/17 17:40 09:13   760-          Housing 5 D-6
    04 Barahona-cornejo, Julio 341839 06/27/17 17:34 03:37   916-          Housing 5 D-6
    05 Barahona-cornejo, Julio 341839 06/27/17 11:10 00:32   323-          -
    06 Barahona-cornejo, Julio 341839 06/26/17 21:48 13:25   916-          Housing 5 D-6
    07 Barahona-cornejo, Julio 341839 06/26/17 19:58 05:57   213-          Housing 5 D-6
    08 Barahona-cornejo, Julio 341839 06/26/17 19:53 02:01   323-          Housing 5 D-7
    09 Barahona-cornejo, Julio 341839 06/26/17 19:26 20:29   760-          Housing 5 D-4
    10 Barahona-cornejo, Julio 341839 06/26/17 18:23 00:33   760-          Housing 5 D-6
    11 Barahona-cornejo, Julio 341839 06/26/17 16:32 00:39   323-          -
    12 Barahona-cornejo, Julio 341839 06/26/17 14:06 05:07   760-          Housing 5 D-4
    13 Barahona-cornejo, Julio 341839 06/25/17 20:53 03:41   760-          Housing 5 D-7
    14 Barahona-cornejo, Julio 341839 06/25/17 19:19 34:34   916-          Housing 5 D-6
    15 Barahona-cornejo, Julio 341839 06/25/17 16:45 21:05   760-          Housing 5 D-6
    16 Barahona-cornejo, Julio 341839 06/25/17 16:38 02:27   213-          Housing 5 D-6
    17 Barahona-cornejo, Julio 341839 06/25/17 13:14 18:13   213-          Housing 5 D-3
    18 Barahona-cornejo, Julio 341839 06/25/17 12:52 15:03   347-          Housing 5 D-1
    19 Barahona-cornejo, Julio 341839 06/24/17 21:06 13:04   916-          Housing 5 D-8
    20 Barahona-cornejo, Julio 341839 06/24/17 20:32 24:18   760-          Housing 5 D-6
    21 Barahona-cornejo, Julio 341839 06/24/17 20:16 07:52   760-          Housing 5 D-6
    22 Barahona-cornejo, Julio 341839 06/24/17 19:46 09:29   760-          Housing 5 D-5
    23 Barahona-cornejo, Julio 341839 06/24/17 19:29 14:17   760-          Housing 5 D-5
    24 Barahona-cornejo, Julio 341839 06/24/17 19:16 05:14   760-          Housing 5 D-8
    25 Barahona-cornejo, Julio 341839 06/23/17 22:34 01:24   469-          Housing 5 D-7
    26 Barahona-cornejo, Julio 341839 06/23/17 13:20 14:58   916-          Housing 5 D-8
    27 Barahona-cornejo, Julio 341839 06/23/17 12:57 21:00   858-          Housing 5 D-8
    28 Barahona-cornejo, Julio 341839 06/22/17 13:47 23:32   347-          Housing 5 D-6
    29 Barahona-cornejo, Julio 341839 06/19/17 12:06 06:43   775-          Housing 1 B-4
    30 Barahona-cornejo, Julio 341839 06/18/17 14:19 08:41   775-          Housing 1 B-4
    31 Barahona-cornejo, Julio 341839 06/18/17 13:49 20:00   775-          Housing 1 B-4
    32 Barahona-cornejo, Julio 341839 06/14/17 14:08 09:20   775-          Housing 1 B-3
    33 Barahona-cornejo, Julio 341839 06/09/17 17:54 17:11   775-          Building 2 C-9
    34 Barahona-cornejo, Julio 341839 06/07/17 18:01 16:46   775-          Building 2 C-10
         Total:                                     390:41


    Audio File List                                                                          1
             Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 167 of 179 Page ID #:4681




Report: Call Notes - Pena-garcia, Luis
Starting: 05/31/2017 00:00 Ending: 08/01/2017 09:06
No records in this report.




                                                                                                  1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 168 of 179 Page ID #:4682



    Audio File List
     #        Inmate      PIN     Call Time   Duration      Destination       Station
    01 Pena-garcia, Luis 713850 07/29/17 19:52 02:54     011-50-          Housing 4 C-2
    02 Pena-garcia, Luis 713850 07/29/17 18:02 09:02     011-50-          Housing 4 C-5
    03 Pena-garcia, Luis 713850 07/27/17 14:16 02:32     616-             Housing 4 C-7
    04 Pena-garcia, Luis 713850 07/27/17 12:41 07:12     616-             Housing 4 C-4
    05 Pena-garcia, Luis 713850 07/26/17 12:59 06:29     616-             Housing 4 C-4
    06 Pena-garcia, Luis 713850 07/22/17 13:38 05:57     616-             Housing 4 C-6
    07 Pena-garcia, Luis 713850 07/15/17 15:09 05:28     760-             Housing 4 C-4
    08 Pena-garcia, Luis 713850 07/15/17 14:36 22:42     616-             Housing 4 C-5
    09 Pena-garcia, Luis 713850 07/13/17 18:04 07:48     760-             Housing 4 C-3
    10 Pena-garcia, Luis 713850 07/11/17 14:10 20:28     616-             Housing 4 C-3
    11 Pena-garcia, Luis 713850 07/09/17 12:20 03:26     323-             Housing 4 C-2
    12 Pena-garcia, Luis 713850 07/06/17 14:37 14:18     616-             Housing 4 C-3
    13 Pena-garcia, Luis 713850 06/30/17 15:01 15:17     616-             Housing 4 C-7
    14 Pena-garcia, Luis 713850 06/25/17 21:02 07:34     818-             Housing 4 C-2
    15 Pena-garcia, Luis 713850 06/24/17 19:58 01:48     619-             Housing 4 C-7
    16 Pena-garcia, Luis 713850 06/24/17 17:45 02:26     619-             Housing 4 C-6
    17 Pena-garcia, Luis 713850 06/24/17 17:23 03:34     619-             Housing 4 C-3
    18 Pena-garcia, Luis 713850 06/24/17 17:08 01:49     510-             Housing 4 C-3
    19 Pena-garcia, Luis 713850 06/24/17 16:21 14:44     616-             Housing 4 C-2
    20 Pena-garcia, Luis 713850 06/24/17 14:18 00:46     616-             Housing 4 C-3
    21 Pena-garcia, Luis 713850 06/22/17 20:54 02:03     619-             Housing 4 C-5
    22 Pena-garcia, Luis 713850 06/21/17 20:27 03:02     510-             Housing 4 C-1
    23 Pena-garcia, Luis 713850 06/21/17 11:14 13:24     616-             Housing 4 C-8
    24 Pena-garcia, Luis 713850 06/14/17 20:35 20:00     775-             Housing 1 B-4
    25 Pena-garcia, Luis 713850 06/07/17 20:46 07:48     775-             Building 2 C-10
    26 Pena-garcia, Luis 713850 06/07/17 13:53 04:13     775-             Building 2 C-12
    27 Pena-garcia, Luis 713850 06/07/17 13:47 03:51     510-             Building 2 C-12
    28 Pena-garcia, Luis 713850 06/06/17 21:00 01:09     775-             Building 2 C-12
         Total:                               211:44




    Audio File List                                                                         1
              Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 169 of 179 Page ID #:4683




Report: Call Notes - Grande rodriguez, Marvin
Starting: 05/31/2017 00:00 Ending: 08/01/2017 09:06
Id               Inmate                 Destination   Phone         Date               Termination   Minutes   Price   Notes
                                                                                                                       no 3 way
               Grande rodriguez,
23368964143                           510-            Housing 5 D-8 07/08/2017 20:26                 20:16     $0.00   07/08/2017
               Marvin
                                                                                                                       leizel




                                                                                                                                    1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 170 of 179 Page ID #:4684



    Audio File List
     #           Inmate       PIN       Call Time   Duration      Destination      Station
         Grande rodriguez,            07/29/17
    01                       570399                 14:00      011-50-          Housing 5 D-8
         Marvin                       19:34
         Grande rodriguez,            07/29/17
    02                       570399                 01:43      561-             Housing 5 D-8
         Marvin                       19:29
         Grande rodriguez,            07/28/17
    03                       570399                 23:10      510-             Housing 5 D-8
         Marvin                       20:33
         Grande rodriguez,            07/28/17
    04                       570399                 11:19      951-             Housing 5 D-4
         Marvin                       20:19
         Grande rodriguez,            07/26/17
    05                       570399                 11:33      951-             Housing 5 D-4
         Marvin                       17:57
         Grande rodriguez,            07/26/17
    06                       570399                 12:26      323-             Housing 5 D-3
         Marvin                       14:44
         Grande rodriguez,            07/25/17
    07                       570399                 30:16      510-             Housing 5 D-8
         Marvin                       22:20
         Grande rodriguez,            07/25/17
    08                       570399                 04:09      510-             Housing 5 D-8
         Marvin                       22:14
         Grande rodriguez,            07/22/17
    09                       570399                 26:38      011-50-          Housing 5 D-5
         Marvin                       19:15
         Grande rodriguez,            07/20/17
    10                       570399                 09:42      561-             Housing 5 D-7
         Marvin                       13:02
         Grande rodriguez,            07/19/17
    11                       570399                 08:33      951-             Housing 5 D-8
         Marvin                       20:38
         Grande rodriguez,            07/19/17
    12                       570399                 44:36      510-             Housing 5 D-8
         Marvin                       19:51
         Grande rodriguez,            07/16/17
    13                       570399                 02:36      415-             Housing 5 D-5
         Marvin                       21:26
         Grande rodriguez,            07/16/17
    14                       570399                 22:29      510-             Housing 5 D-3
         Marvin                       21:01
         Grande rodriguez,            07/15/17
    15                       570399                 18:08      951-             Housing 5 D-4
         Marvin                       20:36
         Grande rodriguez,            07/15/17
    16                       570399                 19:49      011-50-          Housing 5 D-4
         Marvin                       20:14
         Grande rodriguez,            07/13/17
    17                       570399                 00:33      760-             Housing 5 D-2
         Marvin                       19:50
         Grande rodriguez,            07/12/17
    18                       570399                 14:31      510-             Housing 5 D-2
         Marvin                       20:12
         Grande rodriguez,            07/12/17
    19                       570399                 14:10      510-             Housing 5 D-5
         Marvin                       19:55
         Grande rodriguez,            07/12/17
    20                       570399                 10:08      415-             Housing 5 D-5
         Marvin                       19:42


    Audio File List                                                                          1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 171 of 179 Page ID #:4685


         Grande rodriguez,            07/11/17
    21                       570399              07:24   760-          Housing 5 D-6
         Marvin                       21:32
         Grande rodriguez,            07/11/17
    22                       570399              22:30   510-          Housing 5 D-6
         Marvin                       21:01
         Grande rodriguez,            07/11/17
    23                       570399              08:02   510-          Housing 5 D-5
         Marvin                       20:51
         Grande rodriguez,            07/11/17
    24                       570399              03:24   760-          Housing 5 D-3
         Marvin                       20:23
         Grande rodriguez,            07/11/17
    25                       570399              01:38   760-          Housing 5 D-2
         Marvin                       20:19
         Grande rodriguez,            07/08/17
    26                       570399              20:16   510-          Housing 5 D-8
         Marvin                       20:26
         Grande rodriguez,            07/08/17
    27                       570399              27:13   011-50-       Housing 5 D-8
         Marvin                       19:45
         Grande rodriguez,            07/06/17
    28                       570399              11:39   510-          Housing 5 D-1
         Marvin                       20:36
         Grande rodriguez,            07/06/17
    29                       570399              09:19   510-          Housing 5 D-3
         Marvin                       19:21
         Grande rodriguez,            07/04/17
    30                       570399              00:44   510-          Housing 5 D-8
         Marvin                       20:42
         Grande rodriguez,            07/03/17
    31                       570399              13:41   760-          Housing 5 D-5
         Marvin                       21:03
         Grande rodriguez,            06/30/17
    32                       570399              30:02   510-          Housing 5 D-8
         Marvin                       20:36
         Grande rodriguez,            06/27/17
    33                       570399              44:12   510-          Housing 5 D-7
         Marvin                       19:39
         Grande rodriguez,            06/27/17
    34                       570399              04:30   011-50-       Housing 5 D-1
         Marvin                       17:28
         Grande rodriguez,            06/27/17
    35                       570399              10:32   760-          Housing 5 D-8
         Marvin                       12:43
         Grande rodriguez,            06/24/17
    36                       570399              08:58   011-50-       Housing 5 D-5
         Marvin                       15:03
         Grande rodriguez,            06/24/17
    37                       570399              26:33   011-50-       Housing 5 D-5
         Marvin                       14:34
         Grande rodriguez,            06/23/17
    38                       570399              30:45   510-          Housing 5 D-6
         Marvin                       21:25
         Grande rodriguez,            06/23/17
    39                       570399              44:58   510-          Housing 5 D-6
         Marvin                       20:38
         Grande rodriguez,            06/23/17
    40                       570399              44:11   510-          Housing 5 D-6
         Marvin                       19:48
         Grande rodriguez,            06/23/17
    41                       570399              14:35   804-          Housing 5 D-5
         Marvin                       17:50
         Grande rodriguez,            06/23/17
    42                       570399              12:09   760-          Housing 5 D-2
         Marvin                       14:45

    Audio File List                                                                  2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 172 of 179 Page ID #:4686


         Grande rodriguez,            06/21/17
    43                       570399              39:30   510-          Housing 5 D-5
         Marvin                       22:00
         Grande rodriguez,            06/21/17
    44                       570399              03:54   510-          Housing 5 D-5
         Marvin                       21:54
         Grande rodriguez,            06/21/17
    45                       570399              02:15   510-          Housing 5 D-8
         Marvin                       20:42
         Grande rodriguez,            06/21/17
    46                       570399              02:07   011-50-       Housing 5 D-4
         Marvin                       19:30
         Grande rodriguez,            06/21/17
    47                       570399              08:41   510-          Housing 5 D-1
         Marvin                       18:09
         Grande rodriguez,            06/21/17
    48                       570399              02:00   775-          Housing 5 D-7
         Marvin                       09:03
         Grande rodriguez,            06/18/17
    49                       570399              18:24   011-50-       Housing 1 B-4
         Marvin                       17:06
         Grande rodriguez,            06/18/17
    50                       570399              02:12   011-50-       Housing 1 B-4
         Marvin                       17:01
         Grande rodriguez,            06/18/17
    51                       570399              17:06   775-          Housing 1 B-4
         Marvin                       16:35
         Grande rodriguez,            06/15/17
    52                       570399              05:12   510-          Housing 1 B-4
         Marvin                       18:08
         Grande rodriguez,            06/15/17
    53                       570399              09:07   510-          Housing 1 B-4
         Marvin                       17:56
         Grande rodriguez,            06/15/17
    54                       570399              20:00   775-          Housing 1 B-4
         Marvin                       17:35
         Grande rodriguez,            06/12/17
    55                       570399              10:26   615-          Building 2 C-1
         Marvin                       05:33
         Grande rodriguez,            06/10/17                         Building 2
    56                       570399              08:30   510-
         Marvin                       21:54                            C-10
         Grande rodriguez,            06/09/17
    57                       570399              04:30   562-          Building 2 C-8
         Marvin                       20:03
         Grande rodriguez,            06/08/17
    58                       570399              06:10   318-          Building 2 C-2
         Marvin                       20:44
         Grande rodriguez,            06/08/17
    59                       570399              03:17   239-          Building 2 C-8
         Marvin                       20:10
         Grande rodriguez,            06/07/17                         Building 2
    60                       570399              13:15   011-50-
         Marvin                       19:32                            C-12
         Grande rodriguez,            06/07/17                         Building 2
    61                       570399              01:24   011-50-
         Marvin                       19:29                            C-12
         Grande rodriguez,            06/07/17                         Building 2
    62                       570399              00:55   011-50-
         Marvin                       19:22                            C-12
         Grande rodriguez,            06/06/17                         Building 2
    63                       570399              06:05   239-
         Marvin                       19:51                            C-11
         Grande rodriguez,            06/06/17                         Building 2
    64                       570399              03:14   210-
         Marvin                       15:20                            C-11

    Audio File List                                                                     3
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 173 of 179 Page ID #:4687


         Grande rodriguez,            06/05/17
    65                       570399              15:57    510-         Building 2 C-9
         Marvin                       21:09
         Grande rodriguez,            06/05/17                         Building 2
    66                       570399              04:07    239-
         Marvin                       20:25                            C-10
         Grande rodriguez,            06/05/17
    67                       570399              05:53    510-         Building 2 C-2
         Marvin                       19:08
         Grande rodriguez,            06/02/17
    68                       570399              01:18    011-50-      Building 2 C-1
         Marvin                       15:08
         Grande rodriguez,            06/02/17
    69                       570399              00:13    011-50-      Building 2 C-1
         Marvin                       15:02
         Grande rodriguez,            06/01/17
    70                       570399              07:25    510-         Building 2 C-7
         Marvin                       21:53
         Grande rodriguez,            06/01/17
    71                       570399              06:16    775-         Building 2 C-8
         Marvin                       21:26
         Grande rodriguez,            06/01/17                         Building 2
    72                       570399              00:50    510-
         Marvin                       20:57                            C-10
         Grande rodriguez,            06/01/17
    73                       570399              01:58    510-         Building 2 C-7
         Marvin                       20:15
         Grande rodriguez,            06/01/17
    74                       570399              06:44    011-50-      Building 2 C-7
         Marvin                       20:06
         Grande rodriguez,            06/01/17
    75                       570399              04:22    510-         Building 2 C-7
         Marvin                       17:47
         Grande rodriguez,            06/01/17                         Building 2
    76                       570399              24:01    011-50-
         Marvin                       17:11                            C-10
         Total:                                  965:02




    Audio File List                                                                     4
             Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 174 of 179 Page ID #:4688




Report: Call Notes - Rivera-martinez, Omar
Starting: 05/31/2017 00:00 Ending: 08/01/2017 09:06
No records in this report.




                                                                                                  1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 175 of 179 Page ID #:4689



    Audio File List
     #            Inmate         PIN     Call Time     Duration      Destination   Station
                                                                                   Housing
    01 Rivera-martinez, Omar   903471 07/31/17 20:20   07:34      239-
                                                                                   5 D-7
                                                                                   Housing
    02 Rivera-martinez, Omar   903471 07/31/17 19:55   08:16      239-
                                                                                   5 D-7
                                                                                   Housing
    03 Rivera-martinez, Omar   903471 07/31/17 19:45   01:09      239-
                                                                                   5 D-2
                                                                                   Housing
    04 Rivera-martinez, Omar   903471 07/31/17 11:45   02:01      760-
                                                                                   5 D-4
                                                                                   Housing
    05 Rivera-martinez, Omar   903471 07/31/17 08:49   02:14      239-
                                                                                   5 D-7
                                                                                   Housing
    06 Rivera-martinez, Omar   903471 07/31/17 08:01   06:25      011-50-
                                                                                   5 D-7
                                                                                   Housing
    07 Rivera-martinez, Omar   903471 07/30/17 19:38   15:17      239-
                                                                                   5 D-7
                                                                                   Housing
    08 Rivera-martinez, Omar   903471 07/29/17 20:22   01:51      239-
                                                                                   5 D-5
                                                                                   Housing
    09 Rivera-martinez, Omar   903471 07/29/17 19:54   09:56      239-
                                                                                   5 D-6
                                                                                   Housing
    10 Rivera-martinez, Omar   903471 07/28/17 20:24   06:51      760-
                                                                                   5 D-6
                                                                                   Housing
    11 Rivera-martinez, Omar   903471 07/28/17 20:18   03:05      239-
                                                                                   5 D-6
                                                                                   Housing
    12 Rivera-martinez, Omar   903471 07/27/17 19:42   04:47      239-
                                                                                   5 D-7
                                                                                   Housing
    13 Rivera-martinez, Omar   903471 07/26/17 20:03   03:40      239-
                                                                                   5 D-6
                                                                                   Housing
    14 Rivera-martinez, Omar   903471 07/26/17 13:33   17:05      213-
                                                                                   5 D-7
                                                                                   Housing
    15 Rivera-martinez, Omar   903471 07/25/17 19:57   22:42      239-
                                                                                   5 D-6
                                                                                   Housing
    16 Rivera-martinez, Omar   903471 07/23/17 20:37   20:20      239-
                                                                                   5 D-7
                                                                                   Housing
    17 Rivera-martinez, Omar   903471 07/21/17 19:47   18:38      239-
                                                                                   5 D-7
                                                                                   Housing
    18 Rivera-martinez, Omar   903471 07/21/17 17:51   05:14      760-
                                                                                   5 D-5
                                                                                   Housing
    19 Rivera-martinez, Omar   903471 07/20/17 19:48   06:44      239-
                                                                                   5 D-7
                                                                                   Housing
    20 Rivera-martinez, Omar   903471 07/20/17 11:34   09:31      239-
                                                                                   5 D-7


    Audio File List                                                                          1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 176 of 179 Page ID #:4690


                                                                           Housing
    21 Rivera-martinez, Omar   903471 07/17/17 19:46   05:25    239-
                                                                           5 D-7
                                                                           Housing
    22 Rivera-martinez, Omar   903471 07/17/17 16:53   00:46    239-
                                                                           5 D-7
                                                                           Housing
    23 Rivera-martinez, Omar   903471 07/16/17 19:35   15:00    239-
                                                                           5 D-8
                                                                           Housing
    24 Rivera-martinez, Omar   903471 07/16/17 13:19   11:38    760-
                                                                           5 D-8
                                                                           Housing
    25 Rivera-martinez, Omar   903471 07/15/17 19:56   16:44    239-
                                                                           5 D-2
                                                                           Housing
    26 Rivera-martinez, Omar   903471 07/14/17 15:05   13:04    510-
                                                                           5 D-2
                                                                           Housing
    27 Rivera-martinez, Omar   903471 07/14/17 00:04   02:47    239-
                                                                           5 D-8
                                                                           Housing
    28 Rivera-martinez, Omar   903471 07/13/17 20:50   05:20    760-
                                                                           5 D-2
                                                                           Housing
    29 Rivera-martinez, Omar   903471 07/13/17 20:35   04:50    760-
                                                                           5 D-2
                                                                           Housing
    30 Rivera-martinez, Omar   903471 07/12/17 18:11   06:21    760-
                                                                           5 D-2
                                                                           Housing
    31 Rivera-martinez, Omar   903471 07/10/17 20:28   26:41    239-
                                                                           5 D-2
                                                                           Housing
    32 Rivera-martinez, Omar   903471 07/10/17 16:44   19:35    347-
                                                                           5 D-8
                                                                           Housing
    33 Rivera-martinez, Omar   903471 07/10/17 09:14   21:00    858-
                                                                           5 D-2
                                                                           Housing
    34 Rivera-martinez, Omar   903471 07/10/17 09:07   04:54    858-
                                                                           5 D-6
                                                                           Housing
    35 Rivera-martinez, Omar   903471 07/10/17 07:36   15:43    818-
                                                                           5 D-4
                                                                           Housing
    36 Rivera-martinez, Omar   903471 07/09/17 16:20   11:05    347-
                                                                           5 D-8
                                                                           Housing
    37 Rivera-martinez, Omar   903471 07/09/17 16:10   06:22    011-50-
                                                                           5 D-8
                                                                           Housing
    38 Rivera-martinez, Omar   903471 07/08/17 20:09   36:43    239-
                                                                           5 D-1
         Total:                                        397:18




    Audio File List                                                                  2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 177 of 179 Page ID #:4691



    Audio File List
     #           Inmate         PIN     Call Time    Duration      Destination      Station
    01   Rivera-martinez, Omar 903471 07/07/17 20:06 07:18      239-             Housing 5 D-8
    02   Rivera-martinez, Omar 903471 07/07/17 11:37 05:53      760-             Housing 5 D-1
    03   Rivera-martinez, Omar 903471 07/06/17 19:59 11:06      239-             Housing 4 B-8
    04   Rivera-martinez, Omar 903471 07/06/17 19:17 00:41      760-             Housing 4 B-8
    05   Rivera-martinez, Omar 903471 07/06/17 16:18 10:48      760-             Housing 4 B-8
    06   Rivera-martinez, Omar 903471 07/06/17 16:15 00:34      239-             Housing 4 B-8
    07   Rivera-martinez, Omar 903471 07/05/17 20:04 00:37      239-             Housing 4 B-8
    08   Rivera-martinez, Omar 903471 07/05/17 19:46 14:30      239-             Housing 4 B-8
    09   Rivera-martinez, Omar 903471 07/05/17 14:31 01:42      011-50-          Housing 4 B-7
    10   Rivera-martinez, Omar 903471 07/05/17 14:21 04:33      011-50-          Housing 4 B-3
    11   Rivera-martinez, Omar 903471 07/05/17 14:15 03:34      011-50-          Housing 4 B-8
    12   Rivera-martinez, Omar 903471 07/05/17 12:55 01:27      818-             Housing 4 B-8
    13   Rivera-martinez, Omar 903471 07/05/17 12:33 05:26      760-             Housing 4 B-7
    14   Rivera-martinez, Omar 903471 07/04/17 19:49 14:00      760-             Housing 4 B-8
    15   Rivera-martinez, Omar 903471 07/04/17 18:17 03:38      760-             Housing 4 B-8
    16   Rivera-martinez, Omar 903471 07/03/17 13:30 03:32      323-             Housing 4 B-8
    17   Rivera-martinez, Omar 903471 07/03/17 13:12 00:42      239-             Housing 4 B-7
    18   Rivera-martinez, Omar 903471 07/02/17 21:03 05:14      239-             Housing 4 B-6
    19   Rivera-martinez, Omar 903471 07/02/17 14:05 02:09      239-             Housing 4 B-8
    20   Rivera-martinez, Omar 903471 07/01/17 20:11 08:16      239-             Housing 4 B-8
    21   Rivera-martinez, Omar 903471 07/01/17 15:05 06:03      760-             Housing 4 B-8
    22   Rivera-martinez, Omar 903471 07/01/17 10:10 08:59      760-             Housing 4 B-8
    23   Rivera-martinez, Omar 903471 07/01/17 10:02 05:47      323-             Housing 4 B-8
    24   Rivera-martinez, Omar 903471 07/01/17 09:57 02:57      347-             Housing 4 B-8
    25   Rivera-martinez, Omar 903471 06/30/17 20:34 06:44      239-             Housing 4 B-7
    26   Rivera-martinez, Omar 903471 06/30/17 19:16 03:56      818-             Housing 4 B-8
    27   Rivera-martinez, Omar 903471 06/30/17 18:17 02:46      818-             Housing 4 B-8
    28   Rivera-martinez, Omar 903471 06/30/17 14:04 02:43      239-             Housing 4 B-8
    29   Rivera-martinez, Omar 903471 06/30/17 09:02 07:20      323-             Housing 4 B-5
    30   Rivera-martinez, Omar 903471 06/30/17 08:59 00:16      619-             Housing 4 B-5
    31   Rivera-martinez, Omar 903471 06/29/17 20:40 14:32      239-             Housing 4 B-8
    32   Rivera-martinez, Omar 903471 06/29/17 15:14 17:12      619-             Housing 4 B-8
    33   Rivera-martinez, Omar 903471 06/28/17 20:07 17:43      239-             Housing 4 B-8
    34   Rivera-martinez, Omar 903471 06/28/17 16:28 01:55      239-             Housing 4 B-8
    35   Rivera-martinez, Omar 903471 06/28/17 08:48 16:48      760-             Housing 4 B-3


    Audio File List                                                                           1
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 178 of 179 Page ID #:4692


    36   Rivera-martinez, Omar 903471 06/27/17 21:33 22:34   760-      Housing 4 B-8
    37   Rivera-martinez, Omar 903471 06/27/17 17:45 00:16   619-      Housing 4 B-8
    38   Rivera-martinez, Omar 903471 06/27/17 16:28 00:30   619-      Housing 4 B-8
    39   Rivera-martinez, Omar 903471 06/26/17 20:18 07:20   239-      Housing 4 B-3
    40   Rivera-martinez, Omar 903471 06/26/17 20:08 03:21   951-      Housing 4 B-8
    41   Rivera-martinez, Omar 903471 06/26/17 19:45 17:31   239-      Housing 4 B-8
    42   Rivera-martinez, Omar 903471 06/25/17 19:31 11:40   239-      Housing 4 B-4
    43   Rivera-martinez, Omar 903471 06/25/17 19:26 03:13   239-      Housing 4 B-3
    44   Rivera-martinez, Omar 903471 06/25/17 16:55 24:54   239-      Housing 4 B-8
    45   Rivera-martinez, Omar 903471 06/25/17 11:17 01:19   239-      Housing 4 B-5
    46   Rivera-martinez, Omar 903471 06/24/17 20:21 15:35   239-      Housing 4 B-8
    47   Rivera-martinez, Omar 903471 06/24/17 17:08 06:21   239-      Housing 4 B-8
    48   Rivera-martinez, Omar 903471 06/24/17 13:19 10:11   760-      Housing 4 B-8
    49   Rivera-martinez, Omar 903471 06/23/17 13:37 11:02   239-      Housing 4 B-5
    50   Rivera-martinez, Omar 903471 06/23/17 12:15 13:14   619-      Housing 4 B-6
    51   Rivera-martinez, Omar 903471 06/22/17 21:42 24:27   858-      Housing 4 B-5
    52   Rivera-martinez, Omar 903471 06/22/17 20:55 16:41   239-      Housing 4 B-6
    53   Rivera-martinez, Omar 903471 06/22/17 19:25 10:44   619-      Housing 4 B-4
    54   Rivera-martinez, Omar 903471 06/22/17 15:20 17:32   619-      Housing 4 B-4
    55   Rivera-martinez, Omar 903471 06/22/17 10:03 01:45   239-      Housing 4 B-1
    56   Rivera-martinez, Omar 903471 06/22/17 09:52 02:10   269-      Housing 4 B-1
    57   Rivera-martinez, Omar 903471 06/21/17 20:41 18:45   239-      Housing 4 B-8
    58   Rivera-martinez, Omar 903471 06/21/17 20:26 12:01   619-      Housing 4 B-8
    59   Rivera-martinez, Omar 903471 06/21/17 16:14 00:43   239-      Housing 4 B-6
    60   Rivera-martinez, Omar 903471 06/21/17 14:05 18:35   615-      Housing 4 B-6
    61   Rivera-martinez, Omar 903471 06/21/17 13:06 07:55   615-      Housing 4 B-7
    62   Rivera-martinez, Omar 903471 06/21/17 09:55 04:15   786-      Housing 4 B-8
    63   Rivera-martinez, Omar 903471 06/21/17 08:40 06:32   775-      Housing 4 B-8
    64   Rivera-martinez, Omar 903471 06/20/17 21:59 02:44   239-      Housing 1 B-2
    65   Rivera-martinez, Omar 903471 06/20/17 21:10 44:24   239-      Housing 1 B-2
    66   Rivera-martinez, Omar 903471 06/20/17 20:45 18:35   239-      Housing 1 B-2
    67   Rivera-martinez, Omar 903471 06/20/17 20:26 17:33   775-      Housing 1 B-2
    68   Rivera-martinez, Omar 903471 06/20/17 11:56 02:00   239-      Housing 1 B-2
    69   Rivera-martinez, Omar 903471 06/19/17 20:56 09:45   775-      Housing 1 B-2
    70   Rivera-martinez, Omar 903471 06/19/17 20:45 09:13   775-      Housing 1 B-2
    71   Rivera-martinez, Omar 903471 06/18/17 21:07 05:28   239-      Housing 1 B-2
    72   Rivera-martinez, Omar 903471 06/18/17 16:18 01:35   786-      Housing 1 B-2
    73   Rivera-martinez, Omar 903471 06/18/17 15:47 18:00   775-      Housing 1 B-2


    Audio File List                                                                  2
Case 5:18-cv-01125-SP Document 133-1 Filed 12/06/19 Page 179 of 179 Page ID #:4693


    74   Rivera-martinez, Omar 903471 06/16/17 20:09 14:29   239-      Housing 1 B-2
    75   Rivera-martinez, Omar 903471 06/16/17 19:27 40:22   775-      Housing 1 B-2
    76   Rivera-martinez, Omar 903471 06/15/17 19:36 23:00   775-      Housing 1 B-2
    77   Rivera-martinez, Omar 903471 06/15/17 14:05 04:26   239-      Housing 1 B-2
    78   Rivera-martinez, Omar 903471 06/14/17 20:50 12:05   615-      Housing 1 B-2
    79   Rivera-martinez, Omar 903471 06/14/17 20:39 07:02   239-      Housing 1 B-2
    80   Rivera-martinez, Omar 903471 06/14/17 20:18 19:49   239-      Housing 1 B-2
    81   Rivera-martinez, Omar 903471 06/14/17 15:42 11:57   775-      Housing 1 B-2
    82   Rivera-martinez, Omar 903471 06/14/17 15:29 10:54   619-      Housing 1 B-2
    83   Rivera-martinez, Omar 903471 06/14/17 13:59 07:29   619-      Housing 1 B-2
    84   Rivera-martinez, Omar 903471 06/14/17 13:44 07:05   239-      Housing 1 B-2
    85   Rivera-martinez, Omar 903471 06/14/17 13:34 05:40   619-      Housing 1 B-2
    86   Rivera-martinez, Omar 903471 06/13/17 20:45 11:41   239-      Housing 1 B-2
    87   Rivera-martinez, Omar 903471 06/13/17 12:44 02:51   786-      Housing 1 B-3
    88   Rivera-martinez, Omar 903471 06/12/17 18:09 17:35   239-      Housing 1 B-4
    89   Rivera-martinez, Omar 903471 06/12/17 17:53 06:46   775-      Housing 1 B-4
    90   Rivera-martinez, Omar 903471 06/12/17 17:34 15:12   619-      Housing 1 B-4
    91   Rivera-martinez, Omar 903471 06/12/17 17:25 07:20   775-      Housing 1 B-4
    92   Rivera-martinez, Omar 903471 06/12/17 15:59 03:54   786-      Housing 1 B-4
    93   Rivera-martinez, Omar 903471 06/12/17 15:42 08:36   239-      Housing 1 B-4
    94   Rivera-martinez, Omar 903471 06/12/17 15:24 16:31   775-      Housing 1 B-4
    95   Rivera-martinez, Omar 903471 06/11/17 21:02 03:28   239-      Building 2 C-6
    96   Rivera-martinez, Omar 903471 06/11/17 16:58 07:56   615-      Building 2 C-1
    97   Rivera-martinez, Omar 903471 06/11/17 15:24 17:00   239-      Building 2 C-1
    98   Rivera-martinez, Omar 903471 06/11/17 00:46 02:21   239-      Building 2 C-6
    99   Rivera-martinez, Omar 903471 06/10/17 14:46 02:23   323-      Building 2 C-1
    100 Rivera-martinez, Omar 903471 06/10/17 12:47 09:48    239-      Building 2 C-3
    101 Rivera-martinez, Omar 903471 06/09/17 20:31 26:30    239-      Building 2 C-6
    102 Rivera-martinez, Omar 903471 06/09/17 12:45 12:26    239-      Building 2 C-6
    103 Rivera-martinez, Omar 903471 06/03/17 21:03 04:00    239-      Building 2 C-6
    104 Rivera-martinez, Omar 903471 06/03/17 17:48 01:12    239-      Building 2 C-6
    105 Rivera-martinez, Omar 903471 06/02/17 21:05 01:49    239-      Building 2 C-4
    106 Rivera-martinez, Omar 903471 06/02/17 13:00 04:01    239-      Building 2 C-6
    107 Rivera-martinez, Omar 903471 06/02/17 12:44 06:18    239-      Building 2 C-9
    108 Rivera-martinez, Omar 903471 06/02/17 09:17 02:01    239-      Building 2 C-6
         Total:                                     997:41




    Audio File List                                                                  3
